(1)
– Mr President, on the way from the Chamber to a meeting of my group yesterday, I was pushed into a corner by a camera team, prevented from continuing on my way, and hurt my back in the process. I would ask you, as a matter of urgency, to ensure that Members can go about their business in this House without interference from representatives of the media.
I will have the services look into that to ensure that we can go about our business as we ought to be able to in the House.
– Mr President, as I am sure you are aware, next Wednesday the world will commemorate the tenth anniversary of the Rwandan genocide. Nearly one million people were slaughtered, and international intervention came only too late. Even now, we have to ask if there is the political will to put in place the measures likely to prevent future suffering on this scale.
You will, I know, agree that there must never be a 'next time', and I would therefore request that tomorrow we remember the events in Rwanda ten years ago and that we have a minute's silence in support of the need to never stand aside again.
I take note of that for the opening of tomorrow's sitting, Mrs Kinnock.
The next item is the joint debate on the European Council and security:
- European Council report and Commission statement – European Council meeting (Brussels, 25-26 March 2004) and
- Council and Commission statements – Security of citizens in Europe following the Madrid bombings.
–Mr President, President Prodi, I am very pleased to be here with you today to report on the outcome of last week’s spring European Council. When I last had the honour to address this House in January on the priorities of the Irish presidency, I said that the overriding objective of our presidency was to secure outcomes that would have a positive impact on the lives of Europe's peoples. I believe that last week's European Council has contributed to securing positive outcomes in a very real way. The European Union has shown, yet again, that it has the ability to address new challenges. It has shown that when we move together, we can make a real difference to people's daily lives.
The significant progress made at last week's European Council was due to many factors. One important factor, I am convinced, is the excellent working relationship that has been built up between the Council, the European Commission and the European Parliament. The theme of the Irish presidency is 'Europeans – working together'. The European Council has clearly shown how much can be achieved when we succeed in doing this.
At the meeting, as honourable Members will be aware, the European Council adopted a Declaration on Combating Terrorism. We agreed to resume our negotiations in the Intergovernmental Conference and to reach agreement no later than at our meeting in June. We identified what needs to be done in practical terms to promote sustainable growth and more jobs. We discussed a range of foreign policy issues, including the Middle East, Afghanistan, Iraq, the Balkans and Russia.
Sadly, as we are all too well aware, last week's European Council took place in the shadow of the terrible attack in Madrid on 11 March. I want to express, yet again, my sympathies to the families of the victims. I know that all here will agree with me when I say that this attack was a grave challenge to all that the European Union stands for. In considering how to respond to this threat, the European Council wished to ensure that everything that can be done is being done to protect our citizens from the scourge of terrorism. At the same time, fundamental human rights in our democracies must be protected.
I believe that the Declaration on Combating Terrorism adopted by the European Council strikes the appropriate balance. It highlights our existing cooperation, it seeks to improve and emphasise the need to implement what we have agreed. I am glad to say also that the Declaration endorsed a proposal made by European parliamentarians to declare 11 March a European Day commemorating the victims of terrorism.
The Declaration contains a number of specific areas for action. These include measures to improve intelligence sharing, to strengthen border controls and the security of travel documents, enhanced protection for our transport systems and measures to counter the financing of terrorism. It also contains a commitment to effective cooperation with third countries and other international organisations, in particular the United Nations.
A Counter-Terrorism Coordinator, Mr de Vries, has been appointed, reflecting the need for coordinated action across the European Union. The European Council will look again at the Action Plan on Terrorism in June and we will all agree the key tasks and the deadlines by which these tasks are to be achieved.
The European Council also agreed a Declaration on Solidarity against Terrorism. This commits the Member States to act jointly in a spirit of solidarity if one of them is the victim of a terrorist attack. The Declaration represents an important political signal of our solidarity in the fight against terrorism.
I appreciate very much that President Cox participated in the first session of our meeting on terrorism. The solidarity shown by the institutions of the Union conveyed an important message. The threat of terrorism is a threat to our security, our democracies and our way of life in the European Union. We will do everything in our power to protect our people from this threat.
I am particularly pleased that there was major progress in the Intergovernmental Conference. On the basis of my report, the European Council requested the presidency to continue its consultations. It also requested the presidency to arrange for the resumption of formal negotiations in the IGC as soon as appropriate. It decided that agreement on the new Constitution should be reached no later than the June European Council.
When I spoke here in January, I made clear my commitment to seizing any opportunity to take forward the IGC, and, if possible, to conclude it during our presidency. But at that time, and indeed up until the European Council itself, it was not clear how far we would be able to go. We were not certain that it would be possible to relaunch the IGC, even though we very strongly wished to do so. Indeed, many people, during the initial stages of our presidency, told me that they thought there was little chance.
We could not have reached agreement on a timeframe for the conclusion of the IGC without the political commitment of my colleagues in the European Council. Last week, we all rededicated ourselves to the Constitution, and acknowledged its value and importance. The sooner it is in place, the better. We also recognised that, even though the final negotiations will be difficult, there was no reason to believe that they would become any easier in time. Indeed, there was a general sense around the table that delay might even create further complications. There was also a sense of the need for flexibility and compromise on all sides. The development of this positive and constructive spirit made it possible to decide to go for it now.
This is a huge step forward, and great credit is due to this Parliament. You have consistently urged the Member States collectively to drive forward the negotiations. Your very positive endorsement of the presidency's strategy has been deeply appreciated, and I look forward to continuing to work with you and your representatives over the period ahead.
In our consultations with all delegations, we have been able to confirm that the great bulk of the Convention's text is not in dispute. We have also ascertained that many of the additional proposals made by the Italian presidency would have been acceptable to partners in the context of an overall agreement.
There are still several outstanding issues, which vary considerably in complexity and sensitivity. We have, however, also been able to identify possible ways forward and believe that all of them can be resolved. This will not be easy. It will require give and take from all sides. But I believe that the key ingredient – the political will to reach agreement – is now there.
Parliament’s representatives, like those of all other delegations, have made clear to us which issues are of particular importance to you. It is not possible for me to say that any delegation will secure every point it has raised. However, I can assure you – as I can assure everybody else – that the presidency will be open and even-handed in its dealings with everyone. I can guarantee that you will not be bypassed or blindsided in the negotiations. I want all participants to be able to recommend the final outcome to the people of Europe as fair, balanced and positive.
As I said in my report, the most difficult issues remain the size and composition of the Commission, and the definition and scope of qualified majority voting. At last week's meeting, we did not enter into detailed discussions on these issues, nor did I try to draw conclusions. But I offered my broad sense of which avenues for compromise might be most productively explored.
I recognise that the Commission must be both effective and legitimate. I feel that these two perspectives should be reconciled through maintaining for an extended period a Commission comprising one national of each Member State, moving thereafter to a reduced size on the basis of equal rotation.
It is clear that only a voting system based on double majority can command a consensus. It is also vital that we keep the requirement for increased efficiency firmly in view, while paying due regard to balance among the Member States and to their specific concerns. It should be possible to reach an outcome that meets the concerns of all. I believe this could be done through some adjustments of the population and Member State thresholds and through arrangements for confirmation of the transition to double majority. But clearly, further consideration of the details is required.
As regards the scope of qualified majority voting, there is a general desire – shared, I know, by Parliament – for its extension, with a view to promoting efficient decision-making in a larger Union. At the same time, there is also a need to take account of the particular concerns of Member States in relation to a number of specific issues. I believe that a satisfactory overall outcome, which will involve a growth in the number of areas subject to QMV and codecision, in comparison with the present Treaties, will be found.
These issues are unlikely to be finally resolved until close to the end of the negotiations. However, in the period ahead, it will be essential to reach agreement on as many subjects as possible, to boil down to the minimum the number of outstanding questions. In this process, the presidency intends to make use of the full range of channels, including bilateral meetings and official-level discussions. But the IGC is, of course, conducted at political level, and I will be asking Foreign Ministers to take forward work on a range of issues during the final negotiations at the level of Heads of State or Government.
Like you, I would very much wish to conclude the IGC at the earliest date. However, account will have to be taken of a number of factors, including the formation of new governments in some countries and the number of issues still to be resolved. I assure you that if we discover that there is a real opportunity to finish before June, we will do so. We should not underestimate how far forward we have come. Only a few short weeks ago, few would have been optimistic about our chances of finishing by June at all. So far, as presidency, we have sought to keep expectations modest but ambitions high. No ambition is higher than the achievement of our common objective of a Constitution that will deliver for our citizens and help make the Union more effective at home and in the wider world. With your help, I look forward to reaching that goal.
When I spoke to this House in January, I set out the high priority that the Irish presidency was giving to the Lisbon Agenda and of our firm determination that the spring European Council should serve to revitalise and reinvigorate the Lisbon process. I was greatly encouraged by the response of the European Parliament to our ideas at that time.
I am pleased to report that the European Council had a fruitful discussion last week. We focused on the key issues where action is crucial if we are to re-inject momentum into the Lisbon Agenda. My colleagues agreed with my proposal that discussions should be on two overarching themes – sustainable growth and employment – as the key challenges needed to be tackled urgently.
The European Council agreed that we need a balanced approach if we are to ensure that future growth will be sustainable. We need to maintain sound macro-economic policies while promoting greater competitiveness and innovation. At the same time, social cohesion must remain central to our approach. Equally, future growth, to be sustainable, has to be environmentally sound.
The European Parliament’s constructive engagement with the Council has been pivotal in enabling us to make real progress on all aspects of the Union’s work, not least in legislative work directly related to the Lisbon Agenda. Legislation agreed in recent weeks ranges from financial services to rail market opening, to intellectual property rights and to environmental liability. I look forward to more results in the weeks immediately ahead. It is highly important for the continuing credibility of the Lisbon Agenda that we meet our objectives. I am delighted in this context to welcome your approval yesterday of two important legislative proposals – the Financial Instruments Markets Directive and the Transparency Directive.
A key challenge identified at the European Council was in the services sector, which remains highly fragmented. Success in creating a true single market in this area will yield considerable benefits for the European consumer. The services sector has accounted for 70% of job creation and growth over the past ten years. I am pleased to report that the European Council, seeing the potential for expansion in this area, agreed that the draft directive on services, currently under consideration in the Council, should be agreed as a matter of high priority.
The development of better regulation will lead to enhanced competitiveness and productivity. The European Council welcomed the four-presidency initiative led by Ireland, the Netherlands, Luxembourg and the UK, which will drive this issue forward as a priority over the next two years. We will return to the issue of better regulation at the November 2004 European Council.
If we are truly to encourage competitiveness, innovation and entrepreneurship throughout Europe, we must have a strong science and research capacity. Progress in the research area is a central element of the Lisbon Agenda. We must work to ensure that researchers remain in Europe, and are attracted to working in Europe. The European Council agreed, as a first step in this process, that the European Framework Programme for Research and Development should be made more user-friendly, to facilitate greater R[amp]D investment by small and medium-sized enterprises and start-up companies. The European Council also stressed the need for investment in basic research. Such research is an essential building block for innovation and competitiveness.
Growth must be not only economically sustainable but also environmentally sustainable. One of the most interesting new areas in this regard is that of environmental technologies. The European Council recognises the importance of enabling companies to exploit new technologies, and has called for the rapid implementation of the Environmental Technologies Action Plan. We have also invited the Commission and the European Investment Bank to see how financial instruments could be mobilised to promote such technologies. The Commission is to prepare a report for next year’s European Council on progress in this area.
Of course, growth and competitiveness are not ends in themselves: they are the means to secure and develop the European social model, with its emphasis on sustainability and inclusion. Protecting the most vulnerable members of our society is an essential part of the Lisbon Agenda.
The European Council placed employment at the very core of its agenda. Creating more and better jobs is the most urgent issue to be addressed over the coming year. The European Council agreed that Member States should give urgent attention to four particular structural challenges, identified by the Employment Taskforce and reinforced in the Joint Employment Report. These are to promote greater adaptability by companies and workers, attract more people into the labour market, improve the quality of employment, and encourage greater investment in human capital. There is a real benefit from taking action now to maximise employment opportunities. High employment will boost growth and also provides the best route out of poverty and social exclusion.
Next year’s spring European Council will review progress made in this area over the course of the year. Particular attention will be given to the extent to which national actions have boosted progress towards the Lisbon employment goals. The Council and the Commission have been invited to jointly prepare a concise synthesis report, drawing on the joint employment report, specifically for that discussion.
As I indicated earlier, Parliament’s role has been pivotal in enabling us to advance the Lisbon Agenda. One of the areas on which we hope to make progress over the coming weeks is that of a mobility package aimed at enabling workers to move more easily between Member States. We have worked together cooperatively on Regulation (EEC) No 1408/71 which, once agreed, should bring significant benefits in terms of better coordination of social security systems and easier access to entitlements. I hope that we can finalise this dossier jointly before the end of the term.
Equally, I look forward to fruitful cooperation on the related dossiers of Europass and the Mutual Recognition of Professional Qualifications Directive, which are aimed at making it easier to have educational qualifications recognised in other Member States.
Governments alone cannot bring about the range of changes required to reach the Lisbon goal. All stakeholders have a vital role to play in progressing and facilitating change. To this end, the European Council agreed to the presidency's proposal to establish Reform Partnerships in each Member State, according to national arrangements and traditions, involving the social partners, civil society and the public authorities. These partnerships will provide a useful mechanism for building commitment for change and reform.
We all recognise that much more needs to be done if Lisbon is to be implemented within its original timescale. Next year's mid-term review will provide a critical opportunity for us to take stock of what needs to be changed if we are to speed up the implementation process. We need to build our preparations for the mid-term review on a good foundation. To this end, Heads of State or Government invited the Commission to establish a high-level group, chaired by Mr Wim Kok, to carry out an independent review to contribute to this exercise. Wim Kok’s appointment will provide continuity with the earlier work of the Employment Taskforce. His unparalleled experience will provide a vital and invaluable impetus for the mid-term review. We have asked the High Level Group to report by 1 November of this year, to enable the Commission to bring forward its own recommendations to next year’s spring European Council.
The European Council reviewed a number of issues on the international agenda and adopted conclusions on the Middle East Peace Process, Iraq, the Strategic Partnership with the Mediterranean and the Middle East, Russia, Afghanistan and the Ivory Coast. We also considered Cyprus.
The European Council reviewed the situation in Kosovo following the recent outbreak of ethnically motivated violence. The situation appears to have stabilised, but remains tense. It is essential that the primacy of the political process be reasserted and that local politicians take responsibility for that situation. The European Union remains fully committed to a stable future for a secure, democratic, prosperous and multi-ethnic Kosovo. The Union will continue to support fully the efforts of the Special Representative of the UN Secretary General, Mr Harri Holkeri, and the Standards before Status process.
The Council also discussed the situation in the Middle East, which continues to be of grave concern. The presidency is maintaining close contact with the leaders of the principal Arab States to ensure that momentum in the peace process is not lost. Foreign Minister Cowen has visited Cairo and Damascus in the last two days and has emphasised the need for a concerted effort to advance our common goals of peace and security in the region through a just resolution of the conflict.
On Afghanistan, the European Council looks forward to the international conference on Afghanistan that is taking place today in Berlin. The European Union remains firmly committed to the reconstruction of Afghanistan. Foreign Minister Brian Cowen is representing the EU at this important conference together with Mr Javier Solana and Commissioner Patten.
The negotiations on a Cyprus settlement are in the final phase as we meet here today. The accession of a united Cyprus on 1 May remains the strong preference of the European Union. In our conclusions, the European Council reiterated the Union’s support for the UN-led negotiations and reaffirmed our readiness to accommodate the terms of a settlement in line with the principles on which the European Union is founded.
This European Council took place at a critically important time in the history of the European Union. As we set out in our presidency programme, the first half of 2004 represents a time of great change and challenge, but also of great hope and opportunity for the Union. The first of May will mark the end of the post-war division of the continent and enable us to move forward together towards a better, more inclusive Europe. Terrible events like those of 11 March only serve to reinforce our determination to work together to forge agreements that will, in every sense, make Europe work.
I look forward to continuing to work in full cooperation with the European Parliament and the European Commission. I particularly thank you today for all your cooperation over the last months. As we stand on the threshold of enlargement, we can continue to show that the new Europe, working together, has both the will and the determination to deliver the positive outcomes and decisions that our people deserve.
. – Mr President, Mr President-in-Office of the Council, ladies and gentlemen, the process of European integration began life as a peace process. Over the last half century the peace objectives have evolved and stabilised, and today all the players in our united Europe share some deep-felt principles, because being part of the Union means respecting the fundamental rights of the person, regulating public life democratically, and developing and protecting our political, economic and social development model. I have been thinking about these principles a lot recently while reflecting on the internal and external challenges facing our Union, mainly because when confronted with the increasingly horrific threats of terrorism we seek common points of reference.
The European Council which closed in Brussels last Saturday followed the same instinct. As you know, the Spring Council is the focus for the economic governance of the Union. Recent events, however, led to profound changes in the agenda, principally the Madrid attacks on 11 March, in the wake of which the Council adopted a number of measures to ensure our safety against the threat of terrorism. Once again, the attack struck down innocent citizens, and once again our first thoughts must go to them and to the victims’ families. The aftermath of the attacks has affected all Europeans: it has affected us personally and it has affected our civic and political institutions. Terrorism is the worst challenge since the Second World War ever to confront both the democratic, civilised principles regulating public life and our societies themselves, based as they are on respect for human rights.
I am pleased to be able to tell this House that the Council has decided to face this threat with the greatest determination that is physically possible. The Declaration approved in Brussels leaves no room for doubt: the European Union Member States are forming a united front with the shared objective of completely eradicating terrorism. I therefore wholeheartedly welcome the measures to coordinate and unify intelligence, police and security systems that were agreed upon last weekend. At this historic stage, remember that this is the highest level of coordination possible, since it was not possible to set up a single European security agency. That would perhaps have been wonderful, but it was not feasible in practice. I am sure, however, that this is just the first step on the way to even greater integration. Looking to the future, the goal is in fact to set up joint operational structures at a European level. The most important thing at the moment, however, is that Europeans have realised that force alone is not enough to defeat terrorism. It takes force and it takes intelligence to understand and resolve its underlying causes.
Alongside the military force and repression option, we also have to follow the political route with equal determination. Both options must be pursued multilaterally, since unilateral approaches are no longer enough. First, as the Declaration solemnly states, it means strengthening the bond of mutual trust between Europe and the United States, which is already close and loyal. Without this strong alliance there can be no hope of keeping world peace. It is, however, just as fundamental to ensure that the United Nations has both a central role to play and the credibility that this requires. The UN must be actively involved in any intervention on the ground and in any political projects aiming at restoring stability in crisis regions. The European Union, for its part, has the opportunity to make the most of its experience of peace-keeping and dialogue accumulated over almost half a century of its existence. Our contribution must be to involve and mobilise the resources of all countries in order to isolate terrorist groups. The aim is to drain terrorism of its lifeblood, and that means preventing recruitment and cutting off any technical, logistical and financial support.
Terrorism also has an ideological component, however aberrant it may be, as well as a political agenda, and so it is necessary to confront the crisis situations that split the world and threaten its stability. First – and I am pleased to go along with what the , Mr Ahern, said just now – a solution must be sought to the Israeli-Palestinian conflict: this is the topmost priority of all. The success of our strategy against international terrorism in fact depends on peace in the Middle East. Then we have to work towards achieving a breakthrough in Iraq. Both these initiatives – in the Middle East and in Iraq – have to be concluded and carried through under the aegis of the United Nations. The objective is, of course, to restore Iraq to the Iraqis in as short a time as possible, whilst ensuring security, independence and the highest levels of democratic involvement.
Ladies and gentlemen, as I have said, the Spring Council is devoted to the governance of the Union, and the session on the economy has further strengthened this role. For some years, however, the European economy has been in difficulty and this threatens one of the pillars of our Union: our economic and social model. Four years ago, in Lisbon, the Union decided that in order to maintain and develop our way of life we should put in place a thorough reform of our economic systems. The Council’s conclusions reveal that there is very broad convergence in analysing what needs doing, as contained in the report that the Commission submitted to you in January.
We all agree on benchmarking, coordination and the priorities to encourage growth and competitiveness. We have been repeating them for years: we need to invest in research, development and human resources. It is not enough, however, to agree on the things that need doing; we also need serious, hard work and the means to implement them, but we do not have either. Indeed, I am very sorry to say that we have not yet succeeded in progressing from words to deeds. Most of the decisions that have been taken have not yet been transformed into concrete action at Member State level, and there has not been the expected shift of resources into those investments that we all – I repeat, all – consider necessary.
These uncertainties and the paucity of financial commitment demonstrate the two basic problems with the system of governance of the European economy: on the one hand, the Lisbon process lacks a strong point of authority at Community level, which is the only way to coordinate measures; on the other, we have to reckon with the dynamics of modern political organisations. Investment in human resources and knowledge, which we all consider indispensable, does take a very long time to provide a return. The trend in politics, however, is increasingly to favour measures that produce a visible return before the end of the electoral term, which is much shorter. To be fair, I have to say that some Member States have initiated major, even painful reforms, demonstrating a sense of responsibility, foresight and political courage.
The Council has reaffirmed the need to stay on this path because everyone has realised that the future of Europe is at stake. I hope that the reforms that have been started can, this time, be finished and can be extended to the fields of knowledge, training and research. For the time being, it seems that the political will has been found to implement the European Growth Initiative quickly, which includes a raft of quickstart projects in research and development, transport, energy and information technology. These are clearly defined measures that have already been approved by the European Council and can all be put into motion quickly. Real progress is needed starting this year, and by next year we need to have made up for the delays in transposing the Lisbon directives into national laws. I am sorry to have to make these points, but I believe it is only right and proper to do so.
Ladies and gentlemen, I shall end this speech with some brief thoughts on the European Constitution, the same thoughts with which the started his address. We have seen that external and internal challenges are threatening to undermine the pillars supporting the home that we live in together. In these difficult times we must set aside our differences and provide the European Union with the means required to build a more solid framework of cooperation, one which will allow us to make joint decisions and to pool our resources. Let us not fool ourselves: we can only confront the challenges facing Europe today if we remain united. No European country, however big and strong, has the means to do so alone.
In this respect, the Spring Council has brought us some good news, which I am pleased to be able to end on today, and it also keeps up my reputation of being the eternal optimist. All told, I have not been wrong in being an optimist in recent years. The stage was set in Brussels for the resumption of negotiations on the constitutional treaty in the near future and for their conclusion before the end of the Irish Presidency, thanks to some extraordinary mediation by the Presidency, to whom I extend my praise and admiration.
Positive signals had been arriving in recent weeks from various governments, saying that they were ready to compromise. Confirmation came during the Council that things were finally moving in the right direction – from a psychological and human point of view as well. The toughest problem to solve is still the one that caused the previous deadlock: the thresholds required for qualified majority voting. It is not just a matter of percentages, of course, but of something on which the whole future of our integration process depends: the enlarged Union must simply be able to make decisions. If the threshold required for a majority decision is too high, the Union will no longer be able to make decisions about fighting terrorism, economic governance or anything else, because a small group of countries will be able to block any proposal. That is the point, quite simply, and up to now the discussion has focused on the size of this blocking minority.
I ask you all to think carefully about the fact that one cannot have an institutional debate while thinking about the ways and means by which Member States can block any decisions. The discussion should, instead, centre on the opposite question: what are the best ways and means to make decisions, not to block them? Judging from the latest developments, another failure seems to have been averted; it therefore seems likely that we will soon have our long-awaited and beloved Constitution. Nonetheless, I appeal for the final compromise to be a good one that will allow the enlarged Union of the Twenty-Five to operate efficiently.
– Mr President, Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, the Brussels Summit had as its focus and main subject the terrible events of March 11, 2004 in Madrid, and it was good that it drew from them the necessary conclusions. As one who can still well remember how the US President John F. Kennedy in 1963 said in a divided Berlin: ‘Ich bin ein Berliner’, I think that, as Europeans, we must adopt a similar attitude towards our Spanish partners and friends. We must say that this attack in Madrid was not only an attack on Spain, but an attack on Europe as a whole, on the entire Western world, the entire world. So it is in sympathy and solidarity with Spain that we must commit ourselves to action and to clear and decisive promotion of the European Union and the unity of Europe. This must be our answer to terrorism. I would like to thank you at this point very much, Mr President-in-Office of the Council, for your leadership, which has made it possible for this signal to be sent out from Brussels. Europe is now to act! Europe wants to be united, and Europe wants to find its way to the future together!
It is right that the summit has accepted the solidarity clause in the version of the Constitution. This is a solidarity clause against terrorism. However, Europe must show solidarity in general, when faced with external attacks, and, now more than ever, we know that domestic and foreign policy form an integrated whole and that the one cannot be separated from the other. We also welcome the appointment of a coordinator for matters of internal security, and, in Mr Gijs de Vries, a former Member of this House, we have found an excellent candidate for this position. I look forward to collaborating with the Coordinator for Internal Security!
Let me also say, however, Mr President-in-Office of the Council – and this intervention will certainly not be the last word – that we would have welcomed it if the office of the security coordinator had been established not in the area of foreign policy and intergovernmental collaboration but, as the Commission wanted, in the area of the Community institutions, so that it would also be subject to Parliamentary and legal control. I think this is important for the future, and, whilst I would not wish to put a question mark against the creation of this position, it will also be necessary for us not to treat it simply as an alibi in order to be able to say that we have done enough in this area. What is now needed is a very specific policy for us to implement in internal security.
For this reason, I very much regret that the European arrest warrant is not yet in place, and we urge the five Member States who have not yet ratified to do so. We must also build up Europol, which would be much more effective if these difficult financial negotiations did not have to be conducted between the Member States of the European Union whenever we want to give it money. Why do we not make Europol, too, subject to the Community method, so that it can be financed from the Community budget? That would make everything much easier. I also think we should accept the Community method in this area, too.
I believe that the most important thing, in discussions of internal security and terrorism, is that we should tell the Arab world that we do not identify terrorism with them or with Islam. Let me say this now – permit me to say this as a German – I remember the discussions after 1945, when there was talk of the collective guilt of the Germans. That was rejected, and rightly, because not everybody was responsible for the crimes of National Socialism. In just the same way, we should not today make the mistake of equating terrorism with the Arab and Islamic world as a whole. We want cooperation; we want collaboration with the Arab and Islamic world. For this reason too, I emphatically agree with the President of the Commission, Mr Prodi, who has said – as you also have done, Mr President-in-Office of the Council – that peace in the Middle East with security and dignity for all people in Israel and Palestine is absolutely crucial in terms of peace in the world and peaceful relations between Europe and the Middle East and the Arab world as a whole. We must counter contempt for humanity with the dignity of man, asserting our principles of life against their principles of death, and, in place of hatred, our desire for collaboration. The message must now be – and I must thank you warmly for it – that we are gaining a Constitution, of which our group is very decidedly in favour, and the entire European People’s Party has declared it to be the topmost priority. We would like to say to you, Mr President-in-Office of the Council, that it would be a magnificent achievement if, under your presidency – we would like to see it before the European elections – you were to be able to bring the Constitution to a successful conclusion. We wish you every success. We support you. The right answer to give the world is that Europe is determined and united.
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, above all as a person from Madrid and speaking on behalf of my fellow countrymen in this House, please allow me to express my gratitude for the expressions of support, solidarity and condolences received not only from Europe but from the whole world.
I would like expressly to address President Cox, because his institutional declaration on behalf of Parliament had an enormous impact in Madrid and in Spain and was a match for the dramatic circumstances we are living through. We have shown that we are building Europe through the minutes of silence all Europeans held following the tragic events in Madrid.
If the – who, unfortunately, shares with me and with others a long experience of fighting terrorism – will allow me, I would like, as well as expressing gratitude for these gestures – and this applies to both sides of the Atlantic – to say that we must not confuse stoicism and resistance with cowardice and appeasement; that terrorism must not only be fought with tanks, planes and invasions; it must be fought with dignity, with resistance and also with the necessary coordination of intelligence services and with legislation such as that we have been trying to create in the European Union since 11 September.
In this regard, I must say to the Council that Parliament worked extremely quickly and that the Council, in this case, has taken a step forward with the appointment of Mr De Vries – and I agree with Mr Poettering’s criticisms with regard to the circumstances of this appointment – but it is notable that, at the moment, five Community countries have yet to transpose the arrest warrant into their national legislation and that we still have problems in terms of the application, specifically, of measures to combat money-laundering. This demonstrates that we are not working seriously to combat terrorism and that we have to take very important steps, because we feel solidarity but we are all threatened.
Having said this, Mr President, please allow me to move on to the second issue, which is the Constitution. I believe we should welcome the step forward taken by the Irish Presidency and I believe that the announcement of the candidate to the Presidency of the Spanish Government, Mr Zapatero, has been a significant step forward in terms of unblocking this situation. He has stated that the Spanish, the Government of Spain, believe we must be back in Europe and, furthermore, taking the approach which governments of my political colour have always followed. In relation to this point I would like to point out, on the one hand, something which is very important: qualified majority and codecision, which are essential issues in terms of European democracy.
Furthermore, I would like to address the President of the Commission and say that the circumstances in which he finds himself must lead us to reflect on an important issue, which is the role of the Commission.
Because he has very good Commissioners, President Prodi is at risk of almost always being ‘on the raft of Medusa’ at the end of the term of office. We already have at least three or four Commissioners who are returning to their countries – which demonstrates that there is life after the European Union – but this is raising a serious problem: we cannot continue with a situation in which a Commissioner is in office for just ten months. That is not sustainable.
I would also like to draw attention to the fact that the Greek Commissioner, Mr Dimas – and I do not believe this is his responsibility – has spoken in plenary before moving on to the hearing in the relevant committee. We must all try to take care to respect the way things are done, that is essential in a democracy.
With regard to the Constitution, Mr President, I would also like to thank the former Mayor of Rome, Mr Rutelli, for the gesture of solidarity and dignity he has shown in proposing an amendment – which I hope will be approved today in Parliament – which gives this treaty we must approve, the European Constitution, the title of ‘Constitution of Madrid’. I believe this is a gesture we can all be proud of and naturally I intend to support it.
Finally, with regard to the important issue of Cyprus, I would like on behalf of our group to reiterate our unconditional support for the efforts being made by the Secretary-General of the United Nations to find a solution to the issue of Cyprus and by doing so to help the enlargement process to be successful. I believe we must call on both parties to take this historic opportunity and to unify a country which has been divided for 40 years, thereby removing the last remaining wall in Europe.
Mr President, it has been a while since everybody left a European Council meeting smiling. I congratulate the presidency on a focused summit that delivered in many respects. This summit suggested that there is another Europe: one that can actually get things done.
European Liberal Democrats and Reformers welcome the new will to reach agreement on a European Constitution by the June European Council. President-in-Office, a combination of events and canny diplomacy have paved the way for agreement. In the words of an Irish blessing, 'may the road rise up to meet you'.
This House badly wants a deal, but our terms have not changed and will not change. We expect a treaty based closely on the Convention text. We expect the Council to respect the budgetary powers of Parliament and extend democracy in our Union through qualified majority voting and greater codecision. We expect the Council to make the difficult compromises needed in good faith and then go back to sell those compromises at home. This show will not be over in June. Ratification is a mountain still to climb.
This summit also acted decisively to fix the way we protect ourselves against terrorism in Europe. My Group welcomes the appointment of Gijs de Vries as anti-terrorism coordinator and demands that he be given a clear mandate to ensure he can get the job done. The next step is to reinforce the resources at Europol and set it to work: no new bureaucracy, no duplication, no more foot-dragging from European intelligence agencies who do not like to play with others. If this is not our frontline defence against terror then it is just a cheap gamble with the safety of Europeans.
Liberal Democrats and Reformers also back a strong commitment to ratifying existing instruments such as the European Arrest Warrant. We have proposed an implementation league table that will name and shame states which take lightly the safety of their citizens. The weekend's decisive tone has to translate into action. Let us be clear about that new decisive tone. Let us remember what Europeans – what Madrileños – had to endure. This House has been urging a more concerted policy on terrorism since before 11 September 2001. Let us recall that when the Commission asked for EUR 15 million for counter-terrorism intelligence last year, the Council offered EUR 1 million.
Europeans deserve better. A counter-terrorism policy conceived in panic is far too likely to invade private lives and erode public freedoms. On biometrics, on passenger data transfers – that is what we are in danger of getting.
My Group wishes to remind the Council that it has once again ignored the explicit demand of this House that it discuss detention without trial at Guantanamo Bay and that it commit to raising that issue with the Americans at the EU-US summit. Any European government that reckons on the issue going away has not reckoned on the will of this House.
My Group welcomes the commitment in Council to speeding up the pace of reform on the Lisbon Agenda. We remind the Council that 40% of the single market directives have not been implemented in all Member States. We remind the Council that the Growth and Stability Pact must be revived this year so that Europeans can have confidence in the sound management of Europe's economy. The tone of public debate in Germany and France suggests that European governments are not properly making the case for reform at home, whatever they may say in Brussels.
Before this summit I called for a sense of urgency on three areas: terrorism, the IGC and economic reform. To paraphrase W. B. Yeats, of our quarrels with others we make rhetoric, of our quarrels among ourselves we make poverty. The summit showed a willingness to get back to the business of Europe. Let us hope the political will holds and the momentum lasts – for all of our sakes.
Mr President, the conclusions of this Spring Summit show that government leaders are stubbornly pursuing a policy that is indifferent to the worsening economic and social situation, that turns a blind eye to the high levels of unemployment, poverty and social exclusion and the increase in social inequalities and a deaf ear to the protests of workers threatened by the relocation and restructuring of multinational companies. We saw an example of this only yesterday, with the Canadian multinational , which is seeking to close many of its production units in countries such as Germany, the United Kingdom, Sweden and Portugal, and which, where my own country is concerned, is the only company engaged in producing rolling stock and train carriages.
It is clear today that, four years after expectations were raised by the so-called ‘Lisbon Strategy’, which was approved during the Portuguese presidency, the socio-economic situation is considerably worse and not a single one of the social aims has been attained. This is demonstrated by the new Commissioner for Social Affairs’ acknowledgement that only 10% of the ‘Lisbon Strategy’ objectives have been achieved. This has not stopped the Council from announcing more of the same, however, despite the fact that we are less than two months away from the accession of a further ten countries whose economic and social situation is less than rosy. The Council’s recipe for success is still to commit to this ‘competitiveness’, to promoting what it considers to be business culture, to greater job flexibility and insecurity, to lower labour costs and wage moderation and to attacking public services – in other words, to the neo-liberal agenda of economic and financial groups, instead of being concerned with people’s living and working conditions, with sustainable development, with greater economic and social cohesion and with providing fresh impetus for public and social investment, specifically in the railways, in health, in the environment, in education and in research.
The Council suggests that the priority should be to speed up the pace of reforms in the fields of employment, social security and health, despite growing public opposition to measures that, in some of our countries, are jeopardising fundamental social rights. What is being promised is ongoing support for the process of liberalisation and privatisation in many sectors, demonstrating blatant prejudice against the public sector.
Continued intervention in this sphere cannot be allowed, because this threatens the existence of high-quality public services and employment, which are crucial to combating poverty and to guaranteeing social inclusion and a high standard of living for the entire population.
Economic and monetary policies must be revised, liberalisations must be halted and the Stability Pact must be reviewed in order to prioritise the social criteria, employment, training, education and research, which are all areas crucial to Europe’s sustainable development. What is needed are effective measures to put a brake on the relocation of multinationals and to give European employees’ organisations the right to a ‘suspensive’ veto. Working people must be treated with dignity and well-being and social progress must be placed at the heart of Community policy-making.
– Mr President, it has been said that this was a European Council of newly-discovered cohesion in the wake of the terrible tragedy in Madrid, which has left us in no doubt that today we are all potential victims of indiscriminate terrorism, whereby blasphemous criminals manipulate a great religion to their own bloody ends. We hope that there really was cohesion but, after reading the conclusions and listening to the President-in-Office of the Council, and especially after observing the measures taken by the Member States and the proposals made by the Commission regarding asylum and the protection of their citizens’ personal data, I must express our deep concern. We call on Mr Prodi and the Council to take note of the resolution that Parliament is to adopt today in this respect. It is cast in very different language from yours, gentlemen.
Europe can and must choose a different path to combat terrorism from that of the United States, with its lies, its arms race, its pre-emptive wars and its Guantanamo Bay. We need a path that sets democratic stability, respect for human rights and a rejection of emergency measures as preconditions for action on the international stage and for cooperation in matters of internal security. What do we see today instead? We see the pathetic inability of the Member States’ governments to cooperate, hiding data and information from one another, as Mr Javier Solana has pointed out; we see the Commission making startling, untenable proposals about asylum which are clearly in breach of international conventions, and proposing to give away citizens’ personal data to mysterious US administrative bodies; we also see the umpteenth good man, Mr De Vries, placed at the head of a vaguely defined, once again wholly intergovernmental working group, while not a single clear idea emerges for a plan of action based on common, democratically approved rules.
It is thus quite clear now that we do not really want our police and secret services to cooperate in fighting terrorism, but we do want to set up generalised surveillance systems for passengers and citizens, under the illusion that this means we are monitoring everything. How serious we are about the fight against terrorism can also be measured by the European Union’s ability to give itself a constitution, as we have all said here today: a constitution able to keep its promises of effectiveness and democracy. The positive spirit of this European Council does not, however, rid us of our concerns, which were strengthened today, Mr Ahern, by your ambiguous message about the Italian Presidency’s well-known or, rather, infamous 82 items, which every so often pop up as a basis for negotiations and are just as often forgotten. If that is the case – and please tell me if it is – then the new Constitution will just be a pale and untenable copy of the Treaty of Nice.
The European Council talked a lot about the economy and growth. This flood of words is also found in the conclusions, which list so many fundamentally important issues that one cannot actually see which ones are the real priorities. The only thing we are sure of is that the environment is a non-priority, and for us that is a great setback. It is not surprising, then, that in this stalemate, and for lack of any real, practical plan of action and any true political leadership, it was decided to do something typical of the socialist tradition – even though most governments today are centre-right – which was to set up another working group, chaired by yet another great man, Mr Wim Kok. They never choose a woman, mind you! I think that would actually be a good idea.
Our objective – I have to point this out – is in fact a shared one. We have to take steps to get the European economy out of the vicious circle of low growth and high unemployment. Again, however, we express our scepticism at the approach supported by this European Council and also, alas, by the European Parliament in its resolution, which in this respect we cannot support, an approach that makes competitiveness an absolute dogma.
In comparison with whom should we be competitive? Ask the voters who have just voted in France and Spain; ask them what they think of the systems and conditions of work and welfare in the United States and in developing countries. You will realise that the strategy we need is very different, one that is well within reach for the European Union. Of course, it would be possible if the decision was made to get out of a stability pact that is now dead but still very much alive in political rhetoric, if the decision was made to make use of potential forms of sustainable growth that we are still ignoring, and if the decision was made to invest in sectors of the future, like research, clean energy, ecotourism and public transport. This is what we are asking for; this is the path we are asking you to follow to achieve growth. Something other than bridges and motorways!
Mr President, I too share the view of the previous speakers that the summit of European Union leaders was a success across a number of fronts. Firstly, there is clearly good will among European Union leaders to secure an agreement for a new European Union Treaty, and I would like to commend the efforts of the President of the Council, Taoiseach Bertie Ahern, for the very positive role he has played in moving these negotiations forward in recent times.
The Taoiseach has certainly intensified the series of bilateral negotiations with other European Union governments with regard to the provisions of a new EU Treaty, but, as the Taoiseach said himself in Strasbourg in January, this is a job one cannot do on one's own. It requires the good will and the support of many from both the smaller and larger Member States within the European Union.
The IGC is now moving forward at a strong pace. We must now consolidate the good will there is, secure agreement with regard to the bottom-line issues and try very hard to strike a deal before 17 June for the new European Treaty. I fully understand and believe that this is not going to be an easy task, but we must not underestimate the challenges that lie before us.
We must be realistic about one particular situation. If an agreement for a new European Treaty is not reached in or around the time of the next European Council meeting of EU leaders, then agreement may be difficult to reach in the medium term. This is primarily the case because the dynamics within the European institutions are going to change. There will be a new President of the European Commission, perhaps half the Commission will be replaced, and the composition of the European Parliament is going to change by July of this year. That could mean two out of every three Members present at this Parliament being replaced.
I would like to urge the European Union governments to go the extra mile and strike an agreement which will ensure effective operation of the European Union for many years to come. As Mr Prodi said here this morning, our European Union must be able to take decisions. He said no small group of countries should be able to block decisions, and this is so. We need a Treaty which will ensure that the European Union institutions can take decisions in a simplified and effective manner for many years to come.
We have seen too many treaties from the European Union in the recent past. Indeed, they were coming so fast at one stage that they were being discarded before they were implemented. We all look forward now to the historic occasion of enlargement on 1 May, but we need to change the manner in which we take our decisions so as to ensure that the European Union as a political and economic entity becomes stronger.
The scourge of international terrorism must also be tackled head on, and I agree wholeheartedly with the views and comments expressed by the previous speakers. I welcome the strong support from EU governments for closer cooperation in the field of justice and home affairs. Appointments of key new personnel in Europe to tackle international terrorism in Europe are to be welcomed, but we must remember that democracy is fragile and we must be strong in our efforts to promote the rule of law and protect democratic institutions.
Al Qaeda represents evil of a barbaric nature and for Al Qaeda human life means absolutely nothing. From its perspective, the more people Al Qaeda can kill to weaken democracy in the western world, the better. Al Qaeda has bombed America, it has bombed Africa, it has bombed Asia, it has bombed the Middle East and it is now bombing Europe. However, I want to reiterate what Mr Poettering and others have said: we must not in any way believe that all Arabs are terrorists. That is not so and we should never allow anybody to say so. Only by collective resolve can we defeat the evil of terrorism, and I welcome the recent measures taken by European governments in this regard.
Mr President, Mr President-in-Office of the Council, the European elections will – as you perhaps know – be held between 10 and 13 June, but it is to a perfect travesty of democracy that approximately 300 million voters in twenty five countries will be summoned. Indeed, what is really at stake will be carefully hidden from them.
The Constitution? Move along, there is nothing to see here! We shall reveal it to you after the elections, after several days, to show what kind of contempt we have for universal suffrage, or, rather, what fear it instils in us. Oh, yes, this Europe of yours, more democratic, more transparent, closer to its citizens, is off to a good start – with a cover-up.
The entry of Turkey, which would change the very nature of the European project? Move along, there is nothing to see here. We shall inform you of our decision after the elections, and many of those who are preparing to open the doors of membership to this country in October will campaign in June by swearing to God – and you can say that again – that they are opposed to it.
Mr President-in-Office of the Council, a great responsibility falls to you today: you must move the June Council forward before the European elections – a week would be sufficient – so that the first elections of the enlarged Europe would not be yet another hoax. Because if such were the case, on such a scale, do not doubt, Mr President, that the backlash would be equal to the insult to democracy in Europe.
– Mr President, on the subject of the Counter-Terrorism Coordinator, I believe it is a delusion to take the shortcut of getting the national bureaucracies to cooperate without any democratic or judicial control. As with Europol, with Eurojust it is not just a matter of individual rights and freedoms, however serious these issues may be, but also a problem of effectiveness: indeed, you have not succeeded in conferring true powers on this coordinator for the fight against terrorism. This is not consistent with someone who wants to see more effective counter-terrorism measures and a faster reaction capability, someone who wants not less democracy – which is the dream of all bureaucracies – but more democracy and more rule of law. If creating Mr Counter-Terrorism is to be the paradigm for the new Constitution that we want, any modest increase in powers at the expense of giving up democracy and the rule of law is not the road that we want to go down.
A final word on Iraq. The European Union is calling for the UN, but it is calling for it to cover up its own inability. The terrorists have a political agenda, a political goal, which is the withdrawal of Europe – or what is left of Europe – from Iraq. We would have preferred it if the European Union had had the strength to choose, to propose and to decide to do the opposite of what the terrorists want.
Mr President, the terrorist attack in Madrid was an attack on all of us who believe in democracy. I welcome the resolution from the spring summit to appoint a counter-terrorism coordinator. All our Member States must cooperate fully to minimise the risks for all our citizens.
My Group leader, Mr Poettering, is right: we must not equate the Arab world with terrorism. We must do all in our power to work with the many leaders and spokespersons in the Arab world who feel as strongly as we do in the West about these atrocities.
The key, of course, is resolution to the intractable problem of the Middle East. We must never forget that terrorism is rooted in poverty and social exclusion and, as we discuss the economic governance of the EU at the spring summit, we must realise that our economic growth depends on peace and stability which, in turn, depend on our efforts to ensure economic stability and growth in those parts of the world where poverty and social exclusion are the norm for millions of young men and women. Countering terrorism is in large measure countering poverty.
As far as the Lisbon agenda is concerned, I say to our Taoiseach that we have failed yet again to deliver progress on our much-quoted ambition for the EU to become the most competitive knowledge-based economy in the world by 2010. Your words, President-in-Office, about fruitful discussions, re-focusing on key issues, sustainable growth in employment etc. etc. etc., could be those of any President-in-Office over the last four years: they have all said exactly the same. I am afraid there has been no progress on practical transposition in our Member States. You have only to look at the fact that 400 000 EU-educated researchers are working in the United States today. We educate them, we give them knowledge, and then they leave. The benefit of that knowledge is developed elsewhere in the world.
President-in-Office, why did an Irish presidency choose to initiate diplomatic relations with the military dictatorship in Burma? Why now? We have avoided it for very good reasons for many years. Please answer me, but do not tell me that as President-in-Office you had no option but to negotiate on behalf of the EU. I object strongly, as I am sure do many Irish people and colleagues here, to Ireland initiating diplomatic relations with a military dictatorship that controls the Burmese against the will of its people.
Finally, may I echo the words that my colleague Mr Watson used and say 'may the road rise up to meet you' – '. To all those involved in the Irish presidency, may you achieve the signing of the Constitutional Treaty in June. You have all our good wishes. Thank you for the progress on consultation you have made to date. Thank you, as Enda Kenny said recently in the Dáil, to the Permanent Representation and all the civil servants behind the scenes who made this technically a very good presidency.
– Mr President, , every man and woman here will welcome the fact that you have been able to resurrect the issue of the Constitution. Although it is not a breakthrough, what you have achieved is a really major step forward. You can rely on our support for every further step in the Constitution-making process.
There are three matters that still particularly concern us: the first is the qualified majority. We are glad that the principle of the double majority seems to have been accepted. However, in the design of this double majority, the crucial objective is not strengthening the blockade minority, not making it easier to hold the European Union back, but strengthening its capacity for decision-making. Please do not accept shoddy compromises in this area.
The second matter is the qualified majority in internal and legal policy. In view of the need to be able to act against the threat of international terrorism, , it cannot be the objective again to expand unanimity, but the task must be to introduce majority decisions in the area of internal and legal policy also. This is necessary also – but not only – to make the struggle against terrorism more effective.
Thirdly, you will be aware of our reservations, our worries and our demands where the European Parliament’s budget rules are concerned; I would like to remind you of them, since the result of the Convention, the Convention draft, is itself a compromise, and one that has not found great favour with this House. However, I say to you now that a Constitution tending to reduce the intrinsic right of any Parliament, namely the right to set the budget, cannot be acceptable to us in the European Parliament.
Finally, a particular comment, , on the Irish presidency: for what you must do in the next three months, there is no better symbol that the Irish harp. This is because all the peoples of Europe are like the strings of a harp; each country with its own tone, but all needing to be plucked if a tune is to be played. , seize the strings, get your fellow Heads of Government to vibrate and sing! Finish up in June with the tune which all Europeans are expecting, Beethoven's Ode to Joy: ‘’!
Shamrock diplomacy from an unexpected quarter!
Mr President, it is of course a great tragedy that it should take acts of terrorism of the kind seen in Madrid for Europe’s leaders to pull themselves together. Despite the fact that terrorism has reared its ugly head in several Member States on previous occasions, we have perhaps naively believed for a long time that these major attacks could never happen to us. We are now realising that the fight must take place at global level, but also by means of intensified European cooperation. Therefore, it is good that many important steps were taken at the summit at the weekend, even though they are insufficient. We must create much better preconditions for the coordination of intelligence services and also, in time, create a kind of European FBI that is also operational. Where miscreants and criminals operate across borders, so must the long arm of the law.
The most important work in the fight against terrorism, however, is the work on peace and development, and there is much that the EU can do in this regard. A cohesive foreign policy is an important means to this end. It is very important, therefore, that the Convention’s proposals in this field be adopted. I should like to thank the Presidency for the work it is doing in this field.
Mr President, it is with emotion that we receive and share the solidarity with the victims of the terrorist attacks of 11 March expressed by the Council, the Commission and particularly by you, Mr President Pat Cox. Furthermore, we support the proposal to dedicate that day to the memory of the victims of terrorism each year.
We believe that the measures on police and judicial coordination and information, as well as the creation of a person responsible for combating terrorism at European level, are positive elements in the fight against terrorism, but we must not fall victim to the controlling and suspicious hysteria which the United States has demonstrated through the Patriot Act, with measures which violate human rights and the foundations of democracy and freedom.
In fact, together with creating terror, that is one of the objectives of terrorists: to undermine democracy. In this regard, we do not agree with the proposals for police control which involve biometric and similar data. We believe that the response of Spain and Europe, which is so different from that of the United States following 11 September, is the right one. Instead of turning to aggression, military reaction and reducing freedoms or invading countries, we have placed the emphasis on police investigations in order to bring these criminals to justice.
Europe’s international role can and must be aimed at achieving a fairer and more cooperative world, without poverty or inequality, which deprives the attackers of democracy and freedom, who must always be condemned, of any justification. Amongst these measures, with a completely different approach to that of the United States, are those which involve putting an end to the illegal and unjust occupation of Iraq and the recognition of the State of Palestine, in order to put an end to another equally murderous illegal occupation; that of Palestine by Israeli troops.
We must hold a world conference against terrorism under the auspices of the UN, where the different measures can be explained: cooperation amongst police forces; structural problems: poverty, debt, inequality; the role of the financial institutions and also of the different commercial bodies; combating tax havens and money-laundering. These measures have also been mentioned by Mrs Doyle.
Finally, with regard to the possible and desirable modification and completion of the European Constitution – which has been opened up following the appointment of Mr Zapatero as candidate for the Presidency of the Spanish Government, together with other movements in Europe – we believe it is important to take this opportunity, together with the necessary reform of the decision-making process, to achieve more democracy and solidarity in the European Constitution, with scrutiny by Parliament and by popular sovereignty with changes to the Stability Pact, which will lead to progress throughout Europe.
Mr President, on 11 March, all we Members of the European Parliament came to this House horrified by the news of the terrorist massacre in Madrid at 7.30 in the morning.
Please allow me, firstly, to express my condolences and solidarity with the victims and their families, and also to reject all forms of terrorism.
That morning I had felt particular anguish, added to so much blood and so much anguish, at the realisation that the attack could have been the work of the ultra-radical Basque fanatics of ETA. At midmorning, I heard a Belgian television station point out the possibility that it may have been carried out by Islamic terrorists. At midday, when an oral amendment was presented to the House declaring 11 March the European day against terrorism, the Member presenting that amendment blamed ETA. By then there had already been the early call to the police by the witness who saw three hooded men in Alcalá de Henares and the van containing detonators and verses from the Koran had been found. And there had also been statements denying the attack and the involvement of ETA from the spokesman of Batasuna. It was already known that the attack had not been by ETA and, despite that, pressure was applied and the involvement of ETA was artificially maintained in the Resolution of the European Parliament and in that of the United Nations Security Council.
For all of these reasons, I believe that the Spanish Government of Mr Aznar’s Popular Party was trying to evade its responsibility for having participated in the invasion of Iraq, against the wishes of the Spanish citizens, of the United Nations and international law, and once again took the opportunity to blame ETA and nationalists for the problems which authoritarianism and intolerance such as theirs has created in Europe and in the world.
Neither did the discovery of a rucksack with detonators and a mobile phone used by Islamists do anything for their argument; nor the repeated communications claiming that the Al Qaeda organisation was responsible for the attacks. The Popular Party continued to blame ETA, by means of personal calls by Mr Aznar to the main daily newspapers and by the Foreign Minister to Ambassadors, and also by means of the ineffable public appearances by Minister Acebes.
To make matters worse, millions of European citizens and governments of other States were shamelessly deceived by the Popular Party Government, who did not care a jot about the risk of further attacks and deaths in other cities, provided that the Spanish people did not know until after the elections of Sunday 14 that the horrors suffered in Madrid were a response to the unjust and illegal war in Iraq.
Fortunately, the Spanish citizens were able to demand the truth and get rid of the government which tried to deceive them. And let us hope that we can convince ourselves soon that the best recipe for combating terrorism is to put an end to injustice and poverty, of which there is so much around the world, and in that way we will be able to live in peace.
– Mr President, 25 countries have now agreed to prepare an EU Constitution by 17 June. Compromises have already been negotiated behind the scenes, and a double majority, with population as a decisive element, has been approved as a principle. What are now being negotiated are the percentages for the number of countries and the number of citizens. There are also negotiations concerning a smaller Commission from 2014, so that not all countries will any longer have a member of the Commission. What cannot be agreed upon now can be decided later by qualified majority.
We propose instead that all countries retain one Commissioner, and that the Commissioner be elected by, and be answerable to, the national parliaments in order to uphold the democratic principle. We also propose that 75% of the countries, at the same time representing 50% of the population, shall be required as a qualified majority. We also want to see the EU slimmed down, with most of the 100 000 pages of EU legislation scrapped and the Member States legislating on all matters that do not have a cross-border dimension. Instead, the EU should focus on what the countries themselves are unable effectively to legislate on. In cases where we are ourselves unable to act, we have no democracy to lose, but we can instead gain joint influence where we should otherwise be powerless.
The minority's proposals from the EU Convention may be laughed at in this House. My experience from all the group visits and meetings is that the minority's fifteen points correspond much better to the attitude of the majority of voters. Anyone who is in doubt about this can look at the regional elections in France, where the great leader and Sun King from the EU Convention will soon be the former chairman of a council. Adieu, Giscard d'Estaing. See you at the referendums on the EU Constitution.
Finally, I should like to congratulate Bertie Ahern on the appointment of our old colleague Mr Gijs de Vries as Counter-terrorism Coordinator. He has always fought for openness and citizens’ rights. He is someone in whom I have confidence, in contrast to the head of OLAF, who steals computers and telephone and address books to reveal journalists’ sources.
Mr President, given the short time that has been allocated to me, I should like to confine myself to one aspect, and that is the problem that many people in Europe have with defining the problem of terrorism. Terrorism is not simply a problem in isolation; it should, for the most part, be seen in the context of Islamic extremism. This can be seen worldwide and I need not give recent examples of it.
We need to learn to accept this and take it into account when determining counter-terrorism strategies. We should therefore put a stop, in the first instance, to growing Islamic extremism within the EU. In Belgium, for example, the state security service complains that it lacks the necessary means to monitor Muslim fundamentalism. Recently, the Belgian Government appointed eight well-known fundamentalists to the Muslim executive, of which they will make up half. Meanwhile, in some mosques, as everywhere else in Europe, jihad is being proclaimed.
Today of all days sees the presentation to this House of the report on anti-Semitism by EUMC, the European Monitoring Centre on Racism and Xenophobia. This is the cleaned-up version, because in the original version, it was pointed out that anti-Semitism occurs mainly among Islamic immigrants and that is why we have now started censoring our own reports. As long as we remain wedged in this politically correct autism, we will be unable to develop an efficient strategy against the terrorism that is threatening us.
Mr President, on behalf of the MEPs of the PPE-DE Group, I would like to express my gratitude for the countless expressions of solidarity, and thank you personally for your support and company during these times of anguish.
We are constantly thinking, naturally, of the victims and their families. Therefore, together with other colleagues, we in the Committee on Citizens’ Freedoms and Rights, Justice and Home Affairs are taking the initiative of recommending to the European Union that it establish a day in memory of the victims. Plenary decided that it should be 11 March and I am glad that this proposal has been ratified by the Council almost unanimously. Mr Ortuondo did not support it and he will know and explain why.
The European institutions’ support for the victims must not just be moral, however, but also material. In order to cover these needs, my group requested the inclusion, for the first time in the 2004 budget, of a line of EUR 1 million for the creation of a pilot programme to support the victims of terrorism and their families. Unfortunately, circumstances demonstrate that more must be done and, without prejudice to the measures to assist victims, which the Council has approved, I would like to express our desire for the financial contribution for the pilot project to help victims to be significantly increased, raising the status of that project to a wide-ranging Community action. That, Mr President, is the commitment of the PPE-DE Group which has been included amongst the political priorities for the next legislature and which provides for the creation of a European fund for compensating the victims of terrorism.
Ladies and gentlemen, following 11 September an action plan to combat terrorism was approved but, nevertheless, on 11 March 2004, some of the measures laid down in it had not been transposed into national legislations. I repeat the request made by several colleagues, because it is essential that the Member States cooperate by quickly incorporating the measures adopted within the framework of the third pillar. It is vitally important to improve security in the prevention sector in Europe.
Finally, Mr President, I would like to point out, on the basis of my country's experience, that it is not easy to defeat terrorism. It requires persistence and tenacity, but it is an inescapable challenge facing all Europeans if we want to continue to live in free and democratic societies. Nobody is free of this threat and it would be a tragedy if some people tried to evade it by looking the other way. We will overcome it if we face it together, with democratic conviction and with the force of the Rule of Law.
Mr President, following 11 September this Parliament worked quickly and very seriously supporting the Commission and calling on the Council for a series of measures to confront terrorism.
The Union's institutions worked efficiently to achieve a common definition of the crime of terrorism and to achieve and implement the European arrest warrant.
In this and other Community institutions great statements were made in favour of better police cooperation, a strengthening of the task force of police chiefs, an operative Europol under effective judicial control; furthermore, efforts were made to achieve the establishment of minimum judicial guarantees and, finally, to create a framework providing us with greater security and speed in situations such as the one which had arisen in the United States.
Furthermore, this happened during the debate on the new Constitution, which was creating a framework providing significant opportunities to improve the legal area for police and judicial cooperation and to subject it to the essential parliamentary control. But the moment passed and the measures proposed only moved forward by inertia, at a pace, Mr President, which has not yet taken us anywhere.
We have had to experience the recent horror in order to return to this issue in formal session, on a Wednesday morning. Mr President, on 11 March we all had a sad role to play. If there is one thing the citizens expected from us it was cooperation in order to offer certainty, and what we displayed, for various reasons, and with differing degrees of responsibility, was complete confusion.
The European Commission is right to say that we do not need new ideas. We only need to implement those which are on the table, which are already boring and hackneyed. Even so we have succumbed to the temptation for a new one and we have created a ‘Mr Terrorism’, and I do not know what he will do unless we improve the global framework of mutual trust.
Europe can and must act differently. We do not need a European Patriot Act. We can and must offer more security on the basis of mutual trust and close cooperation while strictly respecting the freedoms and rights that terrorism aims to destroy.
I hope that the next time we talk about this we are not still drying our tears, but that we have a firm will to face up to today’s world. A world in which Europe, working to promote internal cooperation, can also offer a path and a guide in order – within the framework of the United Nations and multilateral action – to deal with the significant dangers we are facing.
Mr President, the Taoiseach says that he believes that the principle of the dual-majority system is now accepted. But it seems to me that it is not yet accepted in practice because one sees the various ministers trying to supplement the dual-majority formula with further qualifying clauses which would permit a specified number of Member States to form a blocking minority. My strong advice to the presidency would be to reject such superfluous complications. It would be far better to achieve a simple formula, say 55/55, which dispenses with the need for a third key. Europe cannot be built upon mathematical equations, but on political trust.
– Mr President, the criminal attacks in Madrid clearly show that Europe has become the direct target area of international terrorism. This puts the European Union in a new position. The political world must take account of this, in both the short- and the long-term. Unfortunately, the Heads of State or Government are confining themselves exclusively to the short-term, to exaggerated activism, which at the end of the day produces only an illusion of security rather than the real thing, and we also run the risk of ending up in an Orwellian Big Brother state in which the basic rights of citizens are increasingly sacrificed. It is not simply that – as we are also currently experiencing in Germany – each day ‘a new security policy idea is run through the roost’. Benjamin Franklin, the father of the American Constitution, was right to say that a person who is prepared to surrender his freedom to win security will lose both. It is not possible to prevent terrorist attacks by military means, that is to say, by war.
My main criticism of the resolutions of the European Council relates above all to its failure to understand the basic truth that combating terrorism is one of the European Union’s strategic tasks. This is because terrorism and criminality can only successfully be combated if political action is taken to address their causes in the breeding-grounds of the prophets of hatred and violence. Poverty, exploitation, despair and loss of rights and contempt for religious feelings and cultural traditions are what prompt terrorism and violence. So I say that the best prevention and the best protection against terror, violence and war is a just international order. Europe must therefore develop a convincing policy, one that seeks a peaceful and just balance of interests between the rich north and the southern hemisphere and puts an end to the plundering of the so-called ‘third world’.
The immediate tasks include the withdrawal of the USA and its allies from Iraq, the peaceful resolution of the Middle Eastern conflict, and also an embargo on European arms exports. Such are the long-term strategic tasks that the European Union must set itself in the struggle against terrorism.
Mr President, the European Summit in Brussels last week gave a mandate to the Irish presidency to complete the negotiations for the Constitutional Treaty by the next summit on 17 June. To move from a Union of 15 Member States – soon to be 25 – to a single state with legal entity, whose laws will have primacy over the laws of those Member States, is a development which my party – the UK Independence Party – believes should not be concluded without the express will of the population by a referendum.
Our politicians in Westminster voted yesterday to deny the British electorate that right. That decision will certainly lead to public discontent. We shall continue to put pressure on our government to concede a referendum. Opinion polls show that the British people, if given the chance, would reject this Constitution. It is my party's unambiguous view that Britain would be better off out of the EU, and the first step towards that position would be to deny Mr Blair a mandate to sign the Constitution. If he does sign up to it, let us be clear: it will mean the end of our right to self-government.
– Mr President, ladies and gentlemen, the summit was – as has been frequently stated today – held under the shadow of the attacks in Madrid. It is a positive signal that an antiterrorism coordinator has been appointed and the solidarity clause from the draft Constitution has been brought forward. These are signs of the necessary European collaboration, which can be entered on the credit side of the account. However – hand on heart – the knowledge that police and security services must cooperate and that the results of investigations must be exchanged across borders is not new.
Since the attacks of September 11 there has been a lot of talking but not much action. Europe moves slowly, as Robert Schuman once said. How true! The Lisbon strategy of 2000 has the ambitious objective of making the EU the strongest economic area in the world. We are still waiting for the results. In Laeken, the starting gun was fired for a Constitution, but Poland and Spain, and also France and Germany, have not played a distinguished role at the Brussels Summit. Is the end of the blockade in sight? Hopes for this are not unjustified. The Irish presidency has so far done good work. Nevertheless, I am realistic and I see that many chapters in the draft Constitution are still controversial: the question of how many Commissioners there should be for each country, the principle of rotation, the weighting of the votes. There is no questioning the fact, though, that the enlarged Community must be able to take action – at least in terms of lip-service. I hope that actions will follow!
Mr President, I want to associate my party and our 37 members here in the European Parliament with the words of the Council communiqué expressing sympathy and solidarity with the victims of the terrorist attacks in Madrid, with their families and with the Spanish people.
On Lisbon, I welcome many of the points in the Council statement: the need for substantial structural reform, the completion of the internal market, better regulation and sharing of best practice. However, current European economies remain so restrictive and inflexible that progress will be hard to achieve. There remains, I must say, a deafening silence on our own inability to reduce the tide of regulation, which gravely damages our competitiveness and destroys jobs. Good intentions, sadly, are no substitute for practical measures.
On the Constitution, Mr Watson and Mr Duff's party leader in the UK has joined my party in calling for a UK referendum on a Constitution. On Monday in the House of Commons he argued that a Constitution was needed in order to define and make clear the limits of EU power. The question, he said, is: does this Constitution have constitutional implications? The answer he gave was an unequivocal 'yes'.
You have argued, Taoiseach, that Member State governments must show flexibility and compromise on all sides – I noted your words. However, in that very same debate Mr Blair said that the issues of tax, social security, the UK abatement, foreign policy, defence, and criminal justice are all parts of our nationhood, and we will be insisting upon them. Therefore there are two further questions. Firstly, on asylum and immigration in that debate, Mr Blair assured the people of Britain that it was absolute rubbish to suggest that the EU would have any role in determining any policy decisions or laws in this area. Secondly, on the Charter of Fundamental Rights, he assured the British people that the European Court of Justice would have no jurisdiction whatsoever to enforce this Charter or the rights that were expressed within it. I think it is a rather different legal situation and would be grateful for your view.
It is hardly surprising, when our Prime Minister denies that a Constitution for the EU has any constitutional implications, that people find it rather difficult to trust him. That is why my party says that we should trust the people and have a referendum.
Mr President, first of all I would like to congratulate the Irish presidency, the Taoiseach, Minister Roche and Minister Cowen for the progress they have made on the European Constitution. It is rare that I have an occasion to welcome the work of this government, but when it is earned I am willing to do so.(2)
Having congratulated the Irish presidency, I should also like to extend my congratulations to the commitment and professionalism of the Irish civil service and the diplomatic corps, without whose support it would not have been possible to make progress. An enormous step forward has been taken, but we still must reach a conclusion on the text. As one of the 200 parliamentarians from every corner of Europe who prepared this text in open forum, may I say that what we have is a qualitatively different treaty proposal from any treaty that has ever been put before the people of Europe. It is therefore important that any further negotiations or any intent to change difficult compromises are made in as open a forum as possible. I believe that it will not be acceptable to this Parliament, or to the people of Europe, for deals to be done, behind closed doors, which seriously damage the coherence, the values, the objectives and the capacity to act that the current text provides. It is important, if we are going to have ratification by all 25 states, that the process in which the presidency is now engaged seeks to ensure that the people are also involved in that process.
With regard to the issue of terrorism, it has been correctly emphasised here that intelligence is the key to defeating terrorism. I would suggest that we need to take the notion of 'intelligence' in its broadest sense. The collection of information is important to prevent awful atrocities, such as those we have seen in Madrid. However, the use of our intelligence is also necessary to undermine the sense of alienation and injustice felt by many of those who are recruited to commit these kinds of awful acts. It is not enough for us to simply seek to improve our capacity to arrest, detain, charge and imprison, important as that is; we must guard against those actions that undermine the very rights that we seek to defend. We have to ensure that we also improve our intellectual capacity to analyse and understand exactly what is driving this new form of terrorism. It is not the same form of terrorism we have experienced in France, Ireland, Spain and elsewhere, by ETA and other terrorist organisations. We need to look seriously and seek to engage with those sections of the communities of Europe that are alienated to the point of murder and terror.
Mr President, the intention has always been for the spring European Council each year to be devoted to economic and social affairs, growth and development. There was very little of that this year. I admit that there were subjects to discuss that were important in themselves, but I wish to object to the almost total disregard for economic and social development. The Lisbon process is not at all functioning as intended, and the problems are great. Unemployment is high, investment is not what it could be, and so on and so forth.
Vigorous policy efforts in the Member States would of course be required, as it is there that economic policy must be given tangible form. Instead, the only guidelines originating from Europe that carry real weight are found in the Stability and Growth Pact, which does the opposite and puts them in a straitjacket. I fully share Mr Prodi’s view that the Stability and Growth Pact is idiotic. It is high time that we did something about it and made economic development in Europe rather more dynamic.
Nor is the social aspect of the Lisbon process functioning as it should. Everyone is talking about lifelong learning, but in reality the Member States are investing nothing at all in education; on the contrary, they are making cutbacks. Something should really be done, and the electorate is reacting. In both Germany and France, we are seeing how the electorate is protesting against an economic and social policy that is now being left to its own devices.
–Mr President, we all were deeply affected by the attack in Madrid, and I am very pleased that the European Council of last 25 March responded to it by anticipating the solidarity clause. Indeed, this principle of solidarity, above and beyond any procedures that can be discussed, must have unanimous support from us.
In addition, the Council has set 17 June as the deadline for the end of the negotiations on the draft of the European Constitution. This decision is less simple than it seems, because compromises on some essential points have still not yet been reached. Its intention, it seems, is above all to exert pressure on the recalcitrant countries. This decision also seems to have very little respect for universal suffrage. Indeed, whether the agreement will be announced after the European elections or whether it is achieved a fortnight before does not change much. In any case, the result is that there will be no time to organise a concrete debate. Once again, Mr President, this method speaks volumes about the sort of Europe that this Constitution heralds.
Mr President, Mr President-in-Office of the Council, regarding the conclusions of the European Council, I would like to take the liberty of emphasising three points. What we expect in response to terrorism, and after the tragedy at Madrid, is determination and effectiveness. Whilst we are satisfied that a coordinator for the fight against terrorism has been appointed, it is still necessary that he should be able to be effective. I wonder, therefore, about the powers he will have. We are demanding more efficiency for Europol and Eurojust, just as we can only regret that certain countries have not yet given their opinion on the European arrest warrant.
Mr President-in-Office, this will have to be settled if things are to change, because, in Madrid, it was not Spain that was attacked, but all of Europe. These events lead us to ask the question: what do we want to make of Europe? A simple market, a free trade zone, or a genuine, united political Europe? Europe is a boat that is moving forward, it is not being built on fear, but on ambition and will. The time for hesitation is past. We need more Europe, we need a constitution as soon as possible, because Europe must propose a contract of trust to the Europeans.
Finally, our political action must be coherent, effective, and sustainable. Priority must be given to economic and social issues; we need to re-establish economic prosperity in order to resolve the social question. Our immediate objective should be economic prosperity, on which employment depends, and which is the sole source of social progress. It cannot be invented or decreed; achieving it depends on the space left to the creators of wealth. The thread running through all our policies should be a refusal to discourage the spirit of enterprise, which means that it is necessary to tackle even more resolutely the brakes that are preventing this change of outlook. Returning to economic prosperity by an increased freedom of enterprise is a desirable priority, but it cannot be continued if it is not accompanied by a new social contract based on clear partnerships and a modern trade unionism, more interested in reform than in entrenching its own status or defending vested interests. In view of the confusion of some of our fellow citizens, the action of reform can be understood only if it appears to be benefiting the greatest number and putting an end to injustice. This is how we will get our fellow citizens involved in the European project.
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, Europe is moving forward with its responses and, after the drama in Madrid, after the one in New York, we have made, and are continuing to make progress in the fight against terrorism. After New York we had a long and difficult negotiation on the European arrest warrant. We had consolidated the advances concerning Europol and Eurojust. Behind the scenes, though, implementation is so slow and so heartbreaking for our fellow countrymen that it is necessary to find other means to force the hands of the Heads of State or Government. Indeed, having given their agreement to the Council, they then forget to implement the subject of the agreement in their own countries. Take the European warrant; it is not right that so many States have not yet ratified this essential tool as we wanted them to do after New York.
Today, after Madrid, Mr de Vries, a former Member of this House, has been appointed coordinator. Everyone is delighted, because everyone knows his determination in these matters, everyone knows his determination to work to establish a European prosecutor. If, though, he has neither the necessary resources or a clear mandate, we shall be left powerless. It was under the pressure of events that a coordinator was appointed, even though, in fact, there is an underlying idea, an intuition, one that inspired many of us within the Convention itself: the idea that, with regard to matters where the Heads of State or Government are entitled to their say and must be able to cooperate actively with the tools of a European vision, tools that are in the hands of a Commission, better coordination between various European authorities is needed. What we have done for the Minister of Foreign Affairs, we understand that, in a way, we shall have to do in the field of justice, security, and freedom. In fact, this coordinator is a foretaste of what must one day, doubtless, be implemented. Today, though, he has no relation, no link with the Commission. I believe that it is necessary to reflect on this if we want to be effective in coordinating the resources of the fight against terrorism.
In this spirit, Mr President-in-Office of the Council, you have in your hands the future of the European Constitution, because you now have a defined mandate with a somewhat difficult schedule, one that is certainly welcome in so far as it provides Greater Europe, which will be finally reunited on 1 May, with a Constitution in the short term, but that is, all the same, somewhat problematic in view of the elections to the European Parliament. Put simply, what I want to do is to draw your attention to the elements that this House regards as essential. There is, as others before me have said, the question of Parliament's budgetary powers. Beyond this, though, I see a risk of backing down with regard to what was enacted in the Convention: I want to speak about the prospect of a European prosecutor, I want to speak about qualified majority voting where it was possible to get it, in the fiscal and social area, even though this is not enough. I see a risk of backing down in the field of increased cooperation and linking clauses. I see a risk that the revision of the Constitution may not be dealt with. This would be very serious.
Finally, Mr President, you have a very serious problem where the composition of the Commission is concerned. I know the tendency: it is to give one commissioner per Member State. I again want to draw your attention, however, to a proposal that is on the table, that of not specifying the number of commissioners in the Constitution, and leaving to the President of the Commission, with the European Council, the freedom to define the balance of the composition of the Commission, by simply imposing a limit of one commissioner per Member State at the most. Perhaps, for a certain time, this will lead to a Commission of 25 that will have to get organised, but at least we would leave ...
– Mr President, Europe has woken up to the subject of terrorism, although it still leaves a bitter taste in the mouth to realise that this only happened after the massacre by Al Qaeda butchers of workers, children and ordinary people in Madrid.
What is surprising, however, is that in this morning’s speeches and also in the 18 pages of the Declaration on Solidarity against Terrorism there was no explicit reference to it. I had to wait until the speech by Mr Claeys, a Flemish Member, to hear anyone spell out the danger posed by Islam, fundamentalism and the terrorism arising from it.
I shall confine myself to making two points, the first of which is a moral imperative. If we want to be able to face the memory of the victims of this terrorism, we must address the problem of European Union aid to the Palestinian Authority and the destination of that aid, so that it does not end up funding terrorists, suicide bombers or even those purportedly social activities like training camps, which are actually schools for fundamentalism and extremism. We must also address the activities that go on in European mosques: in recent days, not just in Rome but throughout Europe, hundreds if not thousands of mosques have been holding prayers for Sheikh Yassin, the theorist and instigator of suicide bombings and terrorist murders.
Mr President, it is clear that the conclusions of the Spring Summit have been affected by the terrorist attack in Madrid, which has not just had political consequences, but also obvious economic consequences in view of the uncertainty, instability and insecurity that all terrorism brings, as the citizens of Madrid are well aware, having suffered this terrible attack, and as the Spanish citizens of the Basque country are also aware, since for more than 20 years there has been a nationalist government which throughout this whole period has not been able to guarantee either the security or the most fundamental rights of the citizens and whose President, incidentally, was the first political leader in Spain to blame the attack on the terrorist group ETA.
I would like to say, Mr President, with regard to the constitutional issue, that I do not agree with the opinion expressed this morning in the House that the change of government in Spain has led to the new climate created. This new climate has actually been created as a result of the attitude of the Member States – including the most reluctant – in view of the new circumstances and I would like to stress that Spain has always been prepared to negotiate to make its conditions more flexible. Europe wants and needs a constitution, but it must be a constitution in which all European citizens are recognised.
It is important to point out, Mr President, that, not only in view of the phenomenon of terrorism, but also of the crisis with the Stability Pact, the appreciation of the Euro and the challenges and opportunities raised by enlargement, the climate in the European Union at the moment is not at its most optimistic.
The media has stressed that Europe has lost one point in competitiveness over the last ten years in comparison with the United States and that today the prosperity of the average European Union citizen is 30% lower than the prosperity of the average United States citizen. What elements do we need in order to recover the path of sustained growth and increased employment?
Mr President, apart from the structural reforms required by the Lisbon strategy, the most important thing, the qualitative leap which Europe must make, is to relaunch the European project, not as a mere monetary union, not as a mere single market, but the real political project, and, to this end, we are counting on the Presidency of the Council and, in particular, the Presidency of the European Commission.
– Mr President, in one respect this Spring Summit has given us renewed hope. We can say: ‘Ropes away, full steam ahead with the good ship !’ I very much hope that it will be possible to find a satisfactory solution to the critical points that have already been mentioned by others here today. The fact is that we need this European Constitution in order to make it clear that Europe is not only a market, that we are not just an economic and currency union, and that not only do we have a single currency, but we also want to speak with one voice as a Community of values and rights.
We must also speak with one voice in another area, in which the diversity of voices is much too great. The Lisbon strategy is not yet lost. We are still interested in sustainable growth, full employment and social cohesion. However we are far from the objectives which we have set ourselves: the economic spring has not yet arrived, we have mass unemployment with more than 14 million people unemployed, and more than 55 million people are living on the edge of poverty, and, if we consider investments, we must really speak of an ‘investment moratorium’ in Europe. Internal demand has not been stimulated either; certainly it is not just because of the feeling of uncertainty as a result of globalisation, or the uncertainty as to how Europe will advance, but also because of the fears of terrorist attacks, that European consumers’ willingness to buy leaves much to be desired. We also lack the necessary stimulus actually to achieve production growth, which we can implement only through a higher purchasing rate, that is to say, through a reduction of unemployment, in the European Union. The European Union needs a new dynamism. Even if it were to be the case that tomorrow the European Central Bank, in view of the low inflation rates and the low growth of money supply, were to use its scope for manoeuvre and reduce interest rates, even that would not be sufficient. Further political measures are required. This does not mean speeches at summits, or agreements reached at them. It means implementation measures in the Member States. We will lose success and credibility if nothing is done about this!
Mr President, Europe needs more projects like the Airbus, which has shown that public-private partnerships, different countries, different employees, different companies can work together. Why cannot Europe organise other successful projects with these values, which would really create hope, which would really create specific jobs, which would quite specifically promote the European lead in specific technologies of the future? For this, the investment drive, the Quickstart programme, is certainly a step in the right direction, but it is not sufficient; it is simply too little. We must continue to strive for reforms; we must dismantle barriers to trade and in particular services, but we must also concentrate on investment, and the Pact must not be an obstacle to this.
The continued lack of a Community patent is also a deterrent factor for leaders in research and development. Although the Heads of State or Government have now seriously promised that it will come, it still cannot come this year! Only visible and specific results will convince the citizens of Europe of the advantages and added value of Europe. Europe is once again at the crossroads. Either we increase the rate of purchasing, muster optimism and dynamism and banish unemployment, or the credibility of the European unification process is in jeopardy.
Mr President, may I, too, congratulate the Irish presidency on the way it has handled the IGC negotiations. The Taoiseach referred just now to the importance of give and take in these negotiations. I return to the issue of give and take in relation to one specific point – the budgetary powers of the European Parliament.
The text of the Convention involved a bit of give and take. We, as a Parliament, have given up our right jointly to decide by interinstitutional agreement with the Council on the financial perspectives and simply, instead, give our assent to those perspectives. In exchange, we have taken the right to have the final say within those ceilings and within a margin of manoeuvre on every item of expenditure – what was previously obligatory and non-obligatory. That is a balanced, fair package with give and take.
Some finance ministers are arguing only for take on their side and no give. They would reduce Parliament to giving just an opinion on the financial perspectives and they would also place limits on the other aspects of our budgetary powers. That, frankly, is not acceptable to the European Parliament. It would be one of red lines – we, too, can have red lines.
I turn to what 'Harry Pottering' said on behalf of the PPE-DE Group. He said that his Group is altogether in favour of the Constitution. I am delighted to hear that in his Group, the British Conservatives are in favour of the Constitution, because that is not what some of them said in a debate of the House of Commons yesterday, nor what Jonathan Evans said in a debate with me on BBC television last Friday. They are going to oppose the Constitution, indeed, they even announced in the House of Commons that they will use every parliamentary device they can to thwart it. They are also stirring up scare stories about the Constitution. They are alleging that it creates a centralised superstate with all powers handed over to Brussels, where Brussels will be able to overrule national policy in every area of governance. We, in this House, know that is not true. They are telling fibs and trying to stir up the Eurosceptism that is latent in much of the British press and in parts of public opinion to their electoral advantage. We cannot let them get away with this.
We must have a debate based on the facts and not the myths. I hope that 'Harry Pottering' will sort out his Group – wave his magic wand, perhaps – and ask those Members who apparently want to belong to his very federalist group in the European Parliament to draw the consequences of that. Under our Rules of Procedure, you join a political group on the basis of political affinity. I wonder what affinity there is between the British Conservatives and the bulk of the PPE on this fundamental question. There seems to be none, and I invite the PPE-DE to have a vigorous internal debate on this matter.
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, I do not wish to begin my speech without expressing my gratitude, in my capacity as a Spaniard and as chairman of the Committee on Citizens’ Freedoms and Rights, Justice and Home Affairs, for the European Council’s support for this Parliament's proposal that 11 March should be the European day for commemorating the victims of terrorism.
Recent events, as well as causing us dismay and anguish, have made us aware – as we in my country have unfortunately been for a long time – that the civilised world is at risk, in danger, from a new enemy whose limits cannot be defined: terrorism. And combating this enemy, which has many tentacles and which kills in a merciless and brutal manner, does not involve a normal war, it is not a traditional war, but it is – and there is not the least doubt of this – an unequal and criminal war against societies built upon principles such as freedom and democracy.
The European Union must unite in its efforts and urgently implement all the legal, financial and human instruments needed to combat terrorism. For all these reasons, I believe this Parliament is obliged to send the European Council a message of support for the measures it adopted on 25 March, contained in its Statement against Terrorism, but also, with the legitimacy we have as representatives of the European citizens, to tell it that we cannot accept the lack of political will on the part of the Member States to implement these measures for a minute longer, as is currently the case – and I would stress just a couple of the most obvious examples, such as the European arrest warrant or the framework decision on terrorism. And it is even less acceptable that, for purely budgetary or procedural reasons, the most effective instruments in the fight against terrorism, such as the Anti-Terrorist Unit, created within Europol as a result of the 11 September attacks, should be dismantled.
Furthermore, ladies and gentlemen, reality demonstrates that the European Union is often faced with significant difficulties when it comes to adopting decisions, and with 25 Member States I fear that this will mean that many decisions will be deadlocked. So why do we not – following the example of the last European Council, which used the solidarity clause, laid down in the still draft constitutional treaty – anticipate the implementation of the system for adopting decisions by qualified majority, already included in the text of our future constitution?
Ladies and gentlemen, I believe – and I will end here – that this would make our work to combat what has shown itself to be the greatest danger currently facing the stability of democratic societies based on the rule of law much easier. Our citizens deserve no less, ladies and gentlemen.
– Mr President, thank you very much for your consideration; great things are currently going on in my group, and so we had to be there.
I would like to extend very warm thanks to the Irish presidency of the Council. In these days, we are witnessing history being made, and it is the Irish presidency that is making it. Through its shrewd and prudent conduct of the negotiations, whereby it is nevertheless boldly pursuing its objective, it has been able to put the Constitution back on the table. I would like to thank them warmly for this. I believe that we can still see a few places in which substantial negotiation will still be necessary. The Taoiseach, as the President-in-Office of the Council, has also made this clear with his points – first six of them and then a further 22.
I would like once again – like many speakers – to make it clear that the budget right, and the associated Financial Perspective, is the prerogative of any parliament. I hope that this will be remembered in the negotiations.
We have also sought this Constitution in order that an enlarged EU should have the capacity for action. We have succeeded in getting double majority accepted in principle; now, though, we must also have figures for the double majority, so that it enables greater decision-taking power.
Thirdly, I believe, precisely in the case of majority voting in the Council, that it must be ensured that we insist on majority voting in particular in the areas in which our citizens are particularly threatened because of terrorist actions, namely justice and internal policy. Just to mention here three important areas in this context.
I would also like to point out, however, that we, in this Parliament, should make joint efforts with the Commission to support the Irish presidency. If it were to be confirmed that Mr Barnier has become the French Foreign Minister – which I regard as good news – I would be glad if, because of its importance, his position in the Intergovernmental Conference were to be reallocated to President Prodi himself in the next few months, in order thereby to underline the fact that the Commission, too, is right behind the process.
Mr President, President of the Commission, President-in-Office of the Council, the atrocities in Madrid have moved the fight against crime and terrorism to the top of the European agenda. Europe needs to join forces on a scale hitherto unseen. European leaders should have realised much earlier, before the attack in Madrid and preferably even before the Treaty of Amsterdam, that one of their most important political responsibilities is to guarantee external and internal security for the Union.
Bringing about measures that are sufficiently effective and multi-faceted requires respect for fundamental rights, and also democratic transparency and monitoring. Otherwise, there is a risk that the measures that directly affect citizens will be too weak and enjoy insufficient support. This particularly applies to intelligence. European leaders should have given the EU better real powers to hit out at terrorism and cross-border crime long before we were forced to adopt panic measures. Years of inactivity are reflected in the programme with which the Irish Presidency is now exemplarily presenting us, but the issues merit a long-term approach.
The harsh reality is that European leaders should have shown European political leadership much sooner. An official in charge of counter-terrorism is certainly needed, but the Commission must be the central player. The most natural thing would be to build on the competence we already have in the Commission, and supplement this with a Commissioner who fills the gap that the escalated fight against terrorism threatens to create in citizens’ basic protection, particularly the protection of their privacy. A package solution to the crisis is not sufficient to fight terror. Instead, long-term measures on a Community footing are required.
Mr President, the fight against international terrorism is the EU's greatest challenge. In my London constituency yesterday British police arrested eight British citizens of Pakistani descent with half a tonne of bomb-making material. We need much stronger measures to combat this scourge, and my party, the British Conservatives, will even accept the appointment of a counter-terrorist coordinator if this can be shown to improve security.
I also fully support cooperation between law-enforcement, judicial and intelligence services and agencies, not just within the EU, but globally with allies such as the USA, and with other powers such as Russia and China which have their own domestic Islamist problems in Chechnya and with Uighur minority and terrorists who are connected to Al Qaeda.
British Conservatives reject the European arrest warrant and do not accept that this problem has anything to do with Third World poverty, as many terrorists come from wealthy middle-class educated backgrounds. Indeed, the poorest areas of the world like Africa have themselves been victims of foreign terrorism, as we saw in the embassy bombings in Kenya. We need strict enforcement of legislation on combating money laundering and on the freezing of terrorist assets, and the ratifying of the Convention on Mutual Assistance in Criminal Matters concerning the monitoring of bank accounts.
Europol's anti-terrorist unit needs beefing up, but we do not need a European public prosecutor, and the UK is wise to stay out of Schengen and control its own borders. The European public fully accepts that security comes first and that their cherished freedoms, including privacy, will be curtailed in this fight.
Lastly, I call for more condemnation by Muslim leaders of terrorism and the rejection of extremism within their communities. I was particularly disturbed to read that 13% of British Muslims support suicide bombers. I therefore welcome the statement yesterday by the British Muslim Council which has called upon all the leaders within their mosques to reject terrorism and to cooperate fully with the UK police and authorities in identifying those behind these recent attempts at violence.
– Mr President, ladies and gentlemen, in the wake of the European Council meeting we can at last feel satisfied. Ireland can be given credit for having made headway with many difficult issues. At last it seems that the Intergovernmental Conference might reach agreement on the new Constitution. The Convention’s proposal is a good basis for a constitutional agreement, as it is a balanced one that takes the interests of Europe as a whole into account.
There has been a lot of water under the bridge since the Lisbon Agenda was agreed. Unfortunately, however, the currents have not brought the Union any closer to that celebrated goal which, in terms of its ambition and considering developments in the last few years, is almost as unrealistic as Brezhnev’s five-year plans. On the contrary, any little faith there was in the EU’s ability to carry out adequate structural reforms has got watered down in the flood.
What then are the structural reforms that are spoken about so much? Free movement of the labour force must be guaranteed. Transition periods for the new Member States are a mistake that should be corrected as soon as possible. The EU budget should not be cut in the next budget period: the focus must be on work to support competitiveness and growth. The implementation of internal market legislation in the Member States must be stepped up. We also have to be wary of too much detailed, stringent regulation. It is often the case that we regulate too much and do not implement enough. Such laws as those pertaining to chemicals can often prove annoying from the point of view of improved competitiveness. According to the Finnish Ministry of Trade and Industry, the proposal would lead to almost a 2% reduction in GNP in Finland and other EU countries over the period 2007-2017. Is this reasonable?
The cowardly terrorist attacks in Madrid deeply affected not just the Spanish nation but all of us in Europe. Regrettably, the terrorists achieved their objective. This should not be allowed to happen again. There are still problems in the fight against terrorism. Did we not say after the appalling attacks of 11 September that we would increase the exchange of intelligence between Member States? There is a big gap between what politicians say and real action. We have to take heed of this. It is nevertheless necessary in the fight against terrorism to ensure that the basic rights of our citizens and civil freedoms are not needlessly restricted. Law-abiding citizens have no cause to fear in Europe.
– Mr President, ladies and gentlemen, not only did the attack in Madrid kill many people, but it also undermined the sovereignty of a European state. The fact is that, twist it how you will, the terrorists obviously succeeded in influencing the sovereign decision of the Spanish electorate. Not least as a result, terrorists have intervened in Europe. I wonder whether Europeans have recognised the nature of this threat appropriately and are prepared to meet it.
The reaction so far has been relatively weak. We have resurrected programmes that we have had ever since September 11, 2001, yet which have been only inadequately implemented. Recourse has been had to visionary ideas, such as setting up a European Secret Service, which could perhaps be considered in the distant future, but certainly does not address the real threat. Calls have been made for someone to be appointed to deal with this – pretty much the standard response to a European problem – and someone actually has been; Mr de Vries is a highly-esteemed man and a former Member of this House. What is important is not that he has been chosen, but rather the question of what powers he is to have. To this question, few answers have been given.
The need of the moment would appear to be prevention, for which purpose the data available in Europe, for example on terrorists, should be gathered together. Although the national services possess a great deal of information, there is little willingness to share it at the European level. If Europe collaborates more closely and reliably in this area than it has so far done, it will now have an opportunity to defend itself against the terrorists in the long term and with impressive impact.
. I should like to thank all Members for their constructive remarks. Many points have been made in this debate and the Irish presidency has carefully taken note of them, including a number of common themes that have arisen.
At the outset Mr Poettering, Mr Barón Crespo, Mr Watson and many others raised the issue of terrorism and the threat that we face. We are all committed to combating terrorism in accordance with the fundamental principles on which the Union is founded. I can assure everyone that our efforts on counter-terrorism will be undertaken with respect for human rights and fundamental freedoms. That of course is something that we must fully adhere to.
Our immediate priority is to ensure the security of European Union citizens. However, we also need to address the wider factors that contribute to terrorism. That is not to justify terrorism; rather, it is an essential step in its elimination. Many people have made the point here in recent weeks that we need to work to try to understand the root causes of terrorism. An Irish colleague, Mr De Rossa, made the point that this is different to a lot of the terrorism that we have seen in recent decades. It is very clear in the European Council that while we do not in any way seek to justify any of the acts, we have to try to understand them to see how we can cope with it – not by talking to people who are engaged in it, because they will not listen to anybody, but we have to understand and study the root causes.
I agree fully with the view expressed by Mr Poettering and Mrs Doyle that there can be no question of casting collective blame on any group of people or nations for the scourge of terrorism. We must not stigmatise the Arab world. I want to register my absolute agreement on this point. I am determined that we will work in close partnership with the leadership of the Arab world. As I reported, that is precisely what the presidency is doing. In the fight against terrorism it would be totally wrong and unacceptable for there to be any suggestion whatsoever that the Arab community in general is implicated or bears any kind of collective responsibility.
The declaration on combating terrorism underlines that we are at one in the European Union in assessing the gravity of the threat that terrorism poses. We are also at one in our determination to face down that threat. We will report on progress at the June Council meeting on the implementation of these measures, including a revised European Union plan of action to combat terrorism. I look forward to working closely with the Commission, the European Parliament, the Council secretariat and the newly appointed counter-terrorism coordinator, Mr de Vries, in taking this work forward.
We are working with a real sense of urgency. Many people have stressed the need to follow up on the declaration and the other work at the European Council. Yesterday, at the Justice and Home Affairs Council, we invited Mr de Vries to engage in what turned out to be a very useful, concrete discussion about how we take that work forward. The Council also acted decisively to meet the first deadline set in the declaration – that is for the draft directive on compensation to victims that has been bogged down for some time in arguments about the legal basis. The European Council set a deadline for 1 May and the presidency invested a particular effort to ensure that yesterday's JHA Council would reach a political agreement. I mention that in order to emphasise the determination to translate the declaration into concrete delivery. We made a start yesterday and will do everything in our power to keep progress on track throughout the remainder of our presidency.
I also emphasised last week that all of us in the Council have to make sure that the measures that we have agreed since 11 September must be put through as soon as possible. We have given deadlines in the declaration. Most of that has to be concluded this year, either in June or in December.
Mr President, I am very grateful to you and all Members for your continued strong support for concluding the IGC, as expressed by Mr Poettering, Mr Barón Crespo, Mr Watson and many others. It has been instrumental in creating a political atmosphere in which people were prepared to commit themselves to reaching an agreement by June. As my colleague Mr Collins said, it will be more difficult to reach agreement if we do not move ahead now. There is no political or administrative point in waiting for the year to drag on; it will only become more complicated. Like you, I would prefer the earliest possible agreement, ideally before the elections. That is what I asked for last week.
However, as I said at the beginning of my contribution, a range of factors might make this hard to achieve, and we will have to wait and see what progress has been made. There have been many changes in the European Council in recent weeks, and the position of a number of governments – not only the Spanish – is changing, which creates some difficulties. Thus, we will do our utmost to move that on and make as much progress as possible.
I want to see as many issues as possible resolved quickly. One way or the other we should be able to clear a lot of the issues prior to the European elections. So, even if the last few are not there, people can see them. I do not see any great difficulty about that. I take the point made by Mr De Rossa and others that we have to make that as open as possible, and I intend to do that. When we make changes, I shall try to explain them as we go along, as I have been doing over the last number of months. Obviously, double majority was a big issue – to bring everyone around to that as a basis in our efforts to make progress. However, the fact of having made that decision opens up flexibilities in other areas. I mentioned a few this morning. I think we will be able to move that debate on and not have to wait until the end of the debate.
Mrs Frassoni raised the question of how many issues remain to be resolved in the Intergovernmental Conference. The figure of 82 was mentioned this morning. Thankfully it is not 82, but there were about 22 issues at one stage. In my address I identified some of the key issues: obviously, the Commission; voting in the Council; and the seats in the European Parliament – particularly for the smaller Member States and also for the new Member States. In addition, a balanced outcome must also be struck on the extent of QMV under the new Constitution – I noted what a number of Members said about that.
There is a range of further issues, many of which were the subject of proposals at the Naples Summit of the Italian presidency. They were never agreed because they were not discussed at the December Council. The basis for those proposals is there, but, as in all these things, there are nuances to people's positions, and over the last three months I have been trying to reach agreement on those. I do not think they are deal-breakers, and it will be possible to conclude them after some discussion. We have explored options on all these issues in our consultations with partners to date. They are aware of my view and of the areas in which we can achieve compromise. As always, nothing is agreed until everything is agreed, but I would hope that we are moving towards agreement on many of these points. As a result, we believe that it should be possible to reach a satisfactory outcome on all those issues and then we will come down to the few difficult ones.
There are still difficult questions to resolve, so doing the deal will require further flexibility and compromise. However, if we keep the big picture in mind – a Constitution that will help the Union connect better and do more – it is my firm view that we can succeed. I agree in particular with Mr Watson that not only must we agree on a Constitution, but we must also be ready to sell it to our parliaments and peoples. I hope that this will be the end of the ongoing debate for a while, because, as has been correctly said, constantly moving from one debate to another – Maastricht, Amsterdam, Nice, etc. – creates many problems and difficulties.
On the Lisbon Agenda, Mr Barón Crespo, Mr Watson and others called for renewal of the momentum behind the Lisbon Agenda. As I said earlier, the European Council agreed a message of confidence and determination, showing that Europe has the will and the capacity to advance the Lisbon Agenda. We need to concentrate on translating our objectives into realities.
A few speakers drew attention to the continuing problems of delivering on the Lisbon Agenda. I could not agree more. It is a point that I underlined most strongly in addressing my colleagues at the European Council. It is a point that was addressed first in our European Council conclusions. President Prodi and I made this point at our press conferences last week. I made it when I met the social partners.
However, as we all know, delivering on the Lisbon Agenda depends, for the most part, on national actions. At the summit we tried to sharpen the focus rather than go on endlessly about hundreds of conclusions and benchmarks left, right and centre. We tried to focus it further and to increase peer pressure to promote the exchange of best practice. In addition, we took the new collective steps I described in my opening statement.
However, there is no magic bullet to deliver Lisbon. We need focus, resolve and determination, and detailed work must continue on an ongoing basis. I genuinely believe that we left the spring European Council with our individual and collective resolves strengthened. That has been useful. Your role will be critical and crucial here in supporting the process of implementing the essential reforms. I hope that we – the Council, Parliament, and the Commission – can work constructively together to ensure that we finalise as many Lisbon-related dossiers as possible before the end of your term. I appreciate and thank you for what you have already done.
The challenges ahead may be significant, but the potential benefits for our people in Europe are also considerable. I agree with those who stressed the need for Lisbon to be reflected in real improvements in the daily lives of our citizens.
Mr Barón Crespo mentioned Cyprus and, of course, today is the day when it is hoped that the Kofi Annan negotiations will conclude. It is going to be difficult, but they are endeavouring to meet the deadline of today. They have worked extremely hard over the last ten days or more, and will continue to do so. The European Council obviously discussed this at a crucial time in the search for the settlement to the Cyprus problem with United Nations negotiations. I have kept in touch with all the parties over the past months. Over the last year I have had several meetings with Mr Erdogan, President Papadopoulos and the United Nations staff involved in this issue. At the European Council we reiterated our strong preference for the accession of a united Cyprus next month. We have offered our full support to the efforts of Secretary-General Annan to help the parties seize the historic opportunity to bring about a comprehensive settlement. We urged all parties to maintain a full commitment to a successful outcome. In line with the understanding reached with the parties in New York last month, Secretary-General Annan has expressed his determination to conclude these negotiations in Switzerland tonight; so I wish the negotiators well. Kofi Annan hopes that the parties will sign a final version of the settlement plan and that the guarantor powers will endorse it tonight, so that it can be presented as an agreed document to the people of Cyprus for approval in April. It is clear from this morning's debate that we all share that hope.
A number of Members raised the budget issue. The points were well made. Points were made about the existing compromise. We will emphasise those points in the debate. In replying to Mr Hänsch and others, I would say that I am fully conscious that the procedures for agreement on the Union's budget are a particularly sensitive matter for Parliament. I will take that fully into account. As presidency, we will attach particular importance to ensuring a balanced outcome which all, including Parliament, can accept. I will pass on the remarks which were particularly directed to the Ecofin Council to its President, my colleague Mr McCreevy.
In response to Mrs Doyle's important point about Burma, the decision to establish diplomatic relations with Burma/Myanmar was taken in the context of our presidency of the Union and the need for Ireland as EU presidency to deal directly with the Burmese authorities, which otherwise, we would not have been able to do. Before establishing relations – the need for which we understood – we consulted Aung San Suu Kyi and she expressly concurred in our decision because she understood the need for us to do the job and that we would actually do it. So we did check that and she concurred with it. As presidency of the European Union we have both an opportunity and a responsibility to speak to the Burmese authorities on behalf of the European Union. Of course, we could have done nothing. But our goals continue to be the return of democracy to Burma, an end to human rights violations and the realisation of peace and prosperity for the long-suffering people of Burma, which we all want. It is our belief that the appointment of an ambassador to Burma expands the platforms from which we can promote these goals of the European Union and the international community. With the exception of Luxembourg, all Member States maintain diplomatic relations with Burma.
In conclusion, thank you to everyone who has spoken for the points made. I also thank the leaders of the groups for their cooperation and ongoing contacts with the presidency and with the Members of the IGC group, to whom I have had an opportunity to talk on numerous occasions, as recently as earlier this week in Dublin, where they were attending the Foreign Affairs Chairmen's Group. I am deeply conscious of the consistent support of Parliament across a range of issues on our agenda. I look forward to your continued support in the coming months. I will of course be addressing the new Parliament on the other side of the June European Council, but I assure you that there will be some mechanism whereby we can continue to keep abreast of all the issues in the intervening period. I will do everything in my power to maintain that connection and keep you and your colleagues abreast of the ongoing details as they unfold during April and May.
. – I shall be very brief because I identify completely with the replies given by Mr Ahern and the energetic policies developed on all the subjects covered by the European Council.
I should just like to make an observation on what Mr Barón Crespo said in his speech. He expressed a keen concern for the way certain members of the Commission have left to take up important government positions. I cannot deny that this may cause some problems, and I cannot deny that it requires quick decisions to ensure the effectiveness and continuity of the delicate job of the Commission in these last months of its term.
The first, truest and strongest reaction for me is one of great satisfaction. The fact that national governments are time and again headhunting Commissioners to get through times of crisis or to prepare for re-election is clear, official recognition of the great political role that this institution has played throughout this term of office. I have always maintained that the Commission is a political body, and I have always consistently asked Commissioners to assume their own political responsibility for what they say and do. If you see how former Commissioner, Anna Diamantopoulou has taken on the main role in the Greek political campaign, how Mr Solbes Mira is very likely to be responsible for managing the Spanish economy, and how Mr Barnier will probably be given foreign policy in France, you will understand the role that the Commission has played over the last five years.
When the first change happened, Commissioner Dimas was quickly and efficiently brought in and he has already started his excellent work. I shall be just as quick so as not to interrupt the Commission’s work for a moment and will take full responsibility for making these interim periods as short as possible. It will be the same with the other two cases ahead of us and any others that occur in future, since there probably will be other cases; there will be other Commissioners standing in the European elections, something that I consider a highly positive sign. I just hope that this will prove to be a two-way process, and in the end there will be Members of this Parliament who can join the next Commission. These are in fact the rules of democracy, the ways in which Parliament and the Commission reinforce each other. This speech is certainly very general, but it is a serious and truly necessary one, and those speeches about a bureaucratic, technocratic body are talking about the past: the facts have shown what the real situation is.
As for my Commission, it will continue to operate with collegiality, efficiency and continuity, and I shall vouch for this continuity until the end of our mandate, that is, until the night of 31 October to 1 November. Could you also let our friend Mr Poettering know, Mrs Doyle? I am sure he will be very pleased.
Mr President, I am speaking as a result of personal comments during this debate relating to my abstention on 11 March when an oral amendment was presented proposing that 11 March be named European Day against terrorism.
I must clarify that I am not against an international day against terrorism, nor a European day against terrorism. If I had been against, I would have voted against; I abstained, because in the justification of that statement a false and manipulative element was introduced, which deceived European opinion with regard to the identity of the perpetrators of those tragic and horrific attacks.
It was also stated that the Basque Government has not been able to beat terrorism in twenty years. I must point out that Mr Aznar, the Popular Party Government, promised to put an end to terrorism within five years; eight years have passed and now, rather than one form of terrorism, we have two.
We must begin to understand that it is not possible to beat terrorism through police and judicial measures alone. The key is that we must put an end to injustice and poverty. The key is to respect the identity, culture and religion of other people and to have equitable international legislation, that we respect everybody and not just when it suits certain interests.
Mr President, Mr Ortuondo has not referred to me personally, but he has referred to certain things I have said during the debate, and I believe I have the right, in accordance with Rule 122, to respond to these comments in which he has quoted verbatim some of the things I have said.
I do not normally go on the attack in these debates, because I believe that dirty washing should be laundered at home. But the truth is the truth – whether it is expressed by Agamemnon or his swineherd – and Mr Ortuondo, before launching into assertions and giving advice to others, should take a look at his own house, because, whether he likes it or not, the only politician responsible – and when I use the word responsible in this context I have serious doubts about a person who brings together an anti-constitutional project which is intended to destroy the unity of Spain – has been the President of the autonomous government, from his own party.
I therefore reaffirm everything I have said and I do not withdraw a single word.
Mr Ortuondo Larrea, I am sorry but cannot allow any further responses. You will have to settle this elsewhere. You have each had a chance to use Rule 122 once. You will not get the opportunity to use it twice.
I thank everyone for their contributions to the debate: the Taoiseach, President Prodi and all our colleagues.
I have received six motions for resolutions(3) tabled in accordance with Rule 37(2) of the Rules of Procedure.
The joint debate is closed.
The vote will be tomorrow at12 noon.
.  Where the Italian Presidency failed to lay down the European Constitution, the Irish appear to be succeeding. We now have, unexpectedly, a unique opportunity of involving all Europeans in this process. We must give the voters clarity before they cast their votes between 10 and 13 May. The Council will therefore need to issue the text ahead of time in May, which is quite feasible.
How decisive, however, is the Council? How strong, for example, is the will to actually get an effective grip on terrorism? Although the new terrorism coordinator, Mr de Vries, is undoubtedly the right man for the job, he has an impossible task if national security services decline to cooperate.
We also wanted definite decisions from the Council about giving the European economy a shot in the arm by stimulating innovation, making the labour market more flexible and abolishing unnecessary rules. We received another clear decision: a committee is being set up. When will the Council at last take responsibility? I doubt as yet whether the report by the Kok committee for economic growth can make a difference. In the final analysis, it is the countries themselves that have to carry out structural reforms.
– Ladies and gentlemen, it is my pleasure to welcome Oleg Viktorovich Morozov, the leader of the delegation from the Russian Federation State Duma to the European Union-Russia Parliamentary Cooperation Committee and Vice-President of the Duma, and Alexandr Nikolaevich Belousov and Gennady Alexandrovich Gorbunov, members of the Federation Council, who are all in the official gallery. The delegation is in Strasbourg for a number of meetings with our delegation to the Parliamentary Cooperation Committee. I offer them our greetings and appreciation for being here.
– Since Parliament is today being visited by a high-level delegation from the Russian Federation Duma, I should like – and not just on my own behalf, I believe – to express our indignation and outrage at the Russian Government’s policy in Chechnya.
– Mr President, ladies and gentlemen, may I ask for a moment of your attention for a point of order. Mr President, I am speaking because I would like to put a request to you, as the acting President, one I submitted last Monday to the President of this House and would now like to repeat. It is as follows: a Member of this House has made extensive allegations against his fellow-Members, relating to various matters, which this person alleges to be directed at other Members. I am personally affected by this, as are also many other Members from my country. These are allegations that I think should be examined.
I make this request for myself personally, Mr President, but also on behalf of all 34 other German Social Democrat MEPs, and I am aware that Members of the other groups – the Greens, the PDS and the CDU/CSU – will also certainly have something to say about this. Accordingly, for my own part and on behalf of all my other colleagues, I ask that each individual accusation that has been made should be examined by the competent bodies of this House, especially the legal service and the college of quaestors, in close collaboration with the Court of Auditors and OLAF – every single one of these allegations!
At the same time, Mr President, I request that the results of the examination of the objections should be made available before the end of the period of session of this Parliament – that is, by May – to the House and therefore the public.
It is not acceptable, Mr President, for anyone to come and make allegations, so that an entire institution then has to justify itself. I request that, by due process involving the legal service, the quaestors, the Court of Auditors and OLAF, each of the allegations made should be examined and the results published. I ask this for myself and for all the other Members concerned.
– Mr Schulz, this is a subject on which I believe the House has given its appraisal. To a great extent we agree with your position. The President is aware of it, since he spoke to you about it at the beginning of this session, and so I am sure steps will be taken in this direction.
– Mr President, ladies and gentlemen, I too would like to draw your attention to the matters described by Mr Schulz and to endorse his request for the allegations to be examined immediately and the public and ourselves to be informed. Between 50 and 60 German MEPs have been maliciously accused of having wrongly drawn their daily allowance, allegations that I emphatically reject! The daily allowance is not remuneration for participation in the sessions. In addition to participating in the sessions, we all have innumerable other tasks to perform, which are not entered in any session schedule, and in order to be present for such works in Brussels or in Strasbourg daily allowances are needed to meet expenses. Accordingly, we cannot accept being defamed in this way. I once again emphatically reject the allegations. A Member of this House is exploiting his parliamentary rights in order to spy on colleagues in the most unworthy and disgusting way.
For this reason also, Mr President, I demand that these events be investigated immediately and that – as I have said – the public and we ourselves should be informed.
– Mr President, for three weeks, this House has been haunted by the anonymous allegation that Members have been forging signatures in the attendance lists. Since yesterday evening, the ‘rumour mill’ in this House has been saying that the administration has completed its investigations with the assistance of graphologists and concluded that there are no forgeries. I think that it is unacceptable that today, Wednesday, these investigations having been concluded, this information is not being publicly announced here in the plenary session and to the press.
What I expect of the President of this House – not you yourself, but rather the President in his capacity as such – is that the results of these investigations should be publicly made known before today is out.
– Mr President, I would like to endorse the comments made by the previous speakers. What is currently going on is a campaign against the European Parliament as such, one that I believe we must repudiate. It follows that we must clarify matters completely as soon as possible, because I am afraid that it will have as its consequence very low turnout at the next elections. If we want to regain public confidence, we need an explanation. We urge all the institutions to play their part to wrap up this matter as quickly as possible and finally to put an end to this campaign.
Mr President, I am speaking to ask the Presidency to communicate with the honourable Member Mr Hans-Peter Martin and ask him to submit to the same procedure that Mr Schulz and other German colleagues have agreed to submit to with regard to the accusations made against them, particularly in the Austrian press.
– Mr Barón Crespo, all these requests will be scrupulously passed on to Pat Cox.
– Mr President, I would like to unreservedly endorse what was said by the previous speakers. Yesterday, in this House, we held a press conference in which all the political groups took part. We wrote a joint open letter to a specific newspaper in Germany and set out our view of the allegations. Only if each specific allegation is specifically refuted will we all jointly be able to restore the popular and public confidence in this House; what is at stake is the standing of every single one of its Members, the standing and integrity of the European Parliament itself. I therefore ask that each allegation should indeed be examined specifically, as Mr Schulz has proposed.
– Mr President, as a representative of the European Parliament, I have the honour of participating in a government conference. As the chairman of the Committee for Foreign Affairs, Human Rights, Common Security and Defence Policy, I have been holding frequent discussions – in the Council, in the Commission and in the embassies, with representatives of other countries, some of which are candidates for accession. May I ask for your support and protection, to ensure that Mr Martin cannot portray this activity in the exercise of my mandate as a disadvantage to the public?
Mr President, on a point of order further to those that have already been raised, I would also like to ask the Presidency of Parliament to consider exactly what the rules are – and how they are enforced – as to the use of cameras filming Members going about their duties. In every legislative body or Council with which I have been associated, there are firm rules about what can be done and what cannot be done. The evidence we have shows that a lot of things have been going on that should not have happened, and they ought to be stopped. Can we have the assurance that will happen?
– Ladies and gentlemen, I shall bring all the observations that have been made to the attention of Pat Cox. I personally agree with a great many of them, and I am sure a clarification will be given.
. – Mr President, please allow me, on behalf of the committee, to comment on a report which we have now unanimously accepted, because this has to do with an extension to the Lamfalussy procedure. What this means is that the legislative rights of the European Parliament will not be reduced without a provision in the European Constitution, so far only in Article 35 of the draft. What is at issue is that, if we delegate legislation to expert committees and the executive, we should at all times retain the right of review, so that, in the context of institutional balance, we are treated in exactly the same way as the Council. This has led to major problems on the issue of legislation on securities, but we have seen that this House has been able to remain in control of the legislative process, retain sovereignty of definition and draw a clear line between technical and political problems, so that the European Parliament, elected by the people, and therefore sovereign, has in fact also remained a co-legislator.
What is now at issue is its extension to the banking and insurance sector. Here, the institutions, the legislative participants of the European Council and the Commission with their right of proposal, have given us an assurance that they will respect the rights of the European Parliament as a participant in the legislative process, and they are now also both issuing a declaration to that effect, so that no privileged treatment of the other legislator arises.
We are prepared to adopt this procedure because legislation is becoming more and more complex, as will also be apparent in the area of telecommunications, but we cannot delegate sovereignty of definition and the political determination of legislation to experts or to the executive. Having received these guarantees from the Commission and the Council we will now proceed to vote on my report, which permits the expansion, but which at the same time makes it clear that the Parliament remains the legislator in the codecision process. That was not established with this degree of clarity prior to the Convention draft, but now we have here an agreement between the institutions, and I see this as a major step forward for this European Parliament.
. Mr President, I would like to make a statement in relation to the proposal for a directive of the European Parliament and of the Council to establish a new financial services committee organisational structure. In particular I wish to bring to the attention of the House the contents of a letter which was sent by the President-in-Office of Ecofin, Minister Charlie McCreevy TD, on 24 March to the Chair of the Committee on Economic and Monetary Affairs, Mrs Randzio-Plath. The contents of the letter are as follows:
'Concerning the proposal for a directive to establish a new financial services committee organisational structure, presented by the Commission on 5 November 2003, I would like to clarify a few points which have been raised during the contacts between the Council and the European Parliament. When in March 2001 the Stockholm European Council took the decision to apply the Lamfalussy approach in the securities sector, the following passage was included in the Presidency Conclusions: ‘The European Council notes that, within the framework of the comitology decision of 28 June 1999, the Commission has committed itself, in order to find a balanced solution for those cases of implementing measures in the field of securities markets acknowledged in the light of the discussions to be particularly sensitive, to avoid going against predominant views which might emerge within the Council as to the appropriateness of such measures. This commitment shall not constitute a precedent.’
'The Council, noting that this commitment on behalf of the Commission does not constitute a precedent, and taking into account the function of the Lamfalussy approach in the securities sector, will not ask the Commission to make a similar undertaking within the framework of the extension of the Lamfalussy approach to the banking and the insurance sectors.
'Concerning the question of interinstitutional balance, you will recall the statement of the representatives of the governments of the Member States meeting within Council on 9 December 2002, wherein they decided that they would draw the attention of their Heads of State and Government to the importance of a revision of Article 202 of the EC Treaty and invited them to consider this question in the preparation of the Intergovernmental Conference. We now have on the table of the Intergovernmental Conference a draft Constitutional Treaty which regulates the delegation to the Commission of the power to enact delegated regulations. The Treaty is not agreed yet, but I can affirm to you that the representatives of the governments of the Member States meeting within the Council favour the idea of a balanced legislative system in accordance with the principles set out in Part I, Article 35, of the draft Treaty.'
. Mr President, the proposed directive before you, while largely technical, is of considerable importance for the success of European financial integration. Over the last few years we have moved to a whole new approach on the European regulation of securities designed to ensure that Europe can react quickly and effectively to market developments and opportunities. With this in mind, the Commission put forward the proposal designed to establish a coherent and effective regulatory system across the financial services area. In doing so, we were mindful of the reservations of Parliament and, in particular, of your concerns on ensuring institutional balance with the Council.
I must, therefore, congratulate you for the very cooperative way in which your Members and the Council, and in particular the Irish presidency, have worked with us to reach a solution. With this in mind, I now wish to make a formal declaration on behalf of the European Commission.
The integration of the financial services markets is essential to strengthen the European economy, as was stated by the European Councils of Lisbon and Stockholm. The implementation of the financial services action plan by the date set in the Councils' conclusions, that is, 2005 for the entire action plan, is crucial if this objective is to be achieved.
The Commission is very pleased with the close cooperation among the Community institutions and expresses its confidence in the continuation of this cooperation for the implementation of the Commission's proposals in accordance with the recommendations of the Committee of Experts chaired by Baron Lamfalussy. The Commission notes that the second intermediate report of the interinstitutional securities markets monitoring group, the follow-up committee, declared that the Lamfalussy process proves to be a viable instrument for improving the efficiency and speed of legislation on, and regulation of, financial markets within the European Union.
In a general way, the Commission, in its White Paper on governance, declared that its executive responsibilities must be more clearly established and that the Council and Parliament should have an equal share in the control of the manner in which the Commission fulfils its executive task. The Commission emphasises its commitment to placing Parliament and the Council on an equal footing in the control of the competences delegated by joint decision. It states in this respect that, since the statement of President Romano Prodi during the plenary session of 5 February 2002, it has made concrete proposals to revise Article 202 and, in anticipation of the possible adoption of the new constitutional treaty, to modify the ‘comitology’ decision of 1999, thus demonstrating its objective, that of reaching a well-balanced solution.
Meanwhile, while awaiting the possible adoption and entry into force of the draft constitutional treaty, there is a need, in the field of financial services, without this establishing a precedent, for flexible regulating mechanisms, although the institutional balance must be fully maintained. In this respect, as regards the area of securities, a letter was sent on 2 October 2001 by the commissioner responsible to the Chairman of Parliament's Committee on Economic and Monetary Affairs. This letter was followed by a formal declaration delivered on 5 February 2002 at a plenary session in Parliament. In the specific context of an extension of this approach to the area of banks, insurance companies, and professional pensions, as well as OPCVMs (mutual fund schemes), the Commission is in a position to reiterate the following. Take note of the intention of Parliament to limit to four years ...
... from the coming into force of each directive concerned, the duration of a delegation of new enforcement jurisdictions to the Commission, subject to a continuation proposed by the latter and accepted by Parliament and the Council. The Commission may be able to accept future amendments adopted by Parliament to this end. It could make sure that Parliament is granted a period of three months from the first transmission of the drafts of the enforcement measures to allow it to examine them and give an opinion on them. However, in the case of a duly justified emergency, this period may be shortened. The Commission can ensure complete transparency in relation to Parliament during the entire procedure of adopting the enforcement measures, and also guarantee wide public consultation prior to working out the drafts of the enforcement measures.
The Commission would welcome the creation of groups of market participants within the Committee of European Banking Supervisors, the European Insurance and Occupational Pensions Committee, as well as the Committee of European Securities Regulators. It recalls its political will to see to it that Parliament benefits from identical treatment. The Commission reaffirms its commitment to ensure effective cooperation between institutions, to keep the strictest account of the position of Parliament and the resolutions that it could adopt respecting enforcement measures that would exceed the jurisdiction provided in the basic act and its objective, in these cases, to reach a well-balanced solution.
. – Mr President, I refer to Article 69(2) of the Rules of Procedure. This report on ‘the new policy for the neighbouring states’ involves reorganising the lending facilities of the European Investment Bank. In consultation with the majority of the coordinators, I would like to request that the plenary should vote on the individual amendments, but should postpone the vote on the draft legislative resolution, so that we again have an opportunity to negotiate with the Commission and the Council on our amendments and so that the views of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy can also be taken into account, to the effect that the negotiations should impose new priorities in connection with Russia and the new Independent States.
. Mr President, the Commission believes that there is a good basis for agreement between Parliament, the Council and the Commission on this amended regulation on development cooperation with South Africa. Amendment No 3 is the only obstacle to approval by the Commission and – I should note – by the Council.
. – Mr President, I would like to thank the Commissioner for his explanation. In these circumstances, we can withdraw Amendment No 3 and can also announce that Amendment No 2 will be replaced by Amendment No 4.
.  Mr President, in this report, I propose rejection of the Italian initiative organising joint flights for the removal of illegal nationals, and I do so for two reasons. Firstly and fundamentally, the main point of my report is to emphasise that the European States cannot just extend the repressive aspect of the asylum and immigration policy, while, at the same time, neglecting whole sections of it regarding legal immigration and the integration of nationals from developing countries who have legally settled in our countries. Moreover, this initiative proposed by Italy does not at all constitute added value for European action in this area.
I would like to say formally here that the mass returns are a lamentable practice ...
… that should be used only exceptionally, while this initiative would tend to make more general, and therefore commonplace, this type of measure. Furthermore, it seems to me truly deplorable that the only elements constituting a guarantee for the preservation of the rights of the expelled persons are, in this resolution, placed in a non-binding appendix, which is particularly revealing of the Council’s intention to build a Europe that is nothing but a fortress.
Finally, on its form, the Council may not, as it has done, disregard Parliament's opinion on a subject that touches on so many fundamental liberties. Parliament's consultative role, which is already only a formality in this area, would become totally superfluous for proposals of this sort, which proves – if there were still need to do so – the need for reform of our institutions, whose victims are, in the first place, the citizens whom we represent.
It is for these reasons that I ask you, ladies and gentlemen, to reject this initiative.
. Mr President, I wanted to indicate that I am in favour of sending this text back to the committee.
Mr President, on this matter the European Commission has chosen an illegitimate course of action, which has taken away the European Parliament’s powers by well and truly surrendering European sovereignty to the United States of America. At this point I would, therefore, ask the Commission whether, instead of going through the motions of making us vote, it might not consider it better to hand over the issue to the only democratic institution with decision-making powers that is involved in this case, that is to say the United States Congress.
Mr President, you are right that we must investigate transparency and accountability. Could we also investigate whether we are within the law with regard to employment? I have been continually concerned at the lack of an assistants' statute. Does this not give us an opportunity to check and confirm that we are within the employment legislation?
– Mr President, I am one of the victims of Mr Hans-Peter Martin’s libels, and I am no longer prepared to put up with this sort of thing. I accordingly request – and wish to have it on the record – that Mr Hans-Peter Martin’s parliamentary immunity be suspended. I will be bringing criminal proceedings against this Member for libel, defamation, insulting language, damage and all other offences that may be considered relevant. I therefore ask that his parliamentary immunity be suspended, so that the proceedings can be brought.
. It should be noted that what is known as the Lamfalussy process for adopting legislation on the financial markets was accepted by the European Parliament, which meant that the basic political choices involved in the process would be taken by codecision and that the technical measures for implementing them would be adopted by the Commission.
The main aim of this process is to speed up the implementation of the financial services action plan, in order to create a single market, as an integrated capitals market, by 2005. This process would benefit the main market operators because it would give them substantial influence over lawmaking and would liberalise the movement of capital and financial instruments in order to feed speculators’ greed. The European Parliament accepted this process because it agreed with its aims, thereby placing its legislative power in the hands of others. We cannot, therefore, complain or call this process a simple comitology procedure.
By establishing a new organisational structure for committees responsible for financial services, the European Commission is attempting to apply the Lamfalussy process to the banking sector, to insurance and to collective investment undertakings. The European Parliament is once again critical, but once again approves the process because, once again, it agrees with the stated aims. This is a good lesson for those who are such vocal advocates of codecision.
. The background to producing this Association Agreement – the aim of which is to improve EU-Central America relations – is that, having concluded association agreements with the countries of Central America and the Andean Community which are identical to those already concluded with Mexico and Chile and to those currently being negotiated with Mercosur, we wish to establish a basis for an overall interregional agreement that will facilitate the creation of an EU-Latin-American Association, including a Free Trade Area. The intention is thus to increase the EU’s influence in that region, providing a counterbalance to the powerful influence that the United States already exerts there by focusing its interests, firstly on creating a US-Central America Free Trade Area and then on establishing what is known as the Free Trade Area of the Americas (FTAA). Whilst I am aware of these developments, I do believe that competition is always a good thing and that all relations that can be established with these countries will be mutually beneficial, both for the Member States involved and the EU as a whole, and for the balance of socio-economic and geostrategic relations in the intercontinental context. I therefore voted in favour of this report.
. There is a clear need for the third EU-Latin America summit in Mexico to set the date for the opening of negotiations on association agreements with the countries of Central America and the Andean Community, with identical characteristics ‘, to those already concluded with Mexico and Chile, or to those currently being negotiated with Mercosur.
I share the rapporteur’s opinion on the fundamental role that these agreements could play for a subsequent global interregional agreement leading to the creation of a Euro-Latin American partnership, including a free-trade area, by 2010 at the latest, as the European Parliament requested in its resolution of 15 November 2001.
The main aims of the new agreement are to strengthen relations between the EU and Central America by developing political dialogue and reinforcing cooperation, and to create the conditions under which, building on the outcome of the Doha Work Programme, a feasible and mutually beneficial association agreement, including a free trade agreement, could be negotiated between the parties.
I voted in favour.
. The views I expressed in my explanation of vote on the Obiols i Germà report also hold true for this report, in other words: the context in which this Association Agreement has been produced consists of laying the foundations for a global interregional agreement that will help to create an EU-Latin America Association, including a Free Trade Area, thereby increasing the EU’s influence in that region and acting as a counterbalance to the influence that the US has or wishes to have there. Unless this association is established, the interests of the countries in that region will become polarised, firstly on creating a US-Central America Free Trade Area and then on setting up what is being called the Free Trade Area of the Americas. We should, therefore, promote relations with those countries that are mutually beneficial, both to the countries and Member States involved and to the EU as a whole and also to the balance of intercontinental socio-economic and geo-strategic relations. I have therefore voted in favour of this report.
. I share the concern expressed by the rapporteur as regards the strategic need for the European Union to establish closer cooperation with Latin America as a whole. This must be a geo-strategic priority for Europe.
I regret the fact that the Commission has failed to make more progress on stepping up or improving relations with that part of the world, which shares Europe’s values and history. This is something that Parliament has been calling for.
From this point of view, I welcome the new agreement on political dialogue and cooperation that has been proposed, which is intended to strengthen relations between the Union and the Andean Community by extending political dialogue and enhancing cooperation and by establishing conditions that will enable us to negotiate a ‘viable and mutually advantageous’ association agreement, which would include signing a free trade agreement.
I am particularly concerned to note the worsening political and social situation in Venezuela, and believe that concluding this agreement could give the European Union greater power to act in order to promote democracy and social stability in that country.
The forthcoming Guadalajara Summit could be a good opportunity to promote this relationship, setting a realistic timetable for establishing a genuine association between the European Union and Latin America.
I voted in favour.
. In relation to Amendment No 1 of the report on the proposal for a Council regulation amending Regulation (EC, Euratom) N° 2728/94 establishing a Guarantee Fund for external actions (COM (2003) 604), I would like explicitly to emphasise that ‘new’ atomic power stations also includes those that are to be ‘completed’ (such as Cernavoda in Romania). I would like to make it clear once again that a ‘new’ atomic power station is also to be understood as meaning the ‘completion’ of an existing one.
. This report proposes to amend Regulation (EC, Euratom) No 2728/94 establishing a Guarantee Fund for external actions, in light of the accession of new Member States on 1 May 2004.
The Guarantee Fund covers guaranteed loans granted to third countries and the guarantees for these loans. With ten countries soon to join the EU, in 2004, the Fund will be affected by the fact that various countries have benefited from European Investment Bank (EIB) loans, guaranteed by the EU budget, which means that these will be covered by the target amount from the moment they join the Union. The guarantees will remain in place, but the associated credit risk will now be transferred to the Union budget. This proposal for an amendment establishes rules to address all of these situations and to ensure an ordered transfer of these responsibilities from the Fund to the budget. In terms of the financial implications, this is an exceptional and inevitable financial operation, because it is linked to the process of enlargement, and I have consequently voted in favour.
. The Guarantee Fund was originally established as a way of protecting the EU budget from potential risk in relation to its growing external loans. The guarantee fund mechanism covers three different types of lending in third countries: guarantees for EIB lending, for EU macro-financial assistance loans (MFA) and for Euratom external lending.
In this context, the Fund is also an important instrument for our policy of cooperation with third countries. The aim of this proposal is to remove the new Member States from the coverage of the fund, provided that they do join the European Union, and to establish a uniform framework for future rounds of enlargement. We have no objections to this.
We do, however, agree with the rapporteur’s view that the funds’ parameters should be set more appropriately, because they could be seen as being over-cautious.
Amongst the amendments that are proposed, we feel that it would be useful but somewhat unrealistic slightly to relax the provisioning rate of the Fund before the current financial perspective runs out. As the rapporteur confirms, the Commission should carefully assess the fund’s financial parameters and submit proposals that are more in line with the real risks within the post-2006 framework.
. This proposal for a regulation arose from the need to amend Regulation 2728/94/EC/Euratom establishing a guarantee fund for external actions, with a view to new Member States joining on 1 May and their ensuing new status. This guarantee fund covers guaranteed loans to third countries and guarantees for these loans.
The guarantee fund mechanism was originally established in conjunction with the financial perspective for the 1993-1999 period as a way of protecting the EU budget from the potential risk associated with the increasing number of external loans, and so the fund only covers risks for loans and guarantees to third countries.
In tandem with this proposal, the Commission submitted a general report on the workings of the guarantee fund, which concludes that the fund continued to meet its main objectives during the 1998-2002 period.
I have, therefore, voted in favour of this proposal which, as a technical budgetary instrument, pursues a policy with which I fully agree and which strives to ensure that the European Union must pursue firm external action, to support development and to promote the well-being of peoples and nations beyond Europe’s borders.
. The Commission proposes that the European Investment Bank’s mandate to grant external loans, guaranteed by the Community budget should be revised, so as to take account of the New Neighbourhood policy in the context of an enlarged Europe, which is included in its proposals for a political and financial framework for 2007-2013.
If we consider the ceiling for loans, which stands at EUR 20.260 million, we will rapidly conclude that the report accompanying this legislative proposal adds little to the underlying geopolitical considerations and objectives, particularly that of creating a pan-European-Mediterranean free trade area, in which the European Union can exert political, economic and military influence at regional level.
The neighbourhood policy includes Russia as a matter of priority, for which the rapporteur proposes an increase of EUR 500 million in the provisional share-out, and the countries of the Mediterranean basin. These loans would clearly serve a policy of influence, self-interest and regional interference on the part of the European Union. This is an objective that we reject.
More worrying still, however, is the fact that this policy of good neighbourliness has appeared at the expense of the EU’s cooperation and development policy, particularly with the ACP countries, Latin America and Asia.
. This proposal is concerned with the revision, by the end of the last remaining period of the mandate, of the Community banking guarantee for the European Investment Bank (EIB), designed to cover loans granted by this bank, on the basis of Community own resources, to non-Member countries.
The Union’s enlargement, on 1 May 2004, will increase the EIB’s lending capacity, without increasing the ceiling for its mandate to provide external loans, which will be particularly favourable, at a time when the European Union is stepping up cooperation with the potential candidate countries from the Western Balkans and is preparing gradually to extend its relations with other neighbours, to the South and East.
According to the EIB’s Banking Activities Plan (BAP), the use planned for the various regional packages during the remaining period of the mandate suggests a total volume of loans that is greater than the overall amount that has been set.
Bearing these projections in mind, the Commission has proposed a new geographical distribution of the volume planned for the mandate, maintaining the current limit of EUR 19.46 million.
Given the need to improve the Union’s relations with its closest neighbours, I have voted in favour of the amendments that have been tabled.
. This is a report of a theoretical, conceptual, and even ideological nature.
Reading the explanatory statement gives one the impression that we are living in an idyllic world. This world can be divided into ‘donors’ and beneficiaries of the philanthropy of these ‘donors’. Nevertheless, the ‘donors’ should be accountable to their taxpayers, which would impose conditions – and rightly so – on their capacity to provide aid.
This is why in this world, there is a real need to ensure that this aid is not misused and why the concept of ‘good governance’ was introduced by the World Bank in 1991, with a definition of its main aspects.
Both the Commission communication and the critical assessment made in this report (extending the idea beyond the sphere of the State, which is seen simply as the ‘supplier’ to ‘civil society’), consider ‘good governance’ to be a terminological concept which is more pragmatic than that of democracy, for example, and that this concept should underpin the EU’s development policy.
The real world is far from idyllic, however. There are opposing interests in conflict with one another, and no amount of ‘good governance’ can conceal the scant importance attached to cooperation in the entire range of Community policies, the absence of any concept of solidarity or respect for what is ‘different’, and the constant presence of conditionality, which imposes economic and social models.
We therefore feel that this report is dangerous, because it portrays the world as those acting in good faith would like it to be or could be and not as it is.
. I have voted in favour because I believe that the European Union must continue and step up its efforts to promote democracy as a crucial strand of its development policy.
Promoting genuinely democratic governance, at local, regional and national level is an unequivocally important factor, which can never be overemphasised and without which we will not see the desired harmonisation of public administrations. For this reason I would highlight the absolute need for the greater involvement of civil society, which will enable us to undertake ongoing electoral and parliamentary reforms, in order to ensure that political activity is broader-based and more effective. In this regard, I support the rapporteur’s statement on the need to end impunity, which will only happen if independent judicial systems are established or strengthened and civil and political freedoms are fully respected.
Without prejudice to the greater or lesser ability of individual States, I would lastly endorse the idea that refusals to provide assistance must be limited to cases in which governments ignore or are responsible for ongoing breaches of the basic universal rights of men, women and children. This, must not, of course, preclude pursuing dialogue and providing humanitarian assistance or food aid.
. I wish to record my support for this report as a major step forward in facilitating the application of the 'polluter pays' principle. When environmental damage occurs, the first question always is: who is going to pay? This report makes it possible to apply the 'polluter pays' principle, a principle which must be used with great consistency and efficiency.
The requirement for the Commission to present a report, within six years, will also give us the option to revisit this important area and properly assess its impact in practice.
In an ideal world I would expect that citizens would be protected from any risk of environmental damage – and thankfully we are making progress in terms of some real preventative measures. But, unfortunately, far too much environmental damage still occurs and we must have tough measures to make sure those who cause such damage really do pay the cost. The measures included in this report will also ensure that polluters face similar requirements, and penalties, right across the European Union.
. This is a process that has now reached the third and final stage of negotiations between the European Parliament, the Council and the Commission. This is a process that has been marked by pressure from big business – see, for example, the opinions of UNICE, the European employers’ federation – in order to avoid liability for direct damage to the environment, with the governments of some EU countries having defended these interests in the negotiations on this directive.
Despite the fact that the agreement fails to include some of the proposals tabled by the European Parliament, by my parliamentary group in particular – and without going into detail on the fundamental issues it raises, on the concepts that it adopts, on its proper implementation and on all its consequences, in particular for small- and medium-sized enterprises this is a compromise that could help us better to combat damage to the environment, paying particular attention to damage caused by big business.
As I have pointed out, policies on protecting the environment and natural resources are crucial to everyone’s future. Priority must be given to active policies and measures targeting prevention, research and support for access to technology, with particular emphasis on the problems and needs of micro, small- and medium-sized businesses.
. As I said at first reading when we voted on this proposal for a directive (14 May 2003), it is extremely important that we adopt a global Community system for preventing and remedying environmental damage, including water pollution, damage to biodiversity and soil contamination, which poses a serious risk to human health. After several years of debate and repeated environmental disasters, we have reached a crucial point for effectively preventing and remedying environmental damage; in other words, a real watershed.
I welcome the agreement reached in Conciliation on a financial guarantee (the compromise reached with the Council lays down that, six years after the Directive’s entry into force, the Commission will present a report on the situation concerning the mandatory financial security instruments). I also welcome the gradual approach and the exclusion of low-risk activities.
In the planned future revision, the European Commission must pay particular attention to the differences between levels of liability in the various Member States without overlooking the need closely to observe the principles of subsidiarity and of proportionality as regards the action of the Member States.
This common position improves on the legal framework for environmental protection.
I therefore voted in favour.
. The contamination of animal feed can have the consequence of impairing food intended for human consumption. The case of BSE is a good example, in which the use of animal meal led to one of the most serious food crises ever seen in the European Union. The same could be said of nitrofurans, dioxins, the hormone MPA (medroxy-progesterone acetate), or of antibiotics, with consequences, upstream, for human health. We are facing an extreme case today in the shape of genetically modified organisms (GMOs) because the meat or milk of cattle fed with products containing GMOs are not covered by the labelling and traceability procedures.
I believe that the principle of primary responsibility for compliance with food legislation and food safety lies with the animal feed businesses. In conjunction with traceability, this principle could allow for rapid action that would put an end to risks to human and animal health and to the environment. Nevertheless, how we ensure the financial liability of operators whose activities cause economic damage to the animal feed sector is a key issue, bearing in mind that these operators are frequently supported by public funds.
The Commission proposes that there should be a financial guarantee, in this case an insurance, although we have reservations about this point, because an assessment must first be made of the socio-economic impact of this measure, which must not invalidate an effective system of financial liability. There must be monitoring and the law must be observed.
. The proposal for a Community regulation must match the commitments given in the White Paper on Food Safety, provided that it sets requirements for a complete system for registering all operators of businesses in the animal feed sector and requirements for animal feed production.
This proposal establishes requirements in the field of animal feed hygiene at all stages of use, production, processing and distribution of animal feed and upholds certain requirements for imports from third countries which stipulate that these countries must meet standards at least equivalent to those set out in the regulation (measures to be implemented under the comitology process).
In my view, without wishing to play down the importance of food safety, we must avoid measures that are excessively restrictive or harmful to animal feed producers and which are unreasonably harsher than those that apply to producers of food for human consumption.
For these reasons, I voted in favour.
. This regulation is aimed at updating legislation on materials that come into contact with foodstuffs, establishing a framework regulation that sets out the rules by which packages and materials should be covered, the safety standards to be achieved and the procedure for the authorisation both of materials and methods. It also includes new provisions on active and intelligent packaging. This regulation forms part of the overall package for enhancing food safety.
Food safety is highly dependent on packaging, which not only protects food from light, micro-organisms and air, but also helps to preserve the taste and freshness of food. Special care must, therefore, be taken with the materials that come into contact with food, and also with the functions of these materials.
Nevertheless, as regards the key premise that all packaging must conform to Community food safety legislation, and must not mislead consumers, we have major reservations about the concept of active packaging. Active packaging means changing the condition of food; adding aromatic substances, removing odours or adding preservatives to extend the shelf-life of products. This could disguise the true condition of the food. We therefore agree with Amendment No 6, but feel that more rigorous studies should be carried out on the use of this type of packaging and of its active materials.
. We are now seeing the emergence of what are known as ‘active’ and ‘intelligent’ packaging for food preservation, but European legislation has not always kept pace with these developments.
This is an attempt better to preserve consumer health and to facilitate the free movement of goods, by establishing a legal framework for technological development, issues currently governed by a directive that dates back to 1989 and which is now under review.
The draft defines as ‘active’ packaging designed to interact with food to preserve its qualities and to extend its shelf-life and as ‘intelligent’ packaging which is able to provide information on the condition of the food content. Account is also taken of other recent materials and products.
Taken together with the specific traceability measures proposed, these food safety measures will contribute to a real improvement in the quality of food products, to greater confidence on the part of European consumers and, of course, to higher food safety standards.
I therefore voted in favour.
. – The explanatory statement quite rightly denounces the ‘social’ apartheid that continues apartheid pure and simple, and claims to act to ‘reduce the gap between the poor and the rich.’
If this were even slightly true, we would vote in favour of this report, but we have our doubts, because the main sector mentioned as destined to receive a restructuring benefit of EUR 15 million is the South African wines and spirits sector. It seems doubtful that this type of assistance will reach the townships, the squalid and crowded districts where the poor live.
The report does not even make it possible to rule out the hypothesis that, among the wine producers in question, besides rich South Africans, there are also big Western companies.
Furthermore, nothing makes it possible to verify that the ‘direct budgetary support’ is indeed going toward social budgets or public utilities and not, for example, toward the purchase of arms and military and police equipment to confront the poor.
This being so, we prefer to abstain.
. I have for a long time monitored developments in South Africa’s socio-political situation and I believe that reinforcing cooperation with the major countries of southern Africa could promote development and strengthen democracy in that region.
I share the rapporteur’s view that trade and development policies must be geared towards combating poverty, to promoting employment and social justice, to creating wealth, to ensuring a fair distribution of income and to general economic, social and cultural development.
It is, however, crucial that, in this context of combating the social causes of the insecurity currently facing that country, we do not overlook measures for effectively halting the spiral of violence, which has resulted in countless innocent victims, including many citizens of Portuguese nationality or extraction.
I believe that allocating EUR 15 million of EU funds for restructuring the wines and spirits sector must take account of the breach of industrial property rights arising from the illegal use of traditional European wine names, such as those associated with Port wine, by South African producers.
In order to reaffirm the desire for EU cooperation with southern Africa to promote democracy and development there, I voted in favour.
. The European public has fortunately been paying greater attention to climate change, which has helped to improve research conditions. This will enable us in future to adopt better technical and technological solutions, which provide guarantees both for human progress and for the sustainability of this development.
According to experts in the field, this proposal for a regulation is crucial to the first phase of the European Climate Change Programme (ECCP) and is intended to establish a legislative framework for reducing hydrofluorocarbons (HFC), perfluorocarbons (PFC) and sulphur hexafluoride (SF6), which are powerful greenhouse gases covered by the Kyoto Protocol.
Fluorinated gases currently account for 2% of all greenhouse gas emissions in the European Union. Nevertheless, their potential for global warming is considerable, because many of them have a long atmospheric lifetime (up to fifteen years). The proposal must make it possible, in line with the forecasts, to reduce fluorinated gas emissions by 2010 and then effect even larger reductions.
Various studies are being conducted in this field and must, of course, receive appropriate support from the European Union, in particular financial support, in order to fulfil the obligations established at the Johannesburg Summit in 2002: political coherence, sustainable management of natural resources and promoting methods of consumption ...
. In 1998, the European Community and its fifteen Member States signed what was called the Århus Convention on Access to Information, Public Participation in Decision-making and Access to Justice in Environmental Matters, the main aim of which was to allow the public to become more involved in environmental matters and to actively contribute to improved preservation and protection of the environment. Signing the Århus Convention requires measures to be adopted that are legally binding on the European Community’s institutions and bodies, and this regulation does this specifically as regards the three pillars of the Convention: access to information, public participation in the decision-making process and access to justice in environmental matters.
Access to high-quality information (preferably made available on public electronic databases), must today be considered to be a standard prerogative of citizenship. Only by establishing rules for this access will we effectively contribute to ensuring public control in an area that concerns everyone – a genuine citizenship of the environment, including access to justice in environmental matters at Community level.
. This proposal comes in the wake of two other initiatives – public access to environmental information and public participation in respect of the drawing up of certain plans and programmes relating to the environment – intended to contribute to the implementation of the Århus Convention of the Economic Commission for Europe of the United Nations (UN/ECE) on Access to Information, Public Participation and Access to Justice in Environmental Matters.
The European Parliament report contains some aspects that I welcome, in particular expanding the definition of ‘qualified entity’ (specifically to cover local authorities), the possibility of involving private organisations, as it states, ‘to respond to the increasing privatisation of traditionally public functions’, or the guarantees for the participation of bodies that lack the financial ability to bear the costs.
This is an instrument of last resort, which could contribute to reinforcing the action undertaken by communities in order to protect their living conditions and the environment in which they live.
. This report should be seen against the backdrop of the important package on the ‘environment’ and, more specifically, on the European Union’s incorporating into its legal system the Århus Convention on Access to Information, Public Participation and Access to Justice in environmental matters (III pillars). It also aims to remedy various shortcomings in monitoring the implementation of environmental legislation.
The Directive now being proposed establishes minimum conditions for access to civil and criminal proceedings in environmental matters and explicitly defines the criteria capable of ensuring a better transposition of environmental law with the least possible impact. As I said, specifically in my explanation of vote on the Korhola report, there must be effective public control in an area that is of concern to us all – a genuine ‘Citizen’s Control’ to protect our environmental heritage. This proposal formalises the terms in which this control could be undertaken in a democratic way.
Nevertheless, I abstained in the final vote, because the report does not make clear its position on the Convention, which has already been signed by the Member States and this led me to harbour some reservations.
I am very pleased with this European Commission proposal. Up until now, there has in fact been no specific legislation applicable to the extractive industries. The existing directives were used, in particular the framework directive on waste and the landfill directive. That was not really satisfactory, however, especially since the extractive industries produce large amounts of waste. It is easy to imagine the chain of harmful effects on the environment that might flow from bad management. It was therefore high time that these activities were regulated and the specific needs of the sector met.
Generally speaking, the extractive industries view this proposal favourably. I know that some differences have emerged concerning the classification of waste. The most important thing is to establish criteria for determining which kinds of waste are hazardous and which are not. It is also important to look to the future and encourage research into more sustainable production that produces less waste. I also support the creation of a financial guarantee to pay for the rehabilitation of sites after closure.
. As a follow-up to the Commission communication which addressed, amongst other matters, the management of mining waste, given the specific characteristics of mines and the considerable disparities between subsectors of the extractive industries, work was undertaken on re-assessing Community environmental policy, in light of recent mining accidents, for example at Baie Mare, in Romania, and at Aznacollar, in Spain.
Of course I support this proposal, because it sets minimum requirements for improving the management of waste from the extractive industries, including, to be specific, for the environmental and human risks related to waste processing and elimination operations.
Furthermore, the form of waste recovery that the proposal advocates is aimed at preserving resources, reducing the pressure that is exerted on the exploitation of natural resources.
The Directive’s provisions seek, therefore, to cover the sectors that present serious risks to the environment and to health or which present potential risks of serious accidents, paying particular attention, for this reason, to the structural aspects of an environmental policy which, as the European Union proposes, should be sustainable.
Lastly, I would emphasise the introduction of some important amendments aimed at upholding the interests of small quarries that have to meet the demands of the directive.
I voted in favour.
. In order to meet its international commitments, the European Union must formally approve the decision on the conclusion of the Århus Convention.
The aim of the Convention adopted at the Ministerial Conference ‘Environment for Europe’, which took place at Aarhus, Denmark, on 25 June 1998, is to facilitate access to information on the environment and improve public participation in decisions that could have consequences for the environment, to which we could add a ‘third pillar’: access to justice in environmental matters.
The Stockholm Declaration on the Human Environment, of 16 June 1972, stated that everyone has the right to live ‘in an environment of a quality that permits a life of dignity and well-being’ (...). In the Maastricht Treaty itself, the Union gave a commitment to consider environmental protection in all its policies.
This measure complies, therefore, with Article 175(4) of the EC Treaty, which explicitly stipulates that the Member States must ensure that environmental policy is implemented and this also constitutes a further important step towards the desired sustainability of development in the EU.
. This proposal for a regulation on the European satellite navigation system proposes creating a management structure for this system that is as effective and reliable as possible. The Commission therefore suggests creating two bodies: a Supervisory Authority and a Safety Centre. The proposed Supervisory Authority is to be a Commission institution; as the Commission owns the Galileo infrastructure it is also to be responsible for controlling the satellite navigation system. For its part, the Security Centre is to guarantee the system’s operational and external security.
I agree with the rapporteur’s suggestions that the know-how acquired by already-existing structures should be incorporated into the institutions to be created, specifically by transferring the knowledge of the European Space Agency (an organisation that has been very closely involved in this programme), to the Supervisory Authority.
I also share the rapporteur’s concern to strike a balance between the independence of the Supervisory Authority and the transparency of its appointment procedures. I agree, in particular, with the statement that an annual report from its director to the European Parliament would not in itself constitute a sufficient guarantee of this transparency.
I therefore voted in favour.
. I support this measure, because it constitutes a step forwards in establishing a system of judicial and police cooperation, which is necessary if the area of freedom, security and justice is to come into being.
This framework decision is aimed at replacing simple cooperation in criminal matters, by implementing the principle of mutual recognition. It must consequently allow for more rapid and effective cooperation and, at the same time, render the European arrest warrant more effective. It will enable a European Evidence Warrant to be issued to obtain objects, documents and data for use in proceedings in criminal matters, provided that these items are already available in the executing Member State.
Measures such as the European arrest warrant and the European Evidence Warrant will only be effective, however, when they are implemented by all Member States. We can, therefore, only regret the fact that the framework decision on the European arrest warrant has not been implemented throughout the EU by 1 January 2004. Only eight Member States have implemented it.
I thus welcome the fact that the recent European Council set a deadline for June for implementing measures to combat terrorism that have already been adopted, including the European arrest warrant. I hope that this time, finally, the measures set out following 11 September 2001 are transposed and implemented. Everything depends on the political will and the political will does appear to exist!
. I, like other Members of the House, fully understand the desire to see closer cooperation between the judicial authorities in all the Member States. In particular, I wish to see mutual recognition and respect for decisions and judicial processes. Since the Tampere Summit, and following the September 11 and March 11 atrocities in the USA and Madrid, there is an understandable wish to take action against alleged criminals and terrorists.
However, all these initiatives must be predicated on the principle of protection of civil rights and fundamental freedoms. I am greatly concerned that these basic protections are not sufficiently enshrined in this current proposal.
I have a number of concerns which include a major doubt about the legal bases; serious questions concerning the lack of protection and safeguards, particularly the use of surveillance measures and coercive methods; permitting evidence to be used that would be inadmissible in an Irish court; undermining Irish Constitutional protection for defendants; allowing self-incrimination.
Parliament does not have legislative powers in the area of criminal law, which is best decided at national level. For these and many other reasons I voted against the report.
. It is regrettable that the EP has not taken the opinion of its Committee on Legal Affairs and the Internal Market and rejected this initiative from the European Commission.
This proposal falls in line with the federalist approach, which seeks to remove fundamental powers from the Member States, powers that go to the heart of their sovereignty. This would jeopardise their citizens’ rights, guarantees and freedoms.
The European Evidence Warrant is a ‘relative’ of the European arrest warrant, which was approved, let us remember, on the pretext of ‘combating terrorism’.
As has been stated, the European Commission’s main aim is to replace current legal assistance mechanisms, based on international conventions, with a system of mutual recognition, requiring a judgment in one Member State to be recognised directly, without it having to be converted into a national judgment.
As has been pointed out, the process is moving ahead without any safeguards being provided to protect the rights of the citizens of each State because, if the prospect of cooperation between States is jeopardised, the guarantees that are safeguarded at this level are also in danger.
It is also to be regretted that amendments have been rejected seeking to ensure compliance with rights, guarantees and freedoms enshrined under the sovereignty of each people in each State.
. The report refers to a proposal aimed at enabling a Member State to issue a European Evidence Warrant, which may be executed in other Member States. The European Evidence Warrant is, in other words, a judicial order issued in one Member State, for the specific purpose of obtaining documents and data for use in criminal proceedings, which may be executed within other Member States, without its having to be converted into a judicial order in the Member State concerned.
In its proposed form, the European Evidence Warrant will make it possible to obtain evidence that is already available in the State of execution. It cannot, however, be used in order to initiate action or to request the performance of investigations in the form of interrogations, hearings, interception of communications, monitoring or surveillance of individuals, and so on.
Overall, I welcome the report in as far as it addresses the issue of the European Evidence Warrant. I do not welcome, however, references made to procedural safeguards in Amendments Nos 5 and 7. This report is concerned with the European Evidence Warrant, and, given that this document is not the appropriate place to address the issue of procedural safeguards, I have no choice but to vote against.
The radical Members of the Lista Bonino believe that the proposal for a Council framework decision on the European Evidence Warrant for obtaining objects, documents and data for use in proceedings in criminal matters is premature. As with the European Arrest Warrant, we simply believe that we cannot continue to integrate criminal law and apply the principle of mutual recognition of measures and decisions in criminal matters between the Member States without simultaneously stepping up safeguards and rights of defence in Europe.
The Commission had promised to submit a framework decision on safeguarding the rights of suspects and defendants in the European Union. This is something that Parliament has repeatedly called for but this proposal is currently blocked. Given this situation, the decision that we would have pushed for would have been to reject the proposal in question or to make its entry into force conditional on the approval of the framework decision on safeguards, in order to ensure full respect for procedural safeguards in criminal proceedings, which are key to effectively protecting human rights and fundamental freedoms in Europe.
Obviously, we voted against this Italian Government initiative for several European countries to organise joint charter flights to return ‘illegal nationals’ to their countries of origin, not only because its brutality really does give the European Union a ‘fortress Europe’ image, but also and in particular because we reject the very idea of a fortress Europe surrounded by barbed wire and using military force to expel undesirable migrants.
We want a Europe where there are no obstacles to movement or residence within and which is also open and welcoming to the world outside. Among other things, this means granting official papers to those who are denied them wherever in the European Union they may be.
The Italian Government’s initiative seeks to organise European charter flights for the ‘mass’ expulsion of third-country nationals. The European Council approved it even before receiving Parliament’s opinion. The Commission has announced EUR 30 million: this is an unacceptable way to proceed. It is the very idea of this initiative that must be rejected, however, as hundreds of organisations and thousands of European citizens have rightly demanded.
The discriminatory, humiliating and degrading nature of this method of removal is a betrayal of the European Convention on Human Rights and the Charter of Fundamental Rights. More widely, an excessively security-conscious and repressive immigration policy is a threat to migrants, to international relations and to Europe itself. As Kofi Annan recently reminded us, we cannot close our doors and eyes to the world around us. On the contrary, Europe must be open to those who are prepared to risk everything to flee war, poverty and sometimes death. Europe’s need for an ambitious, humane and supportive common policy means instead that migrants should be considered agents of development. For that to be the case, we must abandon ‘fortress Europe’ as a matter of urgency and make sufficient money available for genuine cooperation and mutually advantageous development.
We rejected the Italian Republic’s initiative on ‘European charters’, which are a violation of the European Convention on Human Rights and referred to discreetly as ‘joint flights’. We are outraged by the determination that the European Union in general and some of its Member States, such as France, Germany and Italy, are showing in seeking an arrangement for rationalising the removal of third-country nationals by organising joint flights at any price. We find the idea of providing EUR 30 million to pay for this type of operation, as the Commission and Council propose, scandalous. This fortress Europe policy is nothing but shameful.
We would prefer to see the same determination, the same effort, devoted to fighting unemployment, inequality and poverty in the EU. That does not seem to be the priority of the Fifteen, however. They prefer to pander to the electorate’s populist and xenophobic tendencies by describing immigrants as our societies’ number one problem.
In this context, however, together with human rights and anti-racist organisations, we continue to reaffirm the need for a different immigration policy in Europe, a policy based on open borders, respect for the right of asylum and equal rights.
I have nothing against developing vocational training by harmonising it at European level. However, that vocational training must include a large portion of general knowledge, language learning and so on, which means that the big employers must not be involved in the running, management or even the inspiration of that training. Otherwise, we will simply be manufacturing labour to meet the changing needs of the bosses and not to serve the interests of young people.
. I am pleased to support this report, which recognises that Cedefop's achievements to date demonstrate its ability to make a valuable contribution to the development of the Community's vocational training policy.
The Agency, created in 1975, provides excellent services for the European Commission, the European Union Member States and the social partners, as well as for the associated countries of Norway and Iceland. Cedefop provides policy makers, researchers and practitioners with information to promote a clearer understanding of developments in vocational training and thus enable them to take informed decisions for future action.
I believe the proposed amendments will improve the efficiency of Cedefop's administrative procedures, and am particularly glad to see that they will lead to a balanced representation of men and women by addressing this issue in the whole chain of the nomination and election procedure.
. As successive external evaluations have shown, the European Centre for the Development of Vocational Training (Cedefop), an EU Agency that was created in 1975, has, over the course of the years, made a vital contribution towards developing the Community’s vocational training policy.
The tripartite composition of its Board is reflected in the participation of government representatives, employers’ organisations and employees’ organisations, with the Commission as the fourth participant on the Board, which gives its opinions greater legitimacy and enables it to make better-informed and more effective decisions on the ground.
The proposed amendments to the basic Regulation of Cedefop are intended to increase its ability to respond, in view of the impending enlargement, and to provide an institutional framework that is more efficient, more flexible and more effective.
I wholeheartedly welcome the fact that all of the social partners will be involved in consultations on a social project that will lead to an increase in professional qualification and jobs, and will, in turn, lead to improved quality of work. For this to happen, I feel that greater emphasis must be placed on informing the citizens of Europe about the work of this and other agencies, in order to raise awareness of the enrichment, both individual and collective, that can be derived from ongoing vocational qualifications.
The Moderate Party delegation has opted to abstain from voting on the above matter.
The fight against terrorism and the protection of privacy are not opposed to each other. A far-reaching, effective fight against terrorism requires respect for fundamental rights.
The United States’ requirements have put airlines in an impossible situation, as the requirements infringe EU privacy protection, or obstruct air transport. The Commission has tried in an exemplary way to find a solution. We do not, therefore, support the resolution’s call for the Commission to withdraw the draft. The draft improves the present situation, but still has serious shortcomings.
The data-protection commissioners in the Member States and the EU, the Article 29 Committee, point out the worrying lack of data protection. The draft necessitates a thorough legal revision, and consequently we support an examination by the Court of Justice of the European Communities. A prompt changeover from the ‘pull’ to the ‘push’ system is necessary in order to remedy the lack of data protection. Preconditions for a satisfactory agreement are that passengers be guaranteed information on which data is transferred to the US authorities, and that passengers have the option in practice of giving voluntary consent to such a transfer of personal and economic data, and to inspect the data recorded.
. Conservative MEPs fully support the fight against terrorism and all the means which can be deployed to meet this end.
We are aware of the fact that considerable negotiations have been underway between the European Commission and the US authorities regarding passenger information. We are satisfied that the agreement which has been reached provides the right balance between privacy and the means of protecting our lives and liberties.
Whilst we understand that passengers may find this inconvenient from time to time, recent events have shown that we must all remain alert and vigilant. We are all in this fight together.
In repudiating the Commission, which had negotiated an agreement with the United States allowing it to consult the ‘passenger files’ of airlines providing transatlantic flights for the purpose of combating terrorism, Parliament has taken a decision that may be criticised on two counts.
Firstly, it can only confuse our partners by making them doubt our determination to combat terrorism, when only last Friday the European Council adopted a seemingly very resolute declaration to do precisely that. Secondly, it overstates the sensitivity of the ‘passenger files’ problem, since that data is hardly confidential, especially so far as the police authorities responsible for protecting the lives of those very same passengers are concerned.
The European Parliament has made this false move because it wants to boost its own importance and acquire the image of a defender of freedom; it may also be due to an element of anti-American demagogy and, lastly, to provocation from the Commission, which has clearly exceeded its powers. To crown it all, the national parliaments have been sidelined completely. It is a fine mess for something that seemed so simple at the outset.
. The radical Members of the Lista Bonino are greatly satisfied with the adoption today by the European Parliament of the resolution prepared by Mrs Boogerd-Quaak on the transfer of passenger data to the US authorities. Indeed, the resolution deems wrong the Commission’s decision, which considered ‘adequate’ the US system that regulates the issue of privacy associated with handling passenger data collected in European territory. It also claims that the Commission exceeded its powers and calls on it to withdraw its decision. Furthermore, the resolution states that Parliament could decide to ask the Court of Justice for an opinion on the legality of the draft international agreement with the United States. We believe that today, in spite of strong pressure from the Commission, national governments and the United States, the European Parliament has boldly and fully accepted its role as representative of the European citizens and defender of their rights and freedoms, democracy and the rule of law.
. I have voted for the terms of this agreement which would prevent an unacceptable amount of personal passenger data being transmitted to the US authorities.
While I fully respect the need for the highest possible level of vigilance against terrorism, the terrorists will have won if we sacrifice civil liberties and human rights under the pretext of ensuring security.
The current draft agreement permits excessive personal data to be transferred: it also allows unlimited access to, and retention of, such data. It denies passengers the right to correct incorrect data or lodge appeals with an independent authority if they are denied entry to the US.
I am very disappointed that Ireland voted for this agreement, thus giving the green light to unwarranted intrusions into the privacy of Irish passengers.
The Commission must modify its draft agreement text to ensure that European citizens' data protection rights are protected. Irish and European passengers deserve to know that their basic civil liberties will not be sacrificed in the fight against terrorism.
. In December 2003, the Commission, exceeding its competences, concluded an agreement with the USA on transmitting air passenger data. Only later did it table its draft decision to the Council and to Parliament.
As we have previously stated, we are vehemently opposed to that agreement.
Under the pretext of the ‘war on terror’, personal data are to be transmitted to the USA, covering 34 areas – including telephone numbers, credit card details, political opinions, family background, religious convictions and state of health – without any safeguards or effective monitoring. This state of affairs only goes to show how the so-called ‘war on terror’ is used to undermine citizens’ rights, freedoms and safeguards.
As we have previously stated, this is an unacceptable and illegal agreement, which violates the European directive on data protection. The responsibility for ensuring the protection of people in terms of the basic data on air passengers currently lies with individual countries, yet this agreement seeks to remove from individual countries any responsibility effectively to block transfers in order to safeguard citizens’ rights.
We consequently agree with the overall thrust of this resolution, especially as it calls on the Commission to block the current system of transmitting data to the USA and to withdraw its proposal for a decision.
.– Τhe resolution recognises, as the Communist Party of Greece has denounced, that the European Union, which has proclaimed itself the guardian of fundamental rights, is allowing privacy to be blatantly violated by passing on sensitive personal data from its airlines to the USA. Similarly, it notes the violation of the law by the Commission and the national authorities, which have not yet set the legal procedures in motion to prevent airlines from passing on this information. It also calls for the Commission to withdraw the draft decision, which basically subjects the ΕU to the American claims which were presented a few months ago following consultations with the American side.
In its conclusions, however, the resolution, instead of proposing a ban on any transmission of personal data, considers that there is a legislative gap and proposes that an agreement be concluded with the USA simply with less data, a shorter storage period and the right of persons whose data is on file to take action to correct information in their files. For the immediate future, it calls for passengers' consent to the transmission of 39 items of data. Any refusal would, of course, mean they would not be allowed to enter the USA.
Irrespective of the intentions of its authors, it again proves that the European Parliament accepts the terms of the USA, like a deputy sheriff.
For these reasons, the MEPs of the Communist Party of Greece abstained from the vote.
The fight against terrorism is crucial to our security and has our full support. The work in combating terrorism must be carried out globally and be preventive, but the fight must always be weighed up against respect for the privacy of individuals.
Today, the European Parliament has been voting on an agreement between the EU and the United States relating to the surrendering of data selected on no clear basis from commercial passenger lists, for forwarding to the US Bureau of Customs and Border Protection.
Amongst other things, we take issue with the amount of PNR (Passenger Name Record) data to which the USA wants access, the number of bodies that have access to these, the intended use of the data, the absence of the option of appeal for those refused entry to the United States on account of PNR data, and the United States having direct access to the data without needing to request it.
There is currently no legal basis in the EU that permits the use of PNR commercial data for protecting public security. Therefore, we propose instead that a real international agreement between the EU and the United States be drawn up that clearly stipulates purpose, data, guarantees and responsibilities.
The agreement in its current form threatens to eliminate the rule of law. Therefore, we support the report by Mrs Boogerd-Quaak and are voting against this agreement with the United States.
Terrorism is one of the worst scourges of our time, and must be fought vigorously and effectively at both national and international levels. If it is to be effective, international cooperation in combating terrorism must extend to personal data, particularly in the case of air transport.
We support the collection and handing-over of data on air passengers to the US authorities, but this must be carried out on the basis of clear rules of law (in the USA and Europe), it must be proportionateto the objective, and there must be clear provisions governing which data is collected. It must not take place automatically (the ‘pull’ system). It must be made clear which authorities have access to the data, and it must be laid down clearly how long the data may be stored. The airlines’ responsibilities to passengers must be laid down, and passengers must have the option of appealing to an independent authority.
It is regrettable that the personal data of European passengers is being surrendered to the USA without a legal basis, because this means privacy protection being disregarded. These irregularities must be addressed. The Commission should therefore withdraw its draft and present a new legislative proposal that pays attention to the above points. Only legislation of this nature can reconcile the fight against terrorism with respect for privacy and fundamental rights.
We have voted in favour of items 1 and 10 (adopted by 226 votes to 203 and 233 votes to 207, respectively) in the resolution, and in favour of the resolution as a whole (adopted by 229 votes to 202, with 19 abstentions).
In our opinion, the boundaries in matters of public health should as far as possible be drawn at national or local level where individuals themselves cannot make decisions.
We in the Moderate Party voted against the above report, as it is our opinion that matters concerning the local environment – in this case concerning the indoor environment and passive smoking, for example – should not be dealt with at EU level.
The principle of subsidiarity should also be applied to decisions on the protection of local water resources.
. Many questions are raised by the Commission’s initiative and by Parliament’s corresponding report.
We welcome moves to achieve a greater understanding of environmental threats to human health, to identify disease burden caused by environmental factors and to plan policy responses to challenges that emerge.
I do wonder, however, whether we would be better advised to assess and to show evidence of the impact of current policies in force at EU level, examples of which include the effects of the common agricultural policy on large agricultural companies; the policies of liberalisation that encourage the privatisation of essential public services, such as access to water, which are entirely focused on profit (for the few); or the watering down of the Kyoto objectives by establishing a market of polluting emissions, with priority given to the interests of large corporations. There are indeed other examples. It is, consequently, a pity that the report makes a brief reference to the need for ‘an intersectoral approach’.
The report also places emphasis on the need to apply the precautionary principle, when the science is not conclusive but when there is a potentially serious or irreversible threat to health or the environment, especially in the context of the debate on genetically modified organisms (GMO).
. The strategy before us is aimed at reducing diseases caused by environmental factors. Indeed, a recent report on the matter by the European Environment Agency revealed that, in large European cities, some 60 000 deaths per year may be linked to prolonged exposure to air pollution. The risks are greater among children than adults.
In line with the European strategy in the areas of the environment and health proposed by the Commission, the Council approved a range of conclusions, which are to be implemented in the SCALE strategy. Between 2004 and 2010, SCALE will focus on the four main problems of public health – childhood respiratory diseases, asthma, allergies; neurodevelopment disorders; childhood cancer; and endocrine disrupting effects – and on its three ultimate objectives, namely to reduce the disease burden caused by environmental factors, to identify and prevent new health threats caused by environmental factors and to strengthen EU capacity for policy-making in this area.
The Commission’s intention, therefore, is to establish an integrated European system that can monitor the area of the environment and health and intervene where necessary. This will create synergies and will facilitate the sharing of data and working practices, in order to achieve a better understanding ...
That concludes the vote.
Before we return to the scheduled business of the House I should like to take this opportunity to respond, on the record, to the invitation made earlier today in my absence while I was at the press conference with the Irish presidency and President Prodi to comment, on behalf of this House, on a number of issues that have a prominent media focus in some Member States at this time.
As President of this House I have a double duty: I, and we, have a duty to our electorate and the public to be accountable; and I have a duty to this House to be fair. I intend to try to fulfil both duties to the best of my abilities.
In recent days and weeks there has been a fevered climate generated by the tabloid press, not least, but not only, in Germany. I first wish to make a general point. As President of this Parliament I refuse to accept that we, the elected Members of this House, should suffer some kind of collective guilt. We should not be presumed guilty if we do not individually establish our innocence.
I want this to be clear, especially for some of the German tabloids who have led this campaign. The German media, of all the media in Europe, should know in their hearts that collective guilt cannot be visited upon any people or any institution.
Through you I want to give to the wider world the clearest assurance that we will respond to any evidence or substantiated allegations that come to our attention, but these must be based on evidence not prejudice.
Let me repeat here today that the most substantial exercise in reforming this House – the attempt to provide ourselves with a statute which took so many years and which secured a majority in this House – failed because of governments, not because of our will. Let those who failed us shoulder their responsibilities.
Let me turn to a specific case. Recently there was an anonymous allegation made in respect of two observers from an accession state. That anonymous allegation, like so many other allegations of course, first saw the light of day in the media. When it came to our attention we decided that since there were alleged disputes about the bona fide signatures of some observers, we would invite an opinion from an external, independent and recognised handwriting expert.
Only this lunchtime, by coincidence, has that report come to me. The expert concludes that all 27 signatures submitted to analysis are authentic – that is to say written by the person alongside whose name they appear.
Let me be quite clear here and now. On the basis of external independent expert evidence there are no grounds on which to base a suspicion of fraud or irregularity in this particular case. Indeed the institution arguably has a special duty of care to ensure that no residual suspicion should point to the individuals in question.
Sadly, I can only conclude in this particular case that these allegations, which proved to be unsubstantiated, were made with malicious intent.
As President of this House I refuse to allow our work to be derailed by malicious or unsubstantiated rumour or prejudice from whatever source within or without.
Let me say for those who do not know – and so I am not addressing the House but through you those who may be following our proceedings at this moment – that it is the practice of this House to ensure that a Member signs on each day of attendance. That may be done here in our plenary session. It may be done when we meet in our groups. It may be done when we meet in committees. It may be done, if we wish, in a central register.
When a Member signs that register in the plenary, that does not constitute an obligation to spend the rest of the day sitting in plenary; nor an obligation to spend the rest of the day sitting with one's group, if one signs in a group; nor in a committee; and most certainly not an obligation to sit all day in the central registry, if one signed there.
Demanding signatures as evidence of attendance is not the universal practice in the parliaments of Member States. I should like to point out that we demand more in this House in that regard than many parliaments who are states of this Union and who have parliamentary democracy at their core.
I say to our friends within and without that if, beyond what I have just recorded here, there is evidence of fraud, then produce it and we will deal with it as we dealt with the evidence to which I referred earlier.
I want you in this House to know – and the public to know through this House – that we will treat every case without fear or favour. But we will treat everyone on the presumption of innocence until there is clear evidence to the contrary. We will be led only by evidence. We will not be led by prejudice and we will not have tabloid newspapers writing our script.
(1)
The next item is the report (A5-0206/2004) by Mr Baltas, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, containing a proposal for a European Parliament recommendation to the Council on the application by Croatia for accession to the European Union.
. Mr President, as you know, on 21 February 2003 Croatia filed an application to accede to the European Union with all the formalities and responsibility required for such action. The Commission will express its opinion on this application by the end of April. The European Parliament, via my report, prepared a proposal for a recommendation to the Council on the application by Croatia for accession in accordance with Rule 49, paragraph 1 of the Rules of Procedure, which was endorsed by the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy. This report required particular attention in order to be balanced and adequately substantiated, so that the initiative of the European Parliament for a recommendation to the Council would be duly considered by it and would represent the views and demands of all sides in an exemplary manner. I thank my honourable friends for their help in this direction.
In brief, the main points of this report, to which Croatia must give due attention, are the following: first, the International Criminal Court for the Former Yugoslavia. Note is taken of the progress made towards cooperation with this international court, as well as of the remaining matters outstanding, especially now that General Gotovina has been handed over to the Court.
Secondly, the return of refugees and displaced persons. Parliament attaches great importance to the honouring of this promise, which it considers to be one of the basic criteria for the accession of Croatia to the European Union. It notes with satisfaction the election of minority representatives to parliament, but expects more to be done to safeguard all the preconditions for the return of refugees and displaced persons, such as legal protection, housing, reconciliation and their smooth integration into Croatian society, without discrimination or fear.
Thirdly, good neighbourly relations and regional cooperation. Good neighbourly relations and regional cooperation are on the right path and the report emphasises that this is a key precondition for the development of democracy in Croatia itself, as well as an example for the safeguarding of peace, stability and economic development in the area as a whole.
Fourthly, the judicial system and administrative infrastructure. Note is made of the reforms and adjustments to the judicial system in accordance with that which prevails in the European Union, but exemplary application and incontestable social acceptance are expected in the interpretation of the laws, as well as in raising the authority of judges. Similarly, a modern administrative infrastructure is one for the correct management of Community resources, while particular attention is expected in combating any cases of corruption and in quickly serving citizens.
Fifthly, the tripartite dialogue between Croatia, Italy and Slovenia must continue in the good spirit which surrounds it today so that all the differences and outstanding issues can be settled.
Sixthly, freedom of expression and independence of the mass media. Freedom of expression and the independence of the mass media are the basic precondition to the operation of democracy and no interference in the freedom of expression in the form of state intervention is justified.
Seventhly, free market economy. The progress made by Croatia with the operation of the free market is recognised and note is made of the achievements of Croatia, both in the year on year increase in gross national product over recent years and in the reduction in the level of inflation, which is close to the European Union average.
Eighthly, new government and European orientation. The determination of the new government to continue the efforts of the previous government in following a European orientation is considered positive and the willingness of the new government to promote all the necessary reforms so that Croatia can advance quickly towards the objective of integration into the European Union, which it too wants, is particularly appreciated.
We call on this House to vote in favour of this report and the amendment proposed by the Group of the Party of European Socialists, which I endorse.
. Mr President, the Commission very much welcomes the Baltas report. We have analysed it with great attention and interest, and I am glad of the opportunity here to make a few initial comments.
Mr Baltas makes an assessment of important political and economic issues such as minority rights, refugee returns, cooperation with the International Criminal Tribunal for the former Yugoslavia, reform of the judiciary, freedom of the media, regional cooperation, economic and structural reforms – issues that are at the top of the our agenda at every meeting with the Croatian authorities. Although the report is destined for the Council, the Commission has taken a particular interest in it and would like to take this opportunity to thank Mr Baltas and the European Parliament for this interesting assessment of Croatia.
At this stage the Commission is still preparing its 'Opinion on Croatia’s membership application', which we hope to adopt in the coming weeks. The Opinion on Croatia’s application is based on more than 10 000 pages of information provided by the Croatian Government. We are using exactly the same criteria to evaluate this application as we did with all previous applicants. As in all other cases, political criteria will play a key role in this context, and Croatia must meet them before negotiations can start.
Therefore, today the Commission is not in a position to comment in detail on all the subjects mentioned in the Baltas report. Parliament will receive a copy of the Commission’s Opinion when it has been adopted, it will contain our analysis of whether Croatia meets the Copenhagen Criteria and our recommendation to the Council on whether or not membership negotiations should be opened.
The European Union is a community based on a set of shared values. A country must show that it adheres to them before it can start membership negotiations. Therefore, the assessment in the Commission’s Opinion will focus on whether Croatia respects these values of democracy, respect for the rule of law, human rights and the rights of minorities, which make up the political criteria for EU membership.
The European Commission fully acknowledges the progress made by Croatia in the last few years. The political situation is stable, and democratic achievements have been consolidated. Regional cooperation has been strengthened. The economic situation is improving; growth prospects are good and, more generally, the economic outlook remains positive. Croatia has already started to work intensively in order to align its legislation with European law.
At the same time, a number of important questions remain to be carefully assessed and are currently very closely monitored by the Commission: questions such as cooperation with the International Criminal Tribunal for the former Yugoslavia, refugee returns, respect for minority rights, judicial reform and regional cooperation.
Croatia’s prospects for membership are clear, as they are for all the countries of south-eastern Europe. However, it needs to meet the Copenhagen criteria. Provided it does that clearly and unequivocally, it can expect to progress further towards eventual membership of the European family.
– Mr President, one year ago Croatia applied for membership of the European Union with the support of all its political parties. We should remember that Croatia could have been joining with Slovenia on 1 May were it not for the terrible years of war that it, and its neighbour Bosnia-Herzegovina endured, and the four years of Serbian occupation of one third of its territory, which resulted in the independent young democracy taking many wrong turns. In the last five years, Croatia has made a clear decision for Europe and created the conditions for joining. I can tell the Commissioner that it has good relations with its neighbours and regional cooperation is working. The modernisation of its economy is under way and the economic data give cause for optimism. I agree with you that judicial reform is lagging behind. Administrative capacities could also be improved. Everything cannot be done in a day, however. Croatia is on the right road and is determined to pursue that road single-mindedly. The new government’s objectives include the return of refugees and/or the return of property. This year has already seen these ambitious objectives embodied in an agreement between the government and the Serb minority.
It would be nice if the European Union could at last prevail upon the Republika Srpska in Bosnia-Herzegovina to take back Croatian refugees from Croatia. That would make housing available for the Serbs who want to return. The lack of employment opportunities, especially in the parts of Croatia where the Serbs used to live, is a major obstacle to their return and I hope that the CARDS programme will be able to assist here, too.
Croatia is cooperating well with The Hague, to which, last year, the Croatian Government even opened its archives. Last year, too, three Croats accused of war crimes were sentenced to long terms of imprisonment in Croatia itself. Three weeks ago, two re-indicted generals went to The Hague voluntarily. Europe should not judge Croatia’s cooperation with the International Court only by the case of Ante Gotovina, who is a member of the French foreign legion, is said to have a French passport, and may be lying in the sun in Cannes or Corsica, or may well be anywhere. He is not in Croatia, otherwise he would already have been captured. To hold Croatia hostage to the Gotovina case is unjust and fails to do justice to the progress it has undeniably made.
The Baltas report also mentions the problems concerning the border between Croatia and Slovenia. I believe these problems are close to being resolved. I would just like to make one comment about the unilateral announcement of the fisheries protection zone in the Adriatic. That was foolish. It was perfectly legal, but I think the new government is right in now seeking to put it on a sounder footing in regional cooperation with Slovenia and Italy. The Commission’s treatment and assessment of Croatia’s progress will send a signal to the entire region. Every politician I have met in Bosnia-Herzegovina and in Serbia is keenly awaiting the outcome. They will then be able to see whether the tremendous efforts we are demanding of them for their nations will be really worthwhile.
– Mr President, Commissioner, ladies and gentlemen, I would like to begin by thanking Mr Baltas, the rapporteur, most sincerely for his very balanced report. Both the country from which I come and this group to which I belong are very well disposed towards Croatia, but that does not mean that we turn a blind eye, or even two blind eyes, when it comes to assessing whether it is ready for Europe. I only wish the Commission would see how important it is for Croatia that we should give a positive opinion; I agree with the previous speaker totally in that respect. It would also send a signal to all its neighbours that the way to Europe is open to them as well as and when – and provided that – they take the necessary steps towards Europe. Sadly, no country in the Balkans has done so much.
Are the problems already resolved? No, they are not. Although Croatia has basically good relations with its neighbours, I believe there are still a few problems to be resolved with Slovenia. I am very pleased that there are not only good relations with neighbouring Bosnia-Herzegovina, but that both the previous government and the present one have demonstrated that Croatia is now interested in a common Bosnia-Herzegovina and not only in the well-being of the Croatian-speaking population there.
As far as the situation with the war criminals is concerned, I believe that Croatia has done a lot in the last few years and months to make progress here. I believe we must be fair and objective about this, too. I sometimes feel that many countries that have themselves taken longer to come to terms with their own past and their own crimes and to face up to them are making greater demands on Croatia. Croatia needs to know that this is a crucial issue, however, and it must therefore show every willingness to cooperate.
Regarding the return of refugees, this has always been a very important point for us in talks with Croatian representatives and here in the European Parliament. I think Croatia needs to intensify its efforts to bring back all refugees, and this of course includes exchanges with neighbouring countries. With these things in mind, Mr President, I believe we should give a favourable reception to the Baltas report. Also with this in mind, I ask the Commission to be very positive in its approach to Croatia.
– Mr President, the Group of the European Liberal, Democrat and Reform Party is in favour of Croatia’s accession to the European Union. It will also point the way to accession for other countries in the western Balkan region. Macedonia has already submitted its application. The ELDR Group supports Croatia in its efforts to prepare for accession to the EU and to succeed in the accession negotiations. At the same time we would state that we require better levels of cooperation from Croatia with the Hague Court than hitherto.
Our group is asking for a separate vote on paragraph 1(q), which urges Member States to ratify the Stabilisation and Association Agreement between the EU and Croatia. Some Member States have postponed ratification precisely because they have been dissatisfied with Croatia’s levels of cooperation with the Hague Court. Our group thinks they should be able to consider when the agreement should be ratified themselves.
Croatia’s accession will once again be a new step in the enlargement of the European Union. When Bulgaria, Romania, Turkey and the five countries in the western Balkan region join the Union, the number of Member States will rise to 33. Moldova and Ukraine have also taken their first step towards accession, and they have been invited to the European conference. Enlargement works on the principle that all European countries that fulfil the conditions for accession can join the Union. As enlargement progresses the EU’s Wider Europe Policy and Neighbourhood Policy will become ever more important. The European Parliament must also get more involved in these than it has up till now. On the other hand, a rapidly enlarging Union must differentiate internally, employing a process of closer cooperation. Internal differentiation and the Wider Europe Policy will gradually allow us to create a Europe of concentric circles. Finally, I would like to thank my colleague Alexandros Baltas for his excellent work in drafting this report.
– Mr President, Mr Baltas has made a very balanced recommendation to the Council with regard to Croatia's application for accession to the EU. It names quite categorically the main areas of persistent concern from the point of view of the EU, which are good neighbourliness, the refugee issue and cooperation with the International Yugoslavia Tribunal. In addition, the rapporteur has not lost sight of Zagreb's major difficulties with these objectives and its efforts towards achieving them. He quite rightly mentions the indispensable contribution of Croatia's neighbouring countries to a climate of mutual trust and security in the region, something that Mrs Pack also pointed out. In summary, Mr Baltas' report is, in my view, 'terribly' good, and I use the word 'terribly' for a reason that you will understand.
All the more interesting were for me the rather critical reactions to the draft recommendation by a number of Croatian academic participants. Across the board, their comment was that 'the European Union is on each occasion asking a great deal from us, but what exactly does the average Croatian citizen stand to gain?' There is no shortage of daily concerns for them – I would mention employment, education, health care and housing – but these are not addressed in Mr Baltas’ report, thorough though it otherwise is. Not for nothing does he ask the Council, in paragraph 1, point(s), for greater assistance for Croatia in its persisting difficulties on the road to Europe. This request is given an added twist by a surprising result of a poll in Croatia this week. No less than 82% of the interviewees are opposed to Croatia’s eventual accession to the European Union. Let us hope that this is only a snapshot in time, and one that will soon fade away.
All in all, Prime Minister Sanader's pro-European course is under pressure, so what he needs is actual back-up from Brussels. On the other hand, Zagreb is clearly keen on integration into the Euro-Atlantic community. It is therefore up to the European institutions to offer Croatia a close transatlantic relationship.
– Mr President, I would like first of all to express my pleasure that things have now got moving in connection with Croatia’s application for membership of the European Union and that there are definite prospects for the opening of negotiations. I can only agree with what Mrs Pack has said and confirm the great efforts Croatia is making to come closer to the European Union.
I have followed developments in Croatia since 1995, first as a delegation chairman and then as chairman of the EU-Slovenia Joint Parliamentary Committee, and have found that steadily increasing efforts have been made in the right direction. Of course, things moved very hesitantly and with great difficulty in the early stages, but eventually they gained momentum. The new government under Ivo Sanader has really advanced by leaps and bounds, especially in policy towards minorities and the coexistence of ethnic groups. I say that as a representative of a minority. The approach taken by the new government, and by the prime minister in particular, calls for our utmost admiration. It could be considered an example for other countries wishing to join the EU and be held up as exemplary in terms of a new intake and new opening between majority populations and minorities of any kind.
Positive considerations have also prevailed as a result of international arbitration in the border disputes or differences of opinion over the border in the Piran Bay. I believe that is the right way when both states have legitimate interests and this question need not therefore be a stumbling block any longer. I would therefore like to thank Mr Baltas for this good report and I hope that the Commission will do what it can to get negotiations started.
– Mr President, I find the Baltas report essentially very well-balanced and logical. The situation has calmed down considerably in recent times, which is very important in that region. On his visit to Belgrade, President Mesic apologised to those who had suffered pain or damage at the hands of Croatian citizens. The Serbian President apologised in turn for the evil deeds committed by Serbian citizens against Croatians.
It will be easier to achieve reconciliation now that these gestures have been made, even though only a few years have passed since their very bitter, hard-fought war. The Prime Minister, Dr Sanader, visited the Serbian minority during their Christmas holiday and then addressed the Italian minority in Italian: none of this would have been possible a few years ago. Even that characteristic bitterness towards Slovenia no longer exists. This is the context that will help to resolve the controversy surrounding arrest warrants and the return of refugees.
If this, then, is the context, there is also a chance of reasoning with Croatia about its unilateral decision to declare part of its coastline an ecological and biological zone. In his report, Mr Baltas states that this unilateral decision by Croatia runs counter to the practice of dialogue and consultation, which is at the heart of efforts to manage problems which have a regional impact.
Then, of course, there are Zagreb’s difficulties in implementing its economic and political reforms. We should recall that inflation between 2000 and 2002 fell from 7.4% to 2.3%, and we know what that means. Nevertheless, a scale published by the , measuring the results achieved by the candidate countries joining this year and in coming years, shows that the first candidate countries joining the European Union in May get an overall score of 80%, whereas Croatia is only at 50%. It still has a long way to go.
I believe there is a danger, which was mentioned a little while ago, of seeing people get disappointed. They may be disappointed because Croatia is not joining the Union straight away, but Mr Baltas reminds us that Croatia will need much perseverance and time before it can acquire the means necessary to consolidate the rule of law and democracy.
Thank you very much, Mr Volcic.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the report (A5-0207/2004) by Mrs Boumediene-Thiery, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the situation as regards fundamental rights in the European Union (2003).
Mr President, ladies and gentlemen, I would like to begin by thanking everyone who has contributed to this work and helped to improve it. Since the Charter of Fundamental Rights was adopted, it has been the European Parliament’s frame of reference when drawing up its annual report on fundamental rights, a report which is an essential part of our parliamentary life. The Charter of Fundamental Rights is effectively seen as a definitive set of guidelines. For 2003, however, we have taken a slightly different approach, looking at only a few articles of the Charter and comparing them with what we find in reality and practice.
The first question we might ask is why is the European Parliament interested in fundamental rights? Well, my answer is that this House is the expression of the people’s sovereignty and it is therefore bound to speak out on matters directly affecting the citizens, especially where their dignity is concerned, since its main role is to represent them and to defend their interests.
Public freedoms and fundamental rights are enshrined in our constitutions and in our national and European laws. The draft European Constitution even includes the Charter of Fundamental Rights in its preamble. The European Parliament’s legitimacy in matters relating to fundamental rights has been strengthened by Article 7. It may, on the basis of a reasoned proposal, formally notify the Council where there is a clear risk of a serious breach by a Member State of principles mentioned in Article 6. In this respect, this report should strengthen the European Parliament’s capacity to carry out its role in monitoring fundamental rights within the EU.
This is the fourth report. As you know, the report is written by a different political group every year. This year, I had the pleasure of preparing it. In this report, we have tried to gauge the effectiveness of the rights enshrined in the Charter of Fundamental Rights, to gauge their effectiveness in respect of all individuals, irrespective of gender, ethnic or cultural origin, sexual orientation, religion, handicap or status. Since 11 September 2001 in particular, we have seen an enormous number of measures taken at both EU and national level to combat terrorism, transnational crime and illegal immigration.
Today, in the name of EU security, limits are being imposed on our public freedoms and fundamental rights. Many measures are directly or indirectly affecting a number of vulnerable groups and social movements. However justified the fight against crime, insecurity and terrorism may be, it should under no circumstances be allowed to undermine fundamental rights and democratic freedoms since this would threaten the very foundations of the European Union.
We have therefore chosen to take as the report’s underlying theme the criminalisation of social movements and vulnerable groups. Target groups which we have identified include trade unions, support and human rights groups, migrants and refugees, victims of trafficking in human beings, Roma and gypsies, journalists, women, children and people with impaired mobility.
My attention has been drawn to three points in particular, which I would like to outline to you briefly. So far as the freedom of the press is concerned, the existence of free pluralist media strengthens the principle of democracy. On the question of media pluralism, we have just put to the vote a report by Mrs Boogerd-Quaak on the risks of the violation thereof in the European Union and especially in Italy. I will not therefore go over the matter again, but I would like to remind you that her report refers to the provision of information to EU citizens and the duty of the media and institutions to respect the citizen’s right to be fully and objectively informed. The right to objective information is vulnerable to that information being politically manipulated. Unfortunately, we saw some examples of this in the United Kingdom at the time of the Iraq war and in France during the heat wave.
The report shows, for example, that some governments have a virtual monopoly and that in some countries television, the private sector or the press are highly concentrated. The freedom of the press and unfortunately often our rights, too, are threatened by this very concentration of the media and the pressure that some journalists find themselves under when providing their information, because of their political or ideological affiliation. The directive will therefore have to be amended to require Member States to preserve media pluralism and strengthen the protection of confidential sources.
I turn now to the right of asylum. Europe’s humanist tradition of asylum rights is being replaced by a closed-border security policy. Laws are not yet harmonised, a variety of national laws are often used to restrict the right of asylum and the treatment meted out in detention centres and living conditions in them are far from ideal.
We must of course be able to guarantee the right to health and to ensure that all citizens enjoy that right. All rights of this nature are linked to citizenship and we are well aware that European citizenship cannot be built without these rights in today’s Europe. I am therefore asking you to be particularly vigilant to ensure that our rights, which are increasingly threatened, remain the only things that govern our policies.
Finally, if the European Union is to be credible, if it is itself to respect rights and be respected, it must put its own house in order and not be afraid to respond and take action when violations occur.
. Mr President, at the outset I should say that as a past United Nations human rights fellow and indeed as a one-time chairman of the Irish Commission for Justice and Peace, I am particularly pleased to be here to speak on this report. I welcome the opportunity to participate in the debate on what is a fundamental report of critical importance to the Union. The report merits careful consideration. As the rapporteur said, if the European Union is prepared to demand high standards in the human rights area, it should also be prepared to scrutinise its own performance and deliver high standards. Given the wide range and nature of the report, it is not possible to address all the concerns raised, but I will endeavour to address some of the key issues.
In recent weeks we have all been horrified by the tragic events in Madrid, and our deepest sympathies go to the victims, their families and all the people of Spain. As the Taoisech has already reported, a declaration on terrorism was adopted by the European Council and sets out a package of measures designed to enhance the capacity of the European Union to meet the threat of terrorism. We are also conscious of our obligations to respect human rights and fundamental freedoms when undertaking any counter-terrorism measures. There can be no compromise on these fundamental values; there is no trade-off. The effective suppression of terrorism necessitates respect for due processes and for the rule of law. The Declaration commits us to combating terrorism in accordance with the fundamental principles on which the Union is founded.
The European Council also agreed that negotiations on the new Constitution should be resumed. As the Members of this House will be aware, the Charter of Fundamental Rights, which was discussed extensively at the European Convention, and on which there was an overwhelming consensus, is an element to be incorporated in the new Constitutional Treaty – something that we will all welcome.
The Tampere European Council in 1999 agreed to work towards the creation of a common European Union asylum system on the basis of the full and inclusive application of the Geneva Convention. We welcome the progress made yesterday in the Justice and Home Affairs Council on the Asylum Qualifications Directive. Our priority is to finalise this and to reach agreement on the Procedures Directive as part of the completion of the first phase of the Common European Asylum system.
Turning to another issue, trafficking in human beings is an appalling, exploitative and criminal practice. The Brussels Declaration on Preventing and Combating Trafficking in Human Beings, endorsed by the Council last May, provides the basis for a comprehensive five-year programme, which we are actively working towards. The Council has also agreed measures to give assistance to victims of trafficking through the provision of short-term residence permits to victims who cooperate with the competent authorities. In this context I recall the framework decision on combating the sexual exploitation of children and child pornography, which was adopted last year and which is all part of the human rights defence spectrum.
In relation to the issue of solidarity and social exclusion, Member States have adopted national action plans in the context of the Lisbon Agenda, outlining the actions to be taken to combat social exclusion. The second such plan was developed in all Member States last year, following a consultation process with social cohesion interest groups. The European Council agreed that a high level of social cohesion was central to the Lisbon Agenda and that strategies which make a decisive impact on social exclusion and on the eradication of poverty should be reinforced. It focused particularly on the key role that could be played by the modernisation of social protection systems.
We see employment as the primary route out of poverty and out of social exclusion; employment in well-paid jobs, enabling citizens to enjoy higher levels of prosperity throughout the Union. The European Council recognised that delivering more and better jobs was the most urgent issue to be addressed.
It is essential to attract more people into the labour force. Achieving higher rates of labour force participation by women and older groups should assist in combating social exclusion and in averting the continuing higher risk of poverty experienced by these groups. It is also in the interest of the Community to do this in any event.
Turning to equality issues which were addressed in the report, the overall effect of the three European Union equality directives is to require Member States to prohibit direct discrimination, indirect discrimination and harassment on the grounds of gender, racial or ethnic origin, religion or belief, disability, age or sexual orientation in relation to employment, self-employment or occupational and vocational training. Victimisation is also prohibited. It is important now that we move ahead to fully implement these vital protections for some of the more vulnerable groups in our society.
Making progress on the draft directive on equality of access to the supply of goods and services has been identified as an important priority of the Irish presidency and has an impact in this area.
The representatives of the Member States meeting within the European Council in Brussels on 13 December 2003 noted the importance of human rights data collection and analysis to assist in policy formation. They agreed to extend the mandate of the European Monitoring Centre on Racism and Xenophobia to become a Human Rights Agency, and the Commission is preparing a proposal to give effect to the European Council decision.
On free movement within the Union, I would like to record the adoption of the directive on long-term resident status for third country nationals. This opens the possibility to access long-term resident status after five years of legal residency and the recognition of equality of treatment in a series of aspects of social and economic life. Given some of the wilder statements in some of the media referred to by the rapporteur about issues relating to free movement, this is a very welcome development. On a personal note I would like to mention in particular that there is a reference in paragraph 155 to judicial delays. I have to say to the rapporteur that I was most impressed by the fact that an Irish case is cited there. It is a case in which I myself was involved and the delays there were, in my view, unforgivable.
I have noted with interest the question of participation in European and local elections and the democratic deficit. As we approach the European elections, it is in all of our interests to encourage and to ensure the highest possible turnout of all eligible voters. Participation is at the very heart of democracy.
Unfortunately, it is clear from public opinion surveys, poor voter turnout in European Union elections and media reporting that many Europeans feel disconnected from the European Union and consider that they are not sufficiently informed about the EU. For this reason the presidency has decided to convene a Ministerial Conference on Communicating Europe which takes place next week. The Conference will have two key objectives: to discuss how people might be better informed about the European Union and to assess how we might promote greater engagement by all Europeans in deciding how our Union develops and moves ahead.
Once again I would like to thank you for the opportunity to participate in this debate and, on a personal level, I would like to congratulate the rapporteur on what I regard as a very fine and an extremely significant report.
Mr President, ladies and gentlemen, I would like first of all to pay tribute to Mrs Boumediene-Thiery and the Committee on Citizens’ Freedoms and Rights, Justice and Home Affairs for an excellent report that bears clear witness to Parliament’s continuing efforts to establish a genuine policy of fundamental rights within the European Union, which we want to build together. Once again, this document is based on the Charter of Fundamental Rights, although the rapporteur has chosen a subject-based overview of the Charter, analysing the criminalisation of vulnerable social movements and groups.
In the context of the fight against terrorism, which is, unfortunately, a highly topical subject again, and one that affects us all deeply, we must ensure that fundamental rights and public freedoms are respected. I can assure you that I cherish this principle and I hope that after the tragic events of 11 March in Madrid we shall be able to overcome some of the difficulties encountered in the past and adopt legal rules for the protection of individuals, including the common procedural guarantees in the matter of criminal procedure that are essential for building mutual trust and applying the principle of mutual recognition of judicial decisions. The measures taken to protect democracy and the rule of law in Europe against all forms of crime and against terrorism must strike a clear balance between the protection of fundamental rights – especially the rights to security and freedom, which are inseparable – on the one hand and social protection measures on the other. Clearly, the European Union has reached a very important juncture so far as the protection of fundamental rights is concerned. By enlarging, laying down its constitutional rules and developing an area of freedom, security and justice, it is about to define its true identity. Your report serves a very important purpose, namely to monitor the observance of fundamental rights by the Member States, which is very important in itself, and also by the European institutions. The report will also help to promote fundamental rights, and that is essential for the future. All of your recommendations to the Commission will be looked at very closely to ensure that they are acted upon in the most appropriate way. I shall now address a few points in greater detail.
First of all, the Network of Independent Experts on Fundamental Rights has just completed its report for the year 2003. The Commission has just received the final version of this report, which will be forwarded to you officially as quickly as possible. I would like to emphasise that in response to Parliament’s request made last year, the Network has this year sent us the 25 national reports on which the summary report on the whole Network is based. Like the Network’s first report, the 2003 report, which expresses the views only of the Network of Independent Experts and not those of the Commission, focuses not only on a number of concerns relating to respect for fundamental rights but also, it must be said, on positive aspects, in particular the good practices developed by some Member States that might be the inspiration for similar solutions in others. The Network of Experts is anxious to preserve the link between the Charter of Fundamental Rights, which is their benchmark, and the more general trends in international human rights law, in particular changes to the European Convention on Human Rights.
The Network’s report covers an enormous range of issues. The Network stresses the contribution that the EU can make, in exercising its powers in criminal matters, towards safeguarding fundamental rights in several respects, for example in the fight against racism and xenophobia, the fight against trafficking in human beings or the fight against impunity for serious crimes under international law. The Network makes valuable comments on the development of asylum policy in the Member States and in the EU’s instruments. In this connection, Mr Roche has just pointed out that the Justice and Home Affairs Council reached agreement yesterday on a vital directive bringing the definition of refugee into line with the 1951 Geneva Convention, approximating the systems of subsidiary protection in all the Union’s Member States and covering the crucial and delicate question of persecution by non-State agents. The Network’s report also expresses concerns about the slowness with which European law is adapting to changes in the laws of some Member States concerning the definition of the family.
I turn now to the question of the Human Rights Agency. As Mr Roche has just reminded us, the December European Council decided to extend the mandate of the European Monitoring Centre on Racism and Xenophobia to make it a Human Rights Agency. The creation of a Human Rights Agency has also been called for by this House, in Mrs Swiebel’s report on basic rights in the European Union in 2001, for example. The Commission had already begun to consider whether it was appropriate to create an agency of that kind. The idea was also put forward in the Commission communication on Article 7 of the Treaty on European Union, which we presented to Parliament last October. Around July, the Commission will be presenting a discussion paper so that the idea of setting up a Human Rights Agency can be the subject of a wide-ranging public debate. We believe the agency’s creation should be preceded by a wider debate on its aims and how it should operate. To allow the next Parliament to take part in the discussion, the dialogue with civil society will continue until October and will end with a Commission-organised public hearing, on the basis of which we intend submitting a draft regulation on the new agency in spring 2005.
I cannot commit myself on the substance of the regulation at present, but I can assure you that the agency’s creation will in no way compromise the study of racism and xenophobia; these will continue to be important pillars of the agency’s activities, and of its political visibility. It cannot be otherwise when fears of growing racism and xenophobia are again being felt in Europe, as evidenced by the Vienna Monitoring Centre’s work and, in particular its reports on anti-semitism, which will be presented to Parliament today. It is also clear that the agency’s creation must not be allowed to upset the existing institutional balance. Finally, we are not planning to extend the agency’s mandate beyond the territory of the European Union for the time being.
Mr President, ladies and gentlemen, European policy on fundamental rights is taking shape. The year 2000 saw the proclamation of the Charter and, following the European Parliament’s recommendation, in 2002 we set up the Network of Experts, which I mentioned earlier. The entry into force of the Treaty of Nice was an important staging post for the application of Article 6 and Article 7 of the Treaty. The new constitutional treaty will make the Charter of Fundamental Rights legally binding and will allow the Union to accede to the European Convention on Human Rights.
In its communication on Article 7, the Commission presented an outline analysis of the conditions for applying that article in the future, with the emphasis on prevention; this will involve, inter alia, cooperation between the institutions and with the Member Sates and dialogue with civil society. The future of European integration depends on the common values of fundamental rights, the rule of law and democratic institutions. All activities in the field of justice and internal affairs must be rooted in those common values.
Thought will have to be given to how the internal and external dimensions of human rights can be addressed coherently. I am firmly convinced that with the Constitution we are profoundly changing the Union’s legal and political environment. I hope that, together, the Commission and Parliament will be on the right road towards building a genuine fundamental rights policy within the European Union.
. Mr President, I would also like to congratulate Mrs Boumediene-Thiery on her far-reaching report.
I should record that in many ways my party is not altogether happy with the Charter of Fundamental Rights as it came in and, especially in view of what we have heard from both the President-in-Office and the Commissioner, we have concerns that it could become yet another framework for regulation and bureaucracy, when common sense and good manners should be allowed to have their individual way.
With the imminence of our elections, we are all aware that the largest party in Europe is now the apathy party. We are very conscious that the forecasts for turnout in June are going to be even lower than in the past. A major task facing the next Parliament will be to bring the citizens of the new Europe to a greater understanding of, and involvement with, the institutions. And they are institutions, not institutions. There are a number of methods by which citizens can make their voices heard. They can apply directly to their elected national governments, which make up the Council; to their Commissioner nominated by their elected government; to us, as elected representatives; to the European Ombudsman; and also to the Committee on Petitions of this Parliament. It is on behalf of that committee that I have submitted an opinion on this report.
We in the Committee on Petitions have noticed how often we are able to sort out things which should have been sorted out at a national, or even sometimes a regional, level. However, the continuing existence of the Committee on Petitions provides a very useful safety valve and stopgap, and, uniquely among Parliament's committees, its work will continue over the interregnum into the new Parliament.
Some of you may have noticed that there is a work of art – I assume it is a work of art – in the centre of the tower building courtyard: a glass globe, approximately two metres in diameter. From a distance it seems simple and transparent, but the closer you get to it, the more complicated the construction appears and the more opaque the surface. This is a superb, but ironic, symbol of both this Parliament and the European Union.
I therefore suggest that it is the job of the new House and the new Commission to make the present institutions work and to simplify their relationships with citizens. This would do much to meet the objectives laid out by the President-in-Office and to ensure that we, when we are re-elected, have the support of our citizens.
Mr President, this report, on which I should like to warmly congratulate the rapporteur, Mrs Boumediene-Thiery, confirms the pattern of human rights violations and human rights problems in the European Union, which we have also identified in the four previous reports during the life of this Parliament. Misconduct on the part of government personnel and police officials, conditions in prisons, unequal treatment, discrimination, racism, xenophobia, anti-Semitism and particularly recently, the increasingly-threatened erosion of civil rights, such as the rights of suspects, the presumption of innocence, and last but not least, privacy – all of this under the guise of the fight against terrorism. Mrs Karamanou will say something more about this in a moment.
All in all, these reports, and particularly the last one by Mrs Boumediene-Thiery, prompt us to reconsider what should be the political response of the European institutions to all of this. That is why I am especially pleased that Minister Roche, present here on behalf of the Irish Presidency, has stated in no uncertain terms that the European Union must be prepared to search its own heart. I very much appreciate this statement. Other presidencies have avoided the issue or have failed to turn up at all to debates of this kind, and it appears to me that such honesty should be very much appreciated, so all honour to him for that.
Nevertheless, we should question whether the EU can, as yet, be considered to possess a fully-fledged human rights policy. The fact is that it does not. We are moving in the right direction, but what we have at the moment is fragments and building blocks all the same. In a relatively short space of time, over the past five years, important normative and institutional parameters have been moved. As various speakers have already pointed out, although changes have been made, all of these combined efforts still have not led to a coherent human rights policy. Allow me to outline the various points in the remaining time that is allocated to me.
First of all, we have a Charter which explicitly states the human rights obligations of the Member States. That is truly wonderful.
Secondly, we have a European Parliament which uses this Charter as a basis for its reports. That too is commendable, because that makes the process systematic and verifiable.
Thirdly, as the Commissioner rightly pointed out, there is a network, and that has not only made the reporting, but also the analysis and advice-giving much more professional. We should certainly continue down this road, for that is a major achievement.
Fourthly, we have Article 7 of the Treaty, to which the Council in Nice added a warning mechanism. That too is enormous progress, because to put it bluntly, it takes more than an atom bomb to wage war.
Fifthly, we have received the Commission’s communication of October 2003, which fleshed out this revised Article 7. As a result, we know what the Commission thinks about how this should be handled, although we are still waiting for the Council’s opinion on this Commission communication. I assume that Parliament will be discussing it during the next session.
As the Commissioner has already pointed out, the sixth building block we have is the Human Rights Agency. This is the outcome of a decision reached by the Council back in December. I am pleased that it has made a first step in the course of decision-making to be followed. I will contribute to this myself, as far as I am able to do so.
Seventhly, this has also been mentioned, we will soon have a Constitution in which the article on values will be reinforced and in which the Charter will be included. That is all wonderful, but they are mere building blocks, and do not yet form a coherent whole.
What we really need is a coherent human rights policy covering all goals, institutions, instruments and finances. Moreover, I should very much like clarity in the question as to what extent the human rights problems in one Member State are actually an issue for the European Union as a whole, so that countries and Member States, and we too, dare to call each other to account much more honestly than we have done to date. Let me once again say how delighted I am with the contributions by Mr Roche, on behalf of the presidency, and by Commissioner Vitorino.
Mr President, Commissioner, Mr Roche, I should like to begin by thanking Mrs Boumediene-Thiery for her good work on an important report. What is the situation like in the EU-15, which is a Union founded on the equal value of all human beings, humanism, tolerance and human dignity? I should think that the vast majority of us in this House can see cracks in the EU façade. Welcome to our Union: refugees are insulted and excluded and run the risk of losing their lives on the way to a better life in Europe. An important step towards a common policy on refugees was taken yesterday, as the Minister said, but it has been a long time in coming, and the proposals do not go far enough.
Eight hundred thousand women and children are bought and sold as commodities in a loathsome sex trade. Women suffer genital mutilation, risk being forced into marriage and suffer abuse daily just for being women. Freedom of the media and of expression are being reduced. Homosexuals suffer discrimination. Anti-semitism is on the increase, and Jews are hearing the same slogans that resounded through Europe in the 1930s. There is evidence of hatred and violence in the report being presented today. Racism and implacability towards immigrants are growing. Millions of immigrants are excluded from society. Muslims are being persecuted. Islamic fundamentalism is growing strong in the suburbs of our towns and cities. Indeed, it was in our Union that 190 ordinary Spaniards lost their lives on their way to work on an ordinary day.
It is true to say that freedom has never been stronger than this spring, when Europe is united and old wounds are healed. At the same time, however, we know that our EU-15 will bring many shortcomings along with it into the new EU on 1 May 2004.
I should like to conclude by saying that it is regrettable that virtually all Member States are introducing restrictions on the new Member States. European leaders should have been able to prevent this together by being better prepared and having adapted the acquis communautaire in time. Many of our new friends are justifiably disappointed by this. In conclusion, I should like to say that the Group of the European Liberal, Democrat and Reform Party requests the support of the House for two amendments on the European arrest warrant and the French ban on headscarves.
– Mr President, this report on the situation as regards fundamental rights in the European Union contains references to a large number of abuses in different areas. In view of the recent meeting of justice and home affairs ministers and their messages, I would like to concentrate on the protection of refugees, that is on Article 18 (Right of asylum) and Article 19 (Protection in the event of removal, expulsion or extradition) of the Charter of Fundamental Rights.
The report, on which I sincerely congratulate the rapporteur, accuses the Member States of so far being unable to agree on a directive on asylum procedures and the status of refugees. This very week, the home affairs ministers have now agreed to this. It is good that the new directive will also give people who are fleeing their homelands because of persecution by non-state agents recognised status in all EU countries. That is something that I and many non-governmental organisations and citizens have worked for. At the behest of my government, unfortunately, refugees – but not victims of political persecution – are being disadvantaged when it comes to access to the employment market. I cannot see any objective reason for that and I also think it is counterproductive economically because refugees with so-called subsidiary protection will be forced to work illegally in order to survive.
Those who preach about fundamental and human rights to the outside world must also look at their own performance and not be always looking only at ways their neighbours could improve. That is right and I am glad the President-in-Office also sees it that way.
Europe’s own record on migration and asylum is in my opinion downright shameful, as the report clearly shows. I would like to draw particular attention to the fact that people who have made their lives here in the European Union still do not have the right to vote, even though the European Parliament has called for it on many occasions. I also want to point out that the concept of a safe third country will make it virtually impossible for refugees to enter the European Union legally in future. The only way to get asylum here will be to jump out over Europe with a parachute. I would therefore like us in Europe to have the courage to make a change of policy so that we will not again have a report criticising the European Union for so many different serious violations of human rights.
– Mr President, I too should like to congratulate Mrs Boumediene-Thiery on the work she has done, which was also very important for the subsequent debate that took place in the Committee on Citizens’ Freedoms and Rights, Justice and Home Affairs.
I feel I must point something out: for years now this annual report has been getting more and more like a copy of itself. We see persistent infringements, always of the same rights; there is always the same debate, but we never get to the crucial point raised by Mrs Swiebel. Do the Commission and the Council really want respect for fundamental human rights to be a proper policy? We expect a reply to this. Should the reply be, however, that we already have Article 7 of the Treaty on European Union, then you must understand right now that that is a false answer. Even though the conditions for implementing it exist, Article 7 of the Treaty on European Union has never been implemented and never will be in an institutional context in which the European Commission, for obvious reasons, will never have the strength to go against one of the Member States. Therefore, in view of the recurrent infringements denounced in these reports and in the absence of sanctions, it is inevitable that we shall yet again see this picture deteriorate even further next year.
The so-called counter-terrorism initiatives should be added to all this. In recent times, the only practical consequence of all the initiatives taken by the Council, or which the Council would like to take, despite their stated purpose of fighting terrorism, has in fact been to repress citizen’s freedoms.
As regards the only truly useful initiative, that of breathing life into a European intelligence agency, we have read the statements by the Italian Minister for Internal Affairs saying that that is not possible because each national agency is possessive about its own data. If this is how the European Union protects its citizens from the dangers of terrorism, how can it ever have the strength and the ability to protect its own citizens from the infringements committed against them by the Member States themselves?
Mr President, I would like to start by echoing the point made by Minister Roche in his introduction that it is to the European Union's enormous credit that we can produce this critical self-appraisal, this report on human rights within the EU. It is very easy to criticise other parts of the world; it is more difficult, and to our credit, that we are prepared to look within the European Union, the European Parliament, the European Commission and the governments working together to make a more democratic institution – not by any stretch of the imagination a super-state that needs to be feared, as we might read in the papers. As Commissioner Vitorino quite rightly said, there are many positive points that we can take on board from this; and we can build on good practice from one country to another.
I also agreed both with him and with Minister Roche when they spoke of the need to develop a modern interpretation of the Geneva Convention on refugees. The situation today is different from the post-war era of 1951, but the challenges may be similar, even if the practicalities will be different. We all need to cooperate if we are to implement its principles.
Nothing could be more important for an EU of 25 countries than to have a common European policy on immigration and, alongside but separate, a common European policy for asylum. The rapporteur has referred to the need for this and I commend her on her work. As she says, it must not be based on the lowest common denominator; rather, a system that will gain the most respect and be the least subject to criticism will be based on the highest possible standards, will respect families, and will respect human rights.
Mr President, I too share many of the views and proposals put forward by Mrs Boumediene-Thiery. To be brief, I should like to confine myself to the worries associated with the ultra-security-conscious approach that has just been confirmed by the last European Council. Following the American model, this positioning is dangerous and menacing; more to the point, it does not get to the roots of terrorism. Under the guise of fighting this curse, the legislation piling up in each of our countries is already giving rise to new infringements of human rights. I am thinking, for example, of the so-called preventative measures concerning the issue of visas in Germany, of the measures authorising the quasi-deportation of twenty-six thousand people in the Netherlands, of the measures in France that have brought about an increase in expulsions of more than a third in comparison with the start of 2003.
The European position is getting further and further away from the universal principles of asylum and solidarity. Have not the Heads of State just flouted these principles by authorising de facto, as from 2005, the keeping of systematic records on all people living in Europe? The same attitude prevails in the draft directives aimed at harmonising asylum policy. Should we not therefore be worried, as the United Nations High Commissioner for Refugees has just made clear, about the concept of safe third countries to which refugees can be passed on without any certainty about their safety? Finally, the same can be said of the European charters, which our Parliament has fortunately just rejected. On the contrary, the future of human rights in Europe will involve a genuine policy of welcome, equality of rights, including the right for everyone to vote and to be elected in all elections, and complete respect for the freedom of expression, including freedom of association.
Mr President, ladies and gentlemen, this Parliament has discussed a whole raft of reports on constitutional rights. On every occasion, it is remarkable how each rapporteur manages to outshine their predecessors in criminalising millions of Europeans who are faced with the tragic effects of unbridled immigration. It will not do to blame the few politicians and governments who make timid attempts to do something about the huge implications of asylum abuse, for a lack of solidarity. It is intellectually unfair to systematically fling the reproach of racism and xenophobia in the face of politicians who believe that our densely populated societies can no longer deal with fresh waves of immigration without catastrophic social effects. Less than two weeks ago, young immigrant gangs caused senseless destruction to various private properties here in Strasbourg, and they have done the same thing every Christmas for years. Maybe some rapporteur might be able to include in their report on constitutional rights a paragraph on the rights – to physical integrity, safety and ownership – of the Europeans who live on the outskirts of our cities. It would be more useful than the umpteenth hollow and irrelevant document about how badly we as Europeans tend to treat our fellow citizens.
– Mr President, it is true that this report on the situation as regards fundamental rights in the European Union is in danger of becoming almost a routine appointment. So as not to repeat what has already been said on other occasions or by other Members, I shall therefore focus my speech on three topics in particular. The first, inevitably, is the family. Speaking not only for myself but also on behalf of the Group of the European People’s Party (Christian Democrats) and European Democrats, I strongly reject paragraphs 102 and 103, which yet again call repeatedly for legal recognition of cohabiting couples, even same-sex ones. We also reject Amendment No 157, which adds to this demand the right even to be able to adopt children normally. It seems that some people will never learn the old lesson that on this issue it is pointless to attempt to go against the European Treaty, which clearly attributes to the Member States the power, the competence and the sovereignty to decide on this sensitive issue themselves.
A second topic that I should like to address is that of press freedom and pluralism, which only yesterday was the subject of a heated debate in the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs. Once again, in language quite unsuitable for this House, paragraph 63 says that in Italy the notion of pluralism is trampled underfoot with the greatest cynicism. Come on, Mrs Boumediene-Thiery, that is a sentence for an electoral manifesto, not for a debate in the European Parliament! We therefore strongly reject Amendments Nos 84, 85 and 86, which reiterate this misunderstanding and in the end put Italy in the firing line all by itself, as if all media problems were concentrated in our country.
They start, it is true, with assumptions we can all share, such as the criteria of pluralism, freedom and access to the press for all, but then they reach conclusions so restricted to the individual case of Italy that they end up discrediting all their noble assumptions as well. You just have to read the report by Reporters Without Borders, who certainly did not get together within the Italian Prime Minister’s organisation but are, as you know, an organisation of left-wing journalists. They carried out some research in Italy in April 2003, which they later published, in which they arrive at very different conclusions from those that characterise yesterday’s unbelievable report from the Committee on Citizens’ Freedoms and Rights, Justice and Home Affairs, with its even more unbelievable amendments. For example, there is a conflict of interests in Italy, it is true, but it is being resolved these days – I might say right now as we speak – in the Italian Parliament, the only forum where this issue can be discussed seriously. A reform bill is on the point of being passed, a reform that the Italian left never had the courage or even the ability to propose during their seven years in government.
Reporters Without Borders say that the press in Italy – I am quoting them directly: I am not making this up – is ‘free and pluralistic, although weakened by the hegemony of television’. In contrast to what happened yesterday in the Committee on Citizens’ Freedoms and Rights, Justice and Home Affairs, they do not talk about censorship or media tyranny. On the political orientation of television news broadcasts, both public and private, they write that they are ‘substantially balanced’; the only explicit criticism is the distancing from the screen of public figures like Mr Biagi, Mr Santoro and Mr Luttazzi, whom – I assure you if you do not know them – nobody in Italy misses, except perhaps the political bosses who pay them.
A final word, this time, after so many negatives, to recommend the adoption of Amendment No 199, tabled by Mr Borghezio and myself, on the compensation due to Italian military detainees for the forced labour they did in Germany between 1943 and 1945. Only the Italians have not been compensated. We call on Germany to compensate those Italian citizens who worked hard against their will in factories and labour camps, even though it is now really very late. I should like to tell Mr Schroeder to do so quickly, because the youngest of them is 80 years old, and 10% of them die each year that passes.
Mr President, the annual report on fundamental rights comes along at a difficult time, marked by the recent terrorist attack on Spain and the violation of the right to life of dozens of innocent people. At the recent European Council, discussions and decisions unfortunately focused on the after-effects and failed to address the essence and causes of the new situation created by the war against democracy, as President Pat Cox called terrorism.
I am certain that the repressive measures being promoted not only fail to get to the root of the evil, the massive inequalities and discriminations in the modern world, but also threaten to sweep away fundamental freedoms and democratic rights, thereby strengthening the objectives of terrorism from another quarter. In other words, we are being driven with mathematical precision into a sorry situation, in which the protection of personal data will be non-existent and privacy will be permanently under the scrutiny of big brother. Terrorism is being used as an alibi to increase spending on security and convert modern democracies into autocratic police states in which every citizen is treated as a potential terrorist.
While all this is happening on the terrorist front, another terrible crime being committed on a daily basis against thousands of women and children in the form of a modern slave trade has recently been added to our political agenda. Fundamental rights and democratic freedoms in the European Union are indeed under serious threat.
Mr President, this annual report on human rights policy draws attention to the increasing numbers of infringements that take place in the EU, and makes concrete proposals on how this situation might be resolved. The report raises many valid points, of which I should like to highlight the reference that it makes to the fact that many women are denied the right to abortion in the EU, as is currently the case in Portugal, where, indeed, they are still subject to criminal proceedings.
I applaud the rapporteur when she calls on the Member States to guarantee access for all women, including young, poor and immigrant women, to safe and legal abortion, emergency contraception, affordable reproductive and sexual health services and sex education. I hope that the Portuguese Government – and the prevailing political climate in my country – will finally take this proposal on board.
I should also like to highlight the way in which the report condemns all forms of violence against women and calls on Member States to combat and eliminate violence against women and children in Europe.
Mr President, I thank the rapporteur mainly for her continuous commitment to human rights. However, in the report there is no recognition of a crucial and urgent issue – the torture of Basque political detainees.
Yesterday, a young girl, Ainara Gorostiaga, was released on the orders of the Spanish Judge Baltasar Garzón, after spending two years in prison. She had been kept incommunicado from February 2002. Miss Gorostiaga admitted all the charges against her, but then retracted, saying that the statement had been extracted under torture. Judge Baltasar Garzón now recognises that she is not guilty. Three other youngsters have already been released because there was no evidence against them either. Two years incommunicado because of torture! Ladies and gentlemen, ?
– Mr President, if good intentions and earnest words could change the world, Mrs Boumedienne-Thiery’s congenial report would constitute a revolution. When, however, I read about all these rights couched in long words, I am led to think about a Danish politician who, back home in our windswept country, got elected on a programme designed to give a boost to cycle paths. It is the same refrain that underlies this report, namely the notion that rights are derived from words. In fact, rights are derived from social practice, struggle and political activity.
What also strikes me in this report is a detail of the tribute paid to the Charter of Fundamental Rights. I have nothing against rights – quite the contrary – but why was the European Union as such not allowed to accede to the European Convention on Human Rights? Its doing so would have achieved the same result. The reason is that there is another agenda whereby these rights are, to the very greatest degree, concerned with the actual process of integration, and it is this duplicity in the agenda that prompts me to make this observation.
– Mr President, ladies and gentlemen, the hypocrisy of the talk about fundamental rights in this House can hardly be surpassed, especially when it comes from the Right. When the Council and governments initiate more and more new surveillance programmes, plunging thousands of migrants into sheer despair with their Fortress Europe policy, leaving them stuck at borders, allowing them to drown at sea, and the few that make it are then interned in the EU only to be removed again as soon as possible, the European Parliament, which claims to be the guardian of fundamental and human rights, actually applauds. Unfortunately, the reality looks rather different to all those who are deprived of their most elementary civil rights. State, police and racist violence are everyday occurrences in the European Union’s capitalist society. The blatant justification of torture in Germany by numerous politicians and representatives of the judiciary and police in 2003 is a specific example of this. Unfortunately, when my draft resolution condemning this justification of torture was rejected in the Committee on Citizens’ Freedoms and Rights, Justice and Home Affairs, this was brought about by those groups that are now defending their political friends.
. Mr President, the debate was very interesting. I concur with the view put forward by many that our Union is rooted in a shared commitment to freedom, human rights, democratic institutions and the rule of law. Our Union must be an exemplar in all of those areas, otherwise we are an exercise in hypocrisy.
I mentioned that in the Tampere programme the Council reaffirmed the importance that the Union and the Member States attach to the absolute right to seek asylum, mentioned by several Members. It agreed to work towards the establishment of a common European asylum system. That is very important and absolutely correct. Mr Evans, for example, said that the system we establish must have clarity. He is absolutely correct in that regard. Given the debate that has been raging in a number of Member States, I want to touch upon the issue of migration, an issue raised by a number of Members. There is a disturbing rise in xenophobic comment, particularly in some parts of the popular media. Europe is open to migration. Indeed migration into Europe is both necessary and desirable, along with migration within Europe. The development of a common EU migration policy is therefore of particular importance. Both Mr Evans and Ms Kaufmann touched upon this. It is important that we have a clear-cut policy on legal migration in order to help put an end to some of the disturbing hysteria.
The Irish presidency will continue to support an initiative by the Commission to combat trafficking in human beings, especially bearing in mind the work of the expert group in this area and the Brussels Declaration.
Quite a number of speakers made reference to the Charter of Fundamental Rights in the draft Constitutional Treaty. It strikes me that the Charter of Fundamental Rights elements in the draft Constitutional Treaty are one of the great pillars on which that Treaty is based. The Charter provides an additional safeguard for citizens of the Union in their dealings with the institutions of the Union or those of Member States when they apply Union law. I simply cannot understand how this can be portrayed as anything other than positive. I was therefore surprised by the contribution by the Earl of Stockton in this regard. I do not think it is correct to portray the Charter as a negative; it is positive in every regard.
The Earl of Stockton made the point that common sense and good manners are the best protection. Perhaps he would be right if we lived in an ideal world, but we do not. We live in a less than perfect world. My personal experience is that common sense and good manners have failed us on more than one occasion.
Several Members made reference to the importance of a free press in the protection of civil liberties. A free press is fundamental to the protection of civil liberties. The same Members, however, mentioned concerns about excessive concentration. Concentration is a fact of life right across the European Union, and to the extent that it interferes with the free exercise of comment or dulls the capacity of a free press to act as a protector of all our liberties, such concentration is a cause for concern.
I thank Members for the very interesting and stimulating debate. I also want to thank Members for the kind words they had to say about the Irish presidency. I can assure you that the presidency, in carrying forward the Council's work, will give careful consideration to the points that have been made today.
I congratulate the rapporteur on this report. We may not agree with every single word and every comment in the report, but it is incredibly important that we hold a mirror up to ourselves from time to time to see if we can meet our own high standards. This report certainly helps in that regard.
.  Mr President, ladies and gentlemen, as this debate and this report both clearly demonstrate, fundamental rights unfortunately continue to be violated in the EU. I feel, however, that for Members of this House, who are soon to go before the electorate in elections that are especially important for the EU’s future, it is worth recalling that the extraordinarygains of the past five years in the area of human rights are something to be proud of and may, indeed, encourage the citizens to take part in the electoral process, given the prospects for establishing a European policy on fundamental rights.
The Convention that approved the Charter of Fundamental Rights, Parliament’s annual role in identifying problems in fundamental rights – sometimes a highly ideological debate, but certainly always a topical one – the amendment of Article 7 of the Treaty of Nice, the fact that a Fundamental Rights Agency has been established and, as the President-in-Office of the Council Mr Roche has just said, the prospect of giving the Charter of Fundamental Rights a central role in the draft Constitutional Treaty, constitute, in my view, a range of aspects that will show the citizens that this body, which they elect directly, has always placed the issue of fundamental rights at the forefront of political debate and activity.
My second observation concerns the references made to asylum policy. We cannot hide the fact that Member States have differences that are sometimes difficult to surmount, and that sometimes the price we have to pay to get over these differences is an agreement based on the lowest common denominator. We have always viewed such agreements as one part of a gradual definition of asylum policy and migration. We cannot close our eyes to this, but let us not be defeatist. Today, I must confess – and it pains me to say this – the day after the Council of Ministers finally adopted a directive defining the concept of refugee, aligning systems of subsidiary protection and recognising that non-State agents can be agents of persecution, in which case refugee status can also be granted; we welcome this directive, which contains excellent proposals in the area of international protection and is a major step forward in defining a European concept of asylum. Let us, today at least, not be defeatist and let us recognise the positive elements of the steps that have been taken.
My third comment concerns the protection of privacy and fundamental rights in the war on terror. We are not in the process of creating an Orwellian world. It cannot be denied that we face a threat and in order to protect our open way of life we must prevent terrorism and protect our citizens. To this end, we must make use of the technology that proves to be the most appropriate.
We must not tilt at windmills, nor must we fight technology merely for the sake of it. What we must do is ensure that this technology is used in accordance with the law and the required safeguards as regards privacy and guarantees of fundamental rights. This is the challenge facing us, and Parliament must, accordingly, be involved in defining the legal rules governing the introduction of biometric data on passports and visas, and of data cross-checking in the area of security.
Lastly, the key frame of reference of the policy of protecting fundamental rights in the EU is the Charter of Fundamental Rights, but is not solely confined to the Charter of Fundamental Rights. We do not wish to be cut off from the general development of the protection of fundamental rights across Europe as a whole, notably in the scope of the Council. There is, therefore, no conflict between conferring constitutional status on the EU’s Charter of Fundamental Rights and at the same time advocating that the EU should join the European Convention on Human Rights. The future European Constitution points in this direction.
The debate is closed.
The vote will be tomorrow at12 noon.
The next item is the Council and Commission statements on the World Bank Extractive Industries Review.
. Mr President, this is an interesting debate, because we are discussing a report of the World Bank. The Extractive Industries Review launched by the World Bank Group in 2001 will guide the Bank’s involvement in the oil, gas and mining sectors. The consultative process is a significant element of the Group’s overall review of its activities in this area.
It is important to note that the result of this initiative – in the form of the comprehensive consultation report produced by the review team, led by Dr Salim – is being examined by the World Bank, and its response to that review is awaited. So in a sense, we are discussing something that is a work in progress. The process must be allowed to take its course in view of the significant recommendations in the review.
The importance of protecting and managing the resource base of economic and social development was reaffirmed by Heads of State and Government at the World Summit on Sustainable Development in Johannesburg in September 2002. Raw materials, such as minerals and petroleum, provide the foundations for economic growth and well-being, both in industry and in our everyday lives. They are essential in manufacturing, transport, heating and other activities and, most important of all, they are essential in the countries in which the extractive activity takes place.
While mineral extraction makes a substantial contribution to economic development, the benefits must be balanced by measures to foster the environmental and social pillars of sustainable development through good governance. This is the area most Members will probably be concerned about, because good governance has not always been present. In recognition of the need to balance these demands, actions were agreed in relation to managing the natural resource base in a sustainable and integrated manner.
The World Bank is not alone in recognising the need to address all elements of sustainable development. In many ways this review parallels work carried out by the European Union in recent years, such as strengthening the governance of mining through, for example, amendment of the Seveso Directive and a proposed new directive on the management of extractive industry waste – an issue that is of concern right across the Union. The European Union is also taking forward policy on sustainable development through initiatives such as the planned Thematic Strategy on Sustainable Use of Natural Resources. At its meeting on 2 March, the Council of Environment Ministers gave broad policy orientations in relation to the future development of the Thematic Strategy.
The Extractive Industry Review recognises the potential contribution of mining and petroleum to the World Bank’s primary mandate – i.e. the alleviation of poverty – and proposes a considerable number of measures in this regard. They merit some detailed consideration.
I note also that the World Bank has endorsed the Transparency Initiative launched at the Johannesburg Summit. This is a particularly important initiative. This, again, is a complex issue and there is a need for greater clarity on how taxes and royalties for such operations are distributed. I should also say that there is probably a need to consider whether they are properly or appropriately distributed – but that is for another time.
Detailed environmental protection measures in the Extractive Industries Review include proposals such as closure planning and guidelines on tailings management in extractive industries. In many ways these reflect concerns that we are also addressing. The European Union guidance note on best available techniques for mining wastes is very advanced and will set out best practice in this area. Many local factors, such as climatic conditions, determine the most appropriate ways to mitigate potential adverse impacts. Nevertheless, our work in Europe will make a useful contribution to better environmental practice and standards in managing mining waste, as well as the Cyanide Code of Practice developed by the UNEP through multi-stakeholder consultation and participation.
We support the conclusions of the Johannesburg Summit and the Plan of Implementation, including the specific commitments in relation to the mining, minerals, metals and energy sectors. We also support the promotion of corporate responsibility and accountability, and the exchange of best practices in the context of sustainable development. Our position on these issues is clear and, I expect, well known to all interests, including the World Bank. Nonetheless, our interests and concerns in those areas are worth underlining and restating.
Climate change remains one of the most significant environmental concerns for the Union. The Union remains fully committed, for example, to delivering on the Kyoto Protocol target. As parties to the United Nations Framework Convention on Climate Change and ratifiers of the Kyoto Protocol, the European Community and its Member States are eager to ensure that the activities of the World Bank are in harmony with the European Union’s objective of stabilising greenhouse gas emissions in the atmosphere at safe levels.
According to the report of the Intergovernmental Panel on Climate Change, global emissions of greenhouse gases will need to be drastically cut over the rest of this century if this goal is to be achieved. The recommendations of the Extractive Industries Review in this regard are consistent with a recognised need to move to less carbon-intensive sources of energy. The promotion of cleaner and less greenhouse-gas-emitting energy sources in developing countries, with a particular focus on the promotion of renewable sources of energy, are in keeping with meeting the objectives of the EU’s long-term climate change objectives.
In conclusion, we look forward to the response of the World Bank to this review. As I said, the response is still forthcoming. We welcome the wide-ranging and transparent nature of the consultation involved in this process and appreciate that the work now under way by the Bank is well informed by Dr Salim's report. The European Union’s progressive approach to sustainable development is well known, and we also anticipate a response from the World Bank that will be consistent with its overall mission, in particular in poverty reduction and the promotion of sustainable development.
. Mr President, the Extractive Industries Review, commissioned by the World Bank, is an important report and its recommendations should be carefully examined by the European Investment Bank, the European Bank for Reconstruction and Development and the Commission.
The Commission is a grant donor focusing on poverty alleviation. Extractive industry support within the European Community development programme has virtually ceased. The specific instrument in the mining sector, Sysmin, was discontinued under the Cotonou Agreement. Under the Ninth European Development Fund, any programmes in the mining sector have been defined by partner countries themselves, in line with the ownership concept. Less than six percent of funds have been allocated to mining activities in national indicative programmes. In addition, increasing environmental concerns within the European Union have led to the generalisation of the use of environmental impact assessments since the 1990s. This also applies to cooperation with financial institutions such as the European Investment Bank or the World Bank.
The OECD discusses guidelines for officially supported export credits. It recently announced an agreement to strengthen common approaches for evaluating the environmental impact of infrastructure projects supported by the export credit agencies of OECD governments to ensure that they meet established international standards.
As Parliament is aware, the European Union launched an 'EU Energy Initiative for poverty eradication and sustainable development' at the World Summit on Sustainable Development in Johannesburg in September 2002. The initiative’s secretariat is housed within the Commission. It aims to respond to the very issues raised by Parliament, by contributing to providing the access to energy necessary for the achievement of the Millennium Development Goals. This objective will be achieved within the context of activities driven by participating developing countries, through the provision of adequate, affordable, sustainable energy services.
Although the initiative does not have a technology focus, it strives to promote the provision of affordable and sustainable energy services. In doing so, it seeks to promote the choice of the most economic solutions on the basis of economic, social and environmental impacts. This involves the promotion of cleaner and more efficient fossil fuel technologies.
The Commission also houses the secretariat of the Johannesburg Renewable Energy Coalition. This Coalition aims to enhance renewable energy deployment within developing countries.
Let me conclude by assuring you that the Commission supports the call for the full implementation of the recommendations of the Extractive Industries Review, which relate to the sustainability of investments, the promotion of good governance, popular consent, social and environmental impact assessment and the respect of human rights and core labour standards.
Mr President, this is the second time today that we have discussed mining and quarrying. This morning it was Mr Sjöstedt’s report, and now it is this resolution that indirectly concerns the mining and quarrying industry. I agree with both Mr Roche and Commissioner Vitorino that the energy, mining and quarrying industries are of great importance to the economies of many poor countries. At the same time, however, we know that this type of industrial activity often takes a form that has not been of direct benefit to the poor majority, has often given rise to serious environmental damage and has also, unfortunately, resulted in the income from the concessions granted chiefly ending up in the pockets of various ministers rather than in the treasury, where it could have contributed to development in these countries.
The study to which we are referring here is interesting and important. It points out the opportunities for these industries, and also the risk of the activity not taking place within a framework of social, environmental and human rights criteria. The consequences often turn out to be an increase in poverty and the destruction of the environment. We met Dr Salim a week or so ago when he was passing through. He gave a large number of examples of difficulties for the local population in various project areas: forced displacements, environmental damage, and so on.
It is important that the World Bank bear in mind the criticism levelled by the study, and I note that both the Council President and the Commission agree with many of its recommendations. It is very important that the EU Member States, the governments of which make up a large proportion of the Bank’s Board, coordinate their activities in this field and ensure that the Bank bears the recommendations in mind. I think that the Presidency could play a very important role in this.
If it is now important that the World Bankreconsider matters, it is of course equally important that a number of other financial institutions also do so. Commissioner Vitorino indicated that a certain amount of agreement has been reached on the activities of export credit agencies. This may be so, but it is extremely flimsy at present. We need much stricter criteria for their activities, above all with reference to the social, environmental and climate situations.
To give an example: between 1994 and 2000, the export credit agencies in our OECD countries guaranteed investments in new energy production equivalent to approximately USD 100 billion. All of that activity was fossil-fuel based; not a single cent was spent on energy efficiency or renewable energy.
A number of measures are needed in this regard. Without elevating this report and this study to absolute truths, they are nevertheless a good basis for pushing on and tightening up policy in connection with both poverty issues and sustainable development.
‘I do not for a moment doubt that sooner or later the economic war that Shell is waging in the Niger Delta will be exposed and that the crimes that have been committed in this war will be punished.’ Those, Mr President, were the words of Ogoni leader Ken Saro-Wiwa ten years ago. In the West Saro-Wiwa is now, ten years on, still the best known critic of the extractive industries. Shell has since changed parts of its policy for the better and the Extractive Industries Review is mainly concerned with projects of the national industries.
The present analysis of the extractive industries shows that much remains to be done before the World Bank can operate effectively in this sector. The struggle of the Ogoni people in Nigeria is symbolic of one of the main conditions for World Bank participation, that is the guaranteeing of the right of the indigenous peoples, without coercion and properly informed, to assent in advance to projects that are funded by the World Bank.
For many developing countries raw materials are their primary source of income, but even if they have liquid or solid gold in their soil, the indigenous peoples of these countries see very little of the proceeds from it. Poverty, a high mortality rate, civil war, corruption and totalitarianism frequently stand in the way of development in these countries. Apart from the indigenous peoples, the environment also comes off second best to the rapid profits that raw materials bring. It was the same Ken Saro-Wiwa who remarked that the fish in the Niger Delta taste of oil. This is why it is of the utmost importance for the PSE Group that the European Council and the Commission discuss this report and set tough conditions for World Bank participations and extraction projects, so that they can only take place if the standard requirements in relation to the social, economic and ecological consequences of raw material extraction have been met.
Paramount must be that decisions on projects are subject to good governance requirements. Only in this way can these raw material-rich countries develop as a whole. This can also be done by supporting the publish-what-you-payinitiative, by which insight is provided into payments and income and the indigenous peoples have the guarantee that the proceeds do not simply disappear into the pockets of the rich, but actually benefit the indigenous peoples. This can also be done by refusing to fund projects in conflict areas and finally this can be done by strengthening existing natural habitatpolicy and not investing in projects in protected wildlife areas, but investing positively in renewable energy sources.
Mr President, following the UN report on the situation in the Congo and the US Government report on global warming, a report commissioned by the World Bank itself has now confirmed the fears that the Greens have been expressing for some time. What has happened is that the World Bank set up a study on the extraction industries, which, after two years of consultation with public bodies, governments and business, has produced a report which is damning with regard to its development policy.
The report highlights the deficiencies and counter-productive effects of the World Bank’s policy in countries rich in natural resources. In the words of the study itself, the World Bank has attracted too many investors, without taking any real interest in helping the countries to develop their abilities to convert their natural riches into means of combating poverty.
Similarly, the Commission has emphasised the lack of action on the part of the World Bank in terms of environmental and social supervision. In this respect, the study states that, if the full force of the market is unleashed without any robust frameworks, the resultant damage may be extremely serious. There are numerous examples of loathsome financing. The Yanacocha gold mine in Peru is the prototype toxic tragedy. Managed by an American company, the mine has flattened five mountains, displaced thousands of people and polluted with cyanide the water throughout the entire region.
The World Bank has also given its support to the Chad-Cameroon pipeline, which we were alone in combating, and which has had disastrous social and environmental consequences: massive migration, an increase in the unreliability of food supplies and an increase in prostitution, with a consequent increased prevalence of AIDS. Can we really speak of a development policy? The exploitation of oil, gas or mines is not necessarily the same thing as poverty reduction.
In countries still subject to a high degree of corruption, where the legal frameworks are still unreliable and democracy is uncertain, the World Bank unfortunately is doing nothing to encourage sustainable development. On the contrary, in numerous countries, the extraction industries have been associated with violations of human rights and civil conflicts, as has been seen in Burma. Even worse, more than 80% of the World Bank’s oil financing is actually going to the North and not to poor countries. The consequence of this blind and generous investment: countries with disappointing results outnumber the countries making substantial progress.
The Greens, in line with the study’s recommendations, are advocating a moratorium on the financing of oil projects until 2008, the cessation of financing for coalmines in order to combat greenhouse gases, the encouragement of clean and renewable energy along with energy efficiency. The European Union has a major role to play here in demanding, through the Member States, that the World Bank should take account of the study’s recommendations. The World Bank has been on the wrong track for too long and it is time for it to change course so that development policy can at last benefit those most in need.
Mr President, we did not ask for this debate simply in order to tell the World Bank what it should do. We also need to know the position of the Council, in which 15 Member States – all playing a very important role in World Bank decision-making – are represented. We want to ask the Council what position it is going to take on this extractive industry report and whether or not it intends to coordinate the position of the Member States in this respect.
In the Mr Roche's interesting remarks I did not hear the answer to this question; the very reason we asked for this debate. We are convinced that we must have parliamentary scrutiny of what the World Bank does, and also that we, as a European Union institution, need to know what our Member States do when they are in the World Bank. So the World Bank is not something outside this institution or outside your institution, Mr Roche.
Mr Vitorino said very clearly that he thought, and that the Commission thought, that the most important recommendation had to be supported. I repeat: I would like to know what the position of the Council is, if any, and if there is any intention of having any kind of discussion on this point.
We think that discussion of this issue in the Council is absolutely crucial for two reasons. Firstly, because the conclusions of the report say very clearly that investing in the oil, mining and gas sectors does not in itself reduce poverty. Sometimes, as you heard in the report, it is detrimental, and this is also of importance to the European Union. Secondly, we are convinced that if the World Bank's objective is to reduce poverty and alleviate the exclusion of indigenous populations and poor people, we cannot continue to support a method of financing a project that is detrimental from this point of view. So please, Mr Roche, tell us what you are going to do.
Mr President, as the end of the parliamentary term approaches, we should be very civil to one another, and I note that debating the issue of the World Bank report is a very good initiative. We are also aware that we have an expert in our midst, as Mrs Frassoni is a member of the Parliamentary Network on the World Bank. It is quite right, therefore, that we should discuss this issue and endeavour to coordinate the approaches of the EU Member States.
Speaking of the World Bank in general terms, it unfortunately appears that, in some respects, it has the worst record when it comes to the management of development projects. When I was in Niger around a month ago, all the parties in Niger had put their work on the Education For All plan in order; except the World Bank. Its management is so concentrated that it does not work. I hope that Mrs Frassoni will be able to address this matter, too, as part of her work with the other members of the Parliamentary Network on the World Bank.
We know that the World Bank has experience in this area, as it said long ago that it is access to resources of this kind that leads to increased conflicts. We must take its recommendations seriously, therefore. They must serve as a guide in our grants for projects and our decisions on various nations and the degree to which we choose to help them.
. Mr President, it was a short but very interesting debate. I would like to say at the outset that I did not mean to disappoint Mrs Frassoni, but I did make in my own contribution a number of points relating to measures that have been taken. However, I accept the point she made regarding the World Bank not being something from which we are disconnected as absolutely valid.
Indeed, Mr Wijkman commented on the protection of vulnerable countries and communities and in particular protection where the temptations of corruption are huge. Of course this is true, and as regards good governance, the World Bank has a responsibility to ensure that. We know from the cases cited here what is happening. We know of the environmental degradation suffered particularly by powerless indigenous peoples.
Mr van den Berg also spoke very dramatically about what he described as the silent and hidden ecological war, and another Member made a point about gold mining and the degradation it has caused. In fact it is quite correct. These matters should be of concern to the World Bank and to the international community.
Mr van den Berg rightly spoke of the need to balance development on the one hand with the rights of indigenous peoples and, equally important, the need to ensure that monies from exploitive and extractive industries are dedicated to the service of the peoples of the region, a point touched on also by Mr Rod.
I would like to make the point that this is a relatively new area of concern to the Council, but the Council is ensuring that the European Union continues to play a role in global fora as a leading partner in favour of sustainable development. That is the most important point, and sustainable development is the term that covers all of these issues ranging from the impact on, for example, indigenous peoples to the impact of environmental degradation and it also includes the disappearance of the yields of this development through corruption.
At the meeting of 2 March, the Council reiterated that the implementation of the commitments to the Johannesburg World Summit on Sustainable Development must continue to have the highest priority and to be integrated into all relevant internal and external policies of the European Union. I take that point as relating specifically to Mrs Frassoni's point. The Council expects that all Member States will defend these common views in all international fora, including the World Bank. If I disappointed you in my earlier contribution, I hope I have made up for it now!
I have received six motions for resolutions(1) tabled in accordance with Rule 37(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday.
The next item is the Council and Commission statements on international organ trafficking.
I give the floor to Minister Roche, on behalf of the Council.
. Sorry, Mr President, I was a little distracted – Mrs Frassoni was flirting with me there. It just goes to show that on occasions the European Parliament can be a much more pleasant place to be than Dáil Éireann; I have not had that experience before!
We now turn from humour to something quite horrific – the modern equivalent of Burke and Hare, namely the trafficking in human organs.
As medical science has progressed in the area of organ transplantation there is a growing demand for organs, with a resulting problem in trafficking in human organs. This is an appalling and disgusting practice and is a serious violation of human dignity and physical integrity. It also has serious implications for the combating of organised crime, because as in everything else, organised crime has managed to get into this particular area. We know of the involvement of criminal gangs in this quite extraordinary activity.
I am aware that this has been an issue of concern and debate in Parliament. In fact, I commend Parliament because it has been very much to the fore in condemnation of this practice. It is also an issue of concern to the Council and it is important that in addressing this we do so properly and are clear on the scope of the problem. This is a complex and multi-dimensional issue and requires careful consideration.
A proposal for a Council Framework Decision on the prevention and control of trafficking in human organs and tissues was presented by the Greek presidency in February 2003, in the framework of the Justice and Home Affairs Council. The aim of the proposal is to contribute to combating trafficking in human organs and tissues as a form of organised crime.
The draft Framework Decision contains proposals to require Member States to ensure that the removal of an organ from a donor using force, threats or fraud, or the removal of an organ from a donor who has consented because of payment, become criminal offences. Also included as offences are the recruitment, transportation or harbouring of a person where use is made of force or threats or where payment is made for the removal of an organ or tissue. It also proposes that participation by medical or nursing staff in the transplantation of an organ in the knowledge that it has been acquired by any of these means will be a criminal offence. The proposition in the framework document will be quite wide.
The proposal has been discussed on a number of occasions by relevant Council bodies. Several Member States questioned the need for an instrument at this time. It has also transpired that Member States have no precise information on the scale of the problem, within the European Union or involving it as a destination. In this regard, the findings of the Falcone project, which includes a 13 Member State study of the matter, will be of interest. The Irish presidency will continue to monitor Member States’ views on the usefulness of a measure such as this at the level of the EU with a view to establishing whether progress might be made in respect of such a measure.
Turning to the related issue of the legal use of organs for transplantation, very specific issues arise because of the shortage of organs. There is a need to ensure high standards of quality and safety. The Commission has indicated that it will conduct a thorough scientific evaluation regarding the situation of organ transplantation. It will present the conclusions of this evaluation as soon as possible and we look forward to receipt of that report.
I can summarise by saying that at this stage we are very much at the beginning of a process which may well take a long time to reach any form of finality. But the fact that we are debating it is an indication that there is an awareness and a concern about the issue.
. Mr President, the Commission welcomes the debate here today on a problem that gives rise to serious concern, that of trafficking in human organs.
The victims of this type of crime are particularly vulnerable human beings, in particular children. Illicit trafficking in organs can lead to significant health risks for both the donor and the recipient. Trafficking in human organs is an obscene violation of the right to physical integrity and, in the most tragic circumstances, of the right to life, as recognised by the Charter of Fundamental Rights of the European Union.
The Commission has recently been increasingly informed about alleged situations of illicit trafficking in human organs in Mozambique and Albania, not least through written questions recently addressed by Mr Ribeiro e Castro and Mrs Karamanou. It has also been alerted by increasing rumours in the media. These alleged situations of trafficking are particularly worrying and the Commission is following them very closely, through the Commission's delegation in the regions concerned and in close dialogue with Member States locally, in particular in the context of the political dialogue with these countries.
In relation to the situation in Mozambique, the Commission has contacted the Office of the Attorney General, who has assured it that investigations are under way. The Commission also reinforced its concern at a meeting in Brussels with the Ambassador of Mozambique.
The reality shows that trafficking in human organs tends to move from the south to the north and from the poor to the rich, not excluding, however, movements within a particular region. Regional and international cooperation are essential to tackle this phenomenon successfully. The criminals in this type of activity benefit from the weaknesses of local police, often undermined by corruption, which therefore does not prevent the transboundary illicit trade in organs; as well as from inefficient judicial systems.
It is worth mentioning that the Commission has been emphasising how important it is for Albania to take the necessary steps to conclude an agreement with Europol. Albania, as I mentioned earlier, is one of the countries alleged to be the scene of activities of trafficking in children's organs, whose destination is, allegedly, the European Union. In order to prevent the entry into the European Union of human organs resulting from illicit trafficking, the measures taken to improve cooperation between Member States' police services and customs administrations and to strengthen external border controls are of great value.
However, specific measures directed at this type of crime seem currently to be inadequate. It was in this spirit that Greece, during its presidency of the Union, presented an initiative for the adoption by the Council of a framework decision concerning the prevention and control of trafficking in human organs and tissues. The aim of this initiative – as already mentioned by the presidency – was to define which types of conduct should be punishable in all Member States and to establish minimum rules relating to the penalties for such offences.
The Commission was largely supportive of this initiative, while recognising, however, that more in-depth legal and factual examination and knowledge of the situation in the Member States was necessary. In this context, and in view of the weaknesses detected when trying to move forward the Greek initiative, it is important to mention that Europol's competences were extended in January 2002 to include illicit trade in human organs and tissues. Europol is currently studying this phenomenon and collecting relevant information and data concerning the legal and illegal aspects of trafficking in human organs. Europol can indeed have a great added value in this common fight.
As far as the collection of information is concerned, I should also refer to the fact that the Council of Europe has recently looked at the issue of trafficking in human organs and that it produced a report in December 2003 that provides a useful insight into the current situation in Europe regarding this phenomenon. Under the Commission's AGIS financial programme for police and judicial cooperation in criminal matters, it is also possible to support projects in this particularly delicate area of criminality, which has still not been fully examined.
In addition it is important to stress that the Commission recognises that the severe shortage of organ donors remains a major obstacle to preventing the full development of transplant services and imposes a severe limit on the number of patients who are able to benefit from this form of therapy. This shortage of organs can encourage illicit trade.
The Commission is fully aware of the consequences resulting from the shortage of organs and, for that reason, it has indicated as a priority action in its work plan for 2004 for the implementation of the programme on Community action in the field of public health 2003-2008, the development of a strategy for the European Union in order to raise awareness and increase availability of organs used for transplantation. Indeed, the Commission has already conducted a survey of the current practices and legal requirements related to organ transplantation in the Member States and the acceding countries and is in the process of analysing the results. This analysis will be communicated to the European Parliament, as well as to the Member States, as soon as it is concluded.
In conclusion, a number of initiatives have been launched to combat illicit trafficking in human organs and the Commission will continue to support such initiatives as are appropriate in order to combat this unacceptable trade.
Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, trafficking in human beings is one of the most sickening manifestations of the growing phenomenon of international crime, and the trafficking of children is more sickening still. The trafficking of children in order to remove organs is the most gruesome part of this immoral and repulsive business.
From the point of view of ethics, I have no interest in discussing the reasons behind this criminal activity, whether it be for reasons of witchcraft, organ trafficking or whatever. There are human beings who need our support and our protection, people who lose organs or even their lives as a result of this practice.
Information has recently come to light on the continued practice of this type of criminal activity in Mozambique, which is, of course, cause for great concern. In addition to the human dimension of these events, we Portuguese have linguistic and cultural ties with that country. I therefore welcome both this debate and the one that took place yesterday in the Portuguese Parliament, on the initiative of Mrs Morais, a Member of the Portuguese Parliament. I was also pleased to see that the Prime Minister of Portugal, Dr Durão Barroso, raised the matter with the Mozambican President during his ongoing State visit to the country.
I should like to make three points on the matter. Firstly, we must combat this crime wherever it occurs. I do not believe we can take any other stance. Trafficking in human beings and, especially, children for removing organs, is a despicable trade that must be combated and is one of the worst manifestations of the growing phenomenon of international crime. All specialists agree that most organised networks are international; like other types of crime, this goes beyond national borders. If we are to tackle crime effectively, to identify criminals and to protect victims, international cooperation must be strengthened. This brings us to my second point. We must not feel embarrassed at our level of development. I have read that the reluctance on the part of some countries to recognise that this type of criminality goes on in their territory is down to the narrow-minded notion that it only happens in developing countries. The truth of the matter is that this type of appalling activity occurs everywhere, given that it is a crime to buy, just as it is to sell, human organs and that there are fewer and fewer borders in international crime.
On 23 October last year, in this House, we debated a proposal for a framework decision on promoting the fight against trafficking in human organs and tissues, to which both the President-in-Office of the Council and Mr Vitorino referred. At the time, I expressed our concern at the emergence of this phenomenon, and mentioned the alarming number of abductions in Brazil and Guatemala, as well as similarly worrying news from accession countries such as Hungary and the Czech Republic. I called for an integrated Community approach and for the definition both of offences in the trafficking of human organs and tissues and their respective penalties to be harmonised.
Thirdly and lastly, we must not be afraid to help. We have an obligation to help, both on behalf of the humanitarian causes to which we subscribe, and in the interests – which must be common interests – of putting a stop to this unholy trade and of dismantling the existing international networks. We therefore say clearly to the Commission and to the Council that we have a duty to help. We note the statement on the matter made by Commissioner Nielson at the time, to the effect that our help had not been requested, thus far, by the Mozambican authorities. We would therefore like to say to the governments, to the judiciary and to the police forces of the countries concerned that there is nothing to fear from international help to combat these crimes. In so doing we are not diluting, but strengthening the instruments and resources to combat this common evil.
Mr President, Mr President-in-Office of the Council, Commissioner, we are pleased to see that the question that we raised on the trafficking of human beings and children in Mozambique has sparked a broader debate on the illegal trafficking of human organs and tissues, not only in the EU, but on an altogether wider scale. There is, indeed, nothing more abominable than tampering with the human form – which should be a finished article in itself and whose integrity and dignity must be protected – and turning it into an object in which you can look for an organ to transplant into another person. This practice is so gruesome that the EU should be duly alarmed and we – that is, Parliament, the Commission and the Council – must do all we can to provide ourselves with the means to stop such trafficking from proliferating any further, from becoming any bigger and from making a few unscrupulous people and their criminal networks any richer.
I should like to speak about Mozambique. In Mozambique, mystery surrounds Nampula Province. Child trafficking has taken place there; fifty children are known to have disappeared, probably abducted and sacrificed, be this for the purposes of removing organs for witchcraft, magic rituals or satanic rituals, of sex slavery, or of removing organs to sell them on some international network. Mystery surrounds the existence or otherwise in Mozambique of an international child-trafficking network for obtaining organs.
The Mozambican church says that the suspicions are well-founded and that there is a fear that the network is indeed functioning. The Mozambican authorities have made contradictory statements on the matter, which range from statements, designed to allay people’s fears, that there is no proof that such trafficking takes place, to suggestions that there are indeed signs that the network exists. I should therefore like to ask you, Commissioner, Mr President, to call on the Mozambican authorities to clarify the matter. The matter needs to be clarified, and the people of Nampula, and the children of Nampula, and Mozambique as a whole, need to be helped, so that they can live in peace.
– Madam President, the chilling reports arriving from Mozambique, particularly the Nampula area, where the inexplicable disappearance of children hides an obscene trade in human organs, might seem unbelievable because they are so repugnant to any human being. Unfortunately, however, even the Holocaust could seem unbelievable, and yet it happened without disturbing the sleep of those who must have had the means to know or intervene and yet did not do so.
After such a terrible experience, we must make a commitment today to stop this obscene trade with all the means that the international community has at its disposal. We must raise our voices as individuals and Members of this Parliament against those who connive or do not oppose it with sufficient determination and in favour of those who risk or even lose their lives to denounce and try to stop this modern massacre of the innocents. It is the members of civil and political society and not only religious society who should take charge of this problem.
Questions have already been asked, but they are not enough. All the prominent people in this world who share the ability to influence the destiny of so many have the ethical responsibility to take practical, urgent steps to guarantee the safety of children and the people who protect them.
Madam President, Mr President-in-Office of the Council, Commissioner, the trafficking of human organs is the new piracy of modern times, which is a particularly sordid and brutal form of piracy. It can lead to persecution, abduction and even murder. At its root is greed, and it knows no scruples. Combating this phenomenon must be firm, far-reaching and unflinching. Not all cases are the same. There are cases in which the authorities turn a blind eye to the trade in organs, whereby a person can sell, say, their own kidney for a fistful of dollars. Even in such cases, freedom is illusory and the reality is still a sordid form of piracy that exploits the helplessness of the poor, wretched donors.
Quite apart from the violence of this unholy trade, which violates human dignity and integrity, it also supports a gruesome market and stimulates highly dangerous criminal activity and the development of international mafia networks. As this gruesome market is allowed to operate, when insufficient numbers of organs appear for sale, the criminals then, in cold blood, bridge the gap in supply by abducting, or even killing people.
The principle of free organ donation for transplants is one of the fundamental principles of civilisation, and a fundamental requirement of people’s dignity and of our security and freedom. Where organ donation is not free, we are all, in theory, potential victims of this all-out assault on the human body. The EU must apply the principle of free donation across its territory, must make strenuous efforts to enshrine it in law and must ensure that it is complied with throughout the world. Where organ donation is not free, the threat of crime may rear its head or the criminals may already be operating. The EU must also take the lead in combating this modern scourge at international level, since it is one of the most gruesome manifestations of international crime in modern times. The framework decision proposed by the Greek Presidency must be approved without delay, in order to ensure that all Member States can eradicate this trafficking, as suppliers, as receivers or as a field of operation. We must react promptly and effectively whenever and wherever in the world such crime comes to light.
Recent attention has focused on certain regions of Mozambique, in East Africa. The facts of the case have yet to be clarified, yet we must, for this very reason, continue to take action until there is complete transparency and until people’s minds can be put at rest. We must respond in kind to the courage and tenacity of religious bodies and human rights activists in bringing attention to dozens of unexplained disappearances of children and young people, some of whom have since been found dead, their bodies mutilated. We must not allow ourselves to demur on action because of any misplaced concerns, or because of a lack of total transparency. It is possible that in Nampula there has been not one but many tragic events, possibly involving the trafficking of human beings and children, or the trafficking of organs for witchcraft or other non-medical uses and the trafficking of human organs to support international networks. We do not know, yet we cannot tire in our efforts merely because we are not in possession of the full facts. We must work ceaselessly to combat what is, in all its forms, a despicable crime.
Those authorities faced with such terrible crimes sometimes appear to be embarrassed; they begin to contradict themselves or appear hesitant when cases come to light. Nobody likes to see the name of their country associated internationally with this situation. We must understand this and must always treat any country involved with respect. This is precisely, however, why we must put across, with patience and perseverance, the notion that it is not the embarrassment that is the problem; the problem is the trafficking and the crime. Everyone, throughout the world, must collaborate in investigating and combating this perfidious piracy, which has no country of origin. The threat is international and affects every one of us.
Whether it be Israel or South Africa, on the Asian, European or American continents, whether it has its origins in Mozambique or in the poorer regions of Brazil, in Moldova or Albania, in the fragmented Balkans, in the vastness of Africa, in depressed Central Asia or in the poorest outskirts of Asian or Latin American cities, we know where this trafficking is going to attack. Like a vulture, this all-out assault on the human body seeks out regions of human poverty, and places where the State’s authority is weak. It preys on areas where people and communities are at their weakest; it senses the weakest and poorest members of society and attacks them. These are the areas where we must act, in cooperation with the competent authorities, in order to raise awareness, to offer encouragement and practical help, to process and exchange information, to prise out the whole truth, to put people’s minds at ease and to dismantle the networks, wherever they may appear. The Commission and the Council must work hard and I should like to see the Council act with the same level of diligence that the Commission has already shown here, whether cases appear in Mozambique or in any other part of the world.
Madam President, I have been listening to this debate, especially to Minister Roche, and it has been something of a surreal experience. I have been increasingly puzzled as it has gone on. Mr Roche, you concluded your remarks by saying that this process was at its beginning. This rather begs the question: what is the coordination between the presidencies of the European Union? You referred to the framework document produced, in February 2003, by the Greek Government, because it was a Greek initiative. I was the rapporteur for this Parliament on the framework document, and the Greek Government was very anxious to get it through during its presidency in the first half of last year.
The process is far from its beginning; in fact, this time last year we were hoping it was near its end. Some governments – perhaps the Italians, the Irish, and certainly some of the Scandinavian ones – were putting a spanner in the works and stalling on this. My report was adopted by 420 votes to nil in the European Parliament. Are you aware of that report on trafficking in human organs? Have you read it? Mr Coelho referred to it earlier on. Certainly, my report would answer some of the problems that you raised. I could tell you a great deal about this situation – over 1000 European Union citizens a year, allegedly, going to poorer countries in the world to seek human organs, whether it be India, Pakistan, Albania or some of the other countries that have been referred to.
There is much information already in the market; we are not starting from scratch. What chance is there of real progress? Indeed, what point is there in this debate? What is the research that has gone into your statement, if you have not taken account of all that has gone through this Parliament already, if you have not read in depth the work that has been done and the reports that have gone through this Parliament, in consultation with the Commission and other governments? The danger is that all the good work and good intentions that colleagues have spoken about here will come to nothing if presidency after presidency does not build on what has happened already.
. Madam President, we have had an interesting debate. There is not any point in trying to turn a debate in which there has been no disagreement into an adversarial matter. I referred to the point that was made in an excellent contribution in the documents that there is still a lot of information needed in this area. I do not disagree that excellent work commenced during the Greek presidency. My personal view is that it is a pity that more concrete steps have not been taken to date.
It is an astonishing debate. Commissioner Vitorino rightly cited a concern about this particular trade that would exist in any civilised community. He outlined in considerable detail the efforts that have been made. I was very impressed by Mr Coelho, who demonstrated the need for the Union to act in a coherent way to address a policy. Mr Lage and Mr Calò made similar points. I agree with the point made by Mr Ribeiro e Castro, when he suggested that we should not allow ourselves to demur on action because of any misplaced concerns. At the end of the day, the reality is that the Union has not progressed in this matter. It was introduced and put before the Union by the Greek presidency. There are reasons why it did not progress any further. I am not quite certain that any Member States put 'spanners in the works'. If they did, I am sure they may have done so because they felt that there were good and cogent reasons for doing so.
Nonetheless, with the exception of that final fractious point, this was a good debate. It has helped to highlight the need for concerted Union action. It illustrates how, if the Union were to act in a concerted manner, it could bring to an end what is clearly an evil trade.
.  Madam President, ladies and gentlemen, I should first like to reiterate that the Commission will continue to monitor closely the cases that have been mentioned, relating to Mozambique and Albania, and to remain vigilant, in close cooperation with the embassies of Member States in both of those countries.
Secondly, I must point out that, from a legal point of view, Greece’s initiative during its presidency raises certain questions that require political debate. Our studies have shown that, in fact, the illegal trafficking of organs has not been criminalised in all Member States. The information at our disposal shows significant discrepancies in the appropriate classification of offences.
Thirdly, there is a certain complexity as regards the enforcement of criminal measures, given that, as we know, the beneficiaries of the transplants of illicitly obtained organs are, more often than not, European, although those transplants are carried out in third countries, which raises the question of criminal punishment based on the principle of the national territory in which the criminal act was committed. Consequently, these questions were raised during the presentation and the first debate of the Greek initiative for a framework decision applicable to the illegal trafficking of organs, and a study was carried out within the scope of the Falcone Programme, in order to identify what exactly were the fundamental questions that required legislative treatment at European level.
As you are aware, and as I have just mentioned, this was not a Commission initiative, and in some ways, the crux of this debate is the lack of continuity of Member States’ initiatives, which enjoy a certain momentum when the country concerned holds the presidency, but which have no guarantee of continuity thereafter. For our part, we have put together this study and today we are better equipped to identify, more comprehensively than the Greek initiative was able to, the key areas that must be the subject of any legislative intervention in this area.
–Thank you, Commissioner.
The debate is closed.(1)
The next item is the report (A5-0060/2004) by Mrs Miguélez Ramos, on behalf of the Committee on Fisheries, on the proposal for a Council Regulation on the conclusion of the protocol amending the fourth protocol laying down the fishery conditions included in the agreement on fisheries between the European Economic Community, on the one hand, and the Danish Government and the Local Government of Greenland, on the other.
. Madam President, with regard to this Fisheries Agreement with Greenland, perhaps the first thing we should remember is that it is the second most expensive agreement signed by the European Union, after the Agreement with Mauritania. Furthermore, there is a difference between the two agreements I have mentioned, which we call the difference between the ‘northern agreements’ and the ‘southern agreements’. The northern agreements have a whole series of characteristics, which I will explain during my speech, which differentiate them from the southern agreements.
A lot has been said about this Fisheries Agreement with Greenland, all kinds of things have been said and almost all of it is true. For example, the Court of Auditors emphasised that the Fisheries Agreement with Greenland did not respect certain basic budgetary rules, fishing opportunities, for example. Of the EUR 42.8 million this agreement costs, just 28 were spent on fishing opportunities and furthermore this included paper fish, so called because they were fish that, although they were paid for, did not exist in Greenland’s waters because they had disappeared long ago.
As well as the fact that the use of fishing quotas was very low and was far from achieving the value expected for fishing opportunities, only four Member States could and can fish within the framework of this Agreement: the United Kingdom, Germany, France and Denmark. The other Member States were and continue to be excluded from these waters.
It should be pointed out that this exclusion and this non-use of fishing quotas paid for caused and continues to cause a series of distortions such as, for example, the case of certain Member States benefiting from the agreement having tried to re-sell unused quotas, because they are not of interest to the consumer market of that Member State, but they are of interest for consumption in other States. In addition to this distortion (the attempt to re-sell something already paid for), there has been and there still is fishing of unused quotas by vessels flying the flags of those Member States, but which in reality are not from those Member States or any other Member State, but which are third-country vessels.
The fact is that there is a desire to acquire these unused quotas, or at least to begin fishing, though of an experimental nature, on the part of certain Member States which are not included as beneficiaries of this agreement or which were excluded – such as the Iberian fleets: the Spanish and the Portuguese – at the time of our accession to the European Community, despite the fact that we have been fishing in those waters for centuries.
The Commission recognised all these distortions in its document and proposed a mechanism according to which the Commission could temporarily transfer unused fishing opportunities to another Member State, only during that particular year and without prejudice to the allocation of quotas in future years.
We thought this was a good mechanism, above all because it was a trial mechanism and it would be possible to verify whether it worked or not as time passed. However, in the Committee on Fisheries an amendment was approved, presented by nationals of certain Member States involved, to the effect that the Commission could establish consultation procedures between the Member States, but that it would be the States which had the quotas who could determine or decide on their distribution or allocation to other Member States which are not beneficiaries but which have an interest in fishing in that area.
I believe that, in reality, the central debate in relation to this issue is whether the Commission only plays a facilitating role or whether, since we are talking about a Community fisheries agreement, it must ensure the best possible level of use of fishing opportunities which, as I have said, have been acquired and paid for from Greenland by the Community, within the framework of this Fisheries Agreement.
I believe we are talking essentially not about national issues – because, in the fisheries agreements, in general – and those of us who are here are well aware of this – national issues are always very prevalent and they always cause many tensions – but about the principle of good financial management, the Gordian knot of this issue. It is a question of defining this principle in relation to principles of economy, efficiency and effectiveness, and ensuring compliance, by means of the monitoring of performance indicators, which are established by activity and which furthermore are measurable, so that the results achieved can be observed.
I say this from the standpoint of somebody who has worked on this Agreement for a long time and who I believe has a thorough knowledge of it. Furthermore, Greenland is entirely in favour of the approach I have just expressed here – in fact, it has already reached an agreement with the Commission – and I believe this would be a good signal for us to send to two Community fleets: to let them fish – not everything, but at least a bit – in those waters.
. Madam President, I should like to thank the Member for her report on the proposal for a Council Regulation on the conclusion of the Protocol modifying the Fourth Fisheries Protocol between the EU and Greenland.
I am happy to note that the Member supports this proposal. The Greenland Protocol has been subject to serious criticism in the past. I believe that the revised version of the Protocol is an important step in the right direction. On the basis of the mandate given by the Council on 24 February 2003, the evaluation report done by the Commission services and the report of the European Parliament adopted on 2 September 2003, the Commission initialled the modified Fourth Protocol on 18 June 2003 in Athens. I should like to highlight the main new elements,
A substantial adjustment of quotas has been carried out in order, among other things, to delete cod 'paper fish' and align the fishing possibilities with scientific advice: no more cod, redfish in Western waters or blue whiting; and, in the European Union fishing capacity, no more 'paper fish'. Licence fees have been introduced in order to have burden-sharing between the Community and ship owners. This is in line with the reform of the common fisheries policy, aligns the agreement with other third-country agreements and, last but not least, gives the Commission the possibility of monitoring the fishing effort.
As a response to the lack of transparency, a budgetary support programme has been introduced, and the Greenland Home Rule Government has committed itself to performing a structural reform of its fisheries policies. The Greenland authorities have committed themselves to restructuring their fisheries sector towards more privatisation and fewer subsidies. They have also committed themselves to increasing substantially the budget of the Greenland Institute of Natural Resources so that it can increase its scientific capacity.
Experimental fisheries are promoted and extended to cephalopods and clams. If successful, this may be the answer both to the diversification needed in Greenland fisheries and to the new species to be included in the next European Community – Greenland agreement.
With regard to the problem of low utilisation of fishing possibilities and the waste of Community funds, the standard transfer clause making it possible for the Commission to reallocate under-utilised fishing possibilities to other non-quota older Member States has been introduced. This is in full respect of the principle of relative stability and Article 20(5) of the basic regulation. This is a crucial new element which not only gives the Commission the means to ensure the sound financial management of Community funds and optimal use of tax-payers' money, but also brings the Greenland Agreement into line with other third-country agreements with financial compensation.
– Madam President, the agreement with Greenland is important in several respects. We have been told that it is and we can only agree.
Firstly, as regards catches and financial compensation it is one of the EU’s most important fisheries agreements ever. Secondly, it is an excellent example of sustainability and balance in the waters of the North Atlantic. Improvements have definitely been made. Thirdly, it is also an expression of the special relationship between the former EC member Greenland and the Union. I am not of course telling you anything new when I say that the European fisheries policy is a genuine Community policy, with all that entails. There are Community legal bases and principles that are binding. These include, Mrs Miguélez Ramos, the principle of relative stability which was confirmed only recently as part of the large-scale common fisheries policy reform. I find it highly questionable and unhelpful to be seeking an amendment by the back door, as I see it, and to give way to sectional interests as seems to be the manifest intention of many here in this House on the Greenland question.
The EU fishing nations that are party to the Greenland agreement have committed themselves to sustainable and responsible fishing. Otherwise, this agreement would never have come about. They have been given quotas which they can use themselves and which they can exchange. That cannot be changed. We cannot now withdraw those quotas with coercive measures that impinge upon the Member States’ substantive rights. Just imagine if a football team does not use its possibilities for substitution and for that reason is not allowed any substitutes in the next game but is allowed to field a team with twice the number of players. In a word, it is absurd. It cannot be justified by talking about supposedly economic and fair grounds. We do not need imposed redistribution; what we need is partnership and cooperation. Everyone involved has repeatedly assured us that they want to make the best possible use of quotas, and we believe them. As we have seen, Germany, where I come from, has been exemplary in its cooperation in the past few years – I am pleased to be able to say that – and has transferred parts of its quotas for stocks that are in good condition to other Member States. That is the way to have a sustainable fisheries policy.
For the future I am in favour of closer cooperation over quotas; that is something I can concede, but the Member States’ and Commission’s powers must be preserved. I also fully support an improved procedure for consultation between Member States over the exchange of quotas from agreements with third countries. I also ask my fellow Members to support that.
Madam President, Commissioner, ladies and gentlemen, the modification of the Fourth Protocol, laying down the conditions for fishing between the EU and Greenland, is a step in the right direction, as its guiding principles are truth, transparency and reciprocity. As you say, Commissioner, we no longer have paper fish or virtual fish. We can, accordingly, establish a relationship between the EU’s financial contributions and the fish that can actually be caught, because there are fish to be caught.
I therefore welcome this modification and Mrs Miguélez Ramos’s report, which is appropriate and well structured. The words in her intervention were similarly welcome, as they enabled us to focus on the central political issue at stake here. I also welcome Commissioner Vitorino’s intervention. His knowledge of fisheries does not surprise me, given that his many talents allow him to speak about fisheries with a remarkable breadth of knowledge. Here was me thinking that all he knew about fish was what he found on the plate ... Seriously, though, I hope that Commissioner Vitorino can come and teach us about particle physics and molecular biology (); he has the talent and intelligence to do this.
Returning, however, to the political question raised by Mrs Miguélez Ramos, the removal of the Spanish and Portuguese from the Greenland fishing zones is both unjust and ‘anti-historic’ – now that ‘the destiny of history’ has gone out of fashion, please allow me to use the term ‘anti-historic’. If the Spanish and Portuguese were the first to discover fishing routes across the globe, then they must also have discovered the fisheries in Greenland, from where they have now been banned. We now have the chance to rectify this injustice, and this opportunity to rectify injustice consists of allowing quotas not taken up by the States holding them to be used by Portugal and Spain. This must not mean that these two countries must be subordinate to the authority of the countries holding the quotas. This is not some kind of modern-day feudal law invented alongside the quotas that are assigned to one country, which later passes them on or not to the EU Member State that, within the scope of Community policy, wishes to use them.
I therefore wholeheartedly support the position of Mrs Miguélez Ramos that the European Union and the Commission can assign unused fishing quotas to countries wishing to use them, such as Portugal and Spain.
Madam President, my Group welcomes some of the changes that have been made in this report insofar as a distinction is now being made between money for fishing rights and money for development. This should be applied to all fisheries agreements and not just this one. We feel that we need a clear separation with regard to what the money is there for.
In development, the money would go to surveillance and scientific analysis etc., and there should also be the possibility of an audit of how the money is spent. There is a major vacuum here in that European taxpayers' money goes to fund these fisheries agreements without the possibility of looking to see how the money has been spent, particularly when it is in the area of development and surveillance. We – and European citizens – would like to see guarantees that this is where this money is going, rather than taking it at face value. In many cases I do not believe that we have a guarantee that the money has gone where we expect it to go.
Most of the access in this agreement is for northern countries, and in the Commission's proposal it says that this may be reallocated. Members in the committee wanted the wording 'shall be reallocated'. This idea that if it is not being used up then it has to be reallocated to other countries is a bad idea, as we need first of all to look and see how we can try to reduce capacity, and if it is not being utilised, there may be very good valid reasons. For example, maybe there is not enough fish. So why should we say that it should be reallocated regardless of the reasons for its not being utilised?
We should be trying to reduce fishing effort because we know that the oceans do not have the capacity to deal with the pressures that are being put on them by the fishing industry in the European Union and elsewhere.
Madam President, Commissioner, ladies and gentlemen, I regret to have to begin my speech on this occasion without being able to congratulate the rapporteur on her report.
The Miguélez Ramos report, in the form it is being presented to plenary today, is worse than the Commission’s proposal. This is why we voted against it in committee, as did the rapporteur herself.
I sincerely believe that the Commission’s proposal was good and sufficient, and I believe that it should have been accepted by a majority in the Committee on Fisheries, in which case it would not have been necessary to present amendments to Article 3, since, for the first time, the Commission was responding to a long battle by the PPE-DE Group in this European Parliament and by the Spanish Government for the same criteria to be applied to the Fisheries Agreement with Greenland as to the ‘southern agreements’ and for there not to be fishing opportunities paid for but not used, thereby allowing the Commission directly to re-allocate these unused fishing opportunities to other Member States which request it.
Mr Vitorino, I would ask you to communicate to Commissioner Fischler that he should go ahead with his proposal, because it is reasonable, fair, equitable and in accordance with the principles of good governance, which the Court of Auditors called for so strongly, favouring the mutual interests of Greenland and the European Union, and, above all, it is a Europeanist proposal, since it protects the common European interest, unlike the current Miguélez Ramos report, which is anti-Community, since it prevents the Commission from directly defending the common interest of all the Member States in re-allocating unused quotas and obliges it to give in to the desire of certain States which do not use those quotas to negotiate bilaterally.
We therefore believe the report to be a step backwards and we will vote against it again if the new Amendment No 5 is not adopted, since it is better than the Amendment No 2 which appears in the current Miguélez Ramos report.
Madam President, although I support the first four amendments, I reject Amendment No 5. I believe that amendment was originally lost in committee but has been re-tabled. My reason for rejecting the amendment is quite simply that it undermines the principle of relative stability. That principle is at the heart of the Scottish and British position on fisheries policy and, I believe, that of other northern states. Any measures which threaten this principle, or put it at risk, I cannot support. The concept of relative stability is vital to the Scottish fleet, as it guarantees historical rights, and Amendment No 5 puts that at risk.
Amendment No 5 also transfers competence to the Commission over quota swaps, which, I believe, is against the basic CFP regulation. Competence should rest with the Member State, allowing new entrants to existing fisheries, leading to pressures to reallocate currently guaranteed quota shares. It also ignores the basic differences between southern fisheries agreements, where fishing licences are at stake, and northern agreements where quotas are at stake.
I find it interesting that some people want the Commission to have more responsibility over fisheries, yet when it comes to certain proposals over which the Commission has responsibility, they want to reject it outright. Amendment No 5 is dangerous to northern fishing interests, it goes against the CFP regulation and risks reducing the amount of Greenland quotas that can be used in exchange for quotas for Norway on which the United Kingdom industry relies heavily. I am sorry to disagree with the rapporteur on this occasion.
Madam President, I note that Commissioner Fischler is unable to be with us here today. I hope that is because he is extremely busy trying to remedy the problems that have been inflicted upon Scotland by the December Fisheries Council in Brussels.
On the subject of Greenland, I am sure that many Scots in fishing communities these days would look enviously towards Greenland because it is outwith the CFP. However, while in Scotland we are still stuck with the CFP, it is absolutely essential that the founding principle of relative stability is not violated in any way whatsoever. This report, and its proposal that quotas should be reallocated to different Member States, and reallocated by the Commission, is totally unacceptable. It is a very dangerous precedent that could, and would, be used to undermine relative stability.
It is not helpful that in December 2002 the UK Government and the Scottish Labour and Liberal Government supported reform of the CFP giving equal access to waters and resources. If Commissioner Fischler had been here I would have asked him to comment on how relative stability can live with equal access to waters and resources. The two are not compatible, and I just hope that we can get out of the CFP before relative stability is reviewed or revoked.
Madam President, I had better be careful what I say about Mrs Miguélez Ramos, in case she now becomes the Fisheries Minister in Madrid; so I will be nice to her from now on.
We in the Committee on Fisheries recently had presentations from an eminent scientist, Dr Chris Reid from the Sir Alistair Hardy Foundation at Plymouth University. He was explaining to the Committee on Fisheries that global warming, which has caused a rise in the temperature of the North Sea by a significant amount over the last 20 years, has driven the plankton on which the cod feed northwards. It is not surprising, then, that we are witnessing a collapse in cod stocks in the North Sea which has led to the crisis that the Scottish fleet in particular is now confronting, and to the cod recovery plan that the Commission has implemented.
Nevertheless, when you look at the table of proposed fishing opportunities under the modified Fourth Protocol for the Greenland Agreement, you see a reduction in fishing opportunities; a dramatic reduction in cod for a start, which perhaps gives some question to the science on which Dr Chris Reid was informing our committee. It at least indicates that in Greenland waters we do not have the vast abundance of fish that was once indicated.
The good thing about this modification to the Fourth Protocol is that at least now we have no paper fish: we are paying for genuine fishing opportunities. We are relating the money that we pay from the European Union to the actual reality of the fishing opportunities that are there. If such fishing opportunities exist, the people who most require to benefit from those opportunities are the beleaguered fleet operating at present in the North Sea.
For that reason regrettably I have to say, adding my voice and echoing what my colleagues have said this afternoon, that I agree that we cannot support Amendment No 5. Not only does that undermine the principle of relative stability, as Mrs Stihler and Mr Hudghton have eloquently explained, but it would also transfer those potential fishing opportunities away from the North Sea fleet and give them to fishing fleets outwith the North Sea, which would not be acceptable to the fishermen in the UK.
– Madam President, ladies and gentlemen, Mrs Miguélez Ramos’ good report on the modification of the protocol to the fisheries agreement with Greenland shows once again that justified criticisms can be made of its content and application. These come not only from the rapporteur of the Committee on Fisheries, but also from the Committee on Budgets.
I agree with the rapporteur when she calls for the financial expenditure for this agreement to be adapted to the actual situation. Her call for a general evaluation report and a cost-benefit analysis also has my full support. Parliament has been calling for this for a long time for fisheries agreements with third countries.
I cannot, however, support the rapporteur’s call for the Commission to reallocate unused fishing opportunities to another Member State on request, even if that allocation were limited to just one fishing campaign. In my opinion, this would have a very serious effect on the common fisheries policy principle of relative stability.
The possibility of transferring or exchanging allocated fishing quotas must continue to be a Member State competence. After all, the sustainable use of fish stocks benefits from unused fishing opportunities. If parts of allocated quotas go unused because of particular foreseeable circumstances, however, then bilateral contractual arrangements between the Member States are still the appropriate way of dealing with that. The Commission may be allowed to intervene here in a regulatory capacity. Anything more than that, however, would seriously undermine the basis of the common fisheries policy.
I therefore ask you to support Amendment No 2 but to vote against Amendment No 5 in tomorrow’s vote.
. Madam President, I wish to begin by making it clear that I have inherited my knowledge on this subject from my colleague, Mr Fischler, who, unfortunately, cannot be here today. However, I will gladly take on board what has been said and try to address as far as possible the arguments put forward in this debate.
Firstly, I shall try to clarify the Commission's position concerning the amendments that have been tabled. First of all on Amendment No 1: the financial compensation of the agreement is one single compensation, which corresponds to access to the waters, as well as compensation for the impact caused by the activity of European Union vessels in third-country waters. The fact that the third country in the framework of a fisheries sector dialogue accepts to commit a part of the financial compensation to activities in support of a reform of its own fisheries policy, does not constitute an argument for a differentiation in two different financial envelopes. The approach of differentiating financial compensation would result in the refusal of the third country to commit itself to reform its fisheries policy. Therefore the Commission cannot accept Amendment No 1.
On Amendment No 2, which, to a certain extent – if I have understood you correctly – is connected with Amendment No 5, considering the fact that the Commission is responsible for the sound financial management of the Community funds, Amendment No 2 cannot be accepted. Indeed, the budgetary authority must give the Commission the means and the legal basis to ensure the sound financial management of this agreement. Despite some transfers made in 2003 by the quota-holding Member States, experience shows that these have not been sufficient to ensure the optimum utilisation of the fishing possibilities and thus sound financial management. With respect to the argument put forward, how can we guarantee that the principle of relative stability and Article 20(5) of the basic regulation are adhered to? I would like to underline that the temporary transfer of fishing possibilities from one Member State to another by the Commission is contrary to the principle of relative stability, because, in accordance with Article 20(1) of Council Regulation (EC) No 2371/2002 on the allocation of fishing possibilities among Member States, such a transfer will not have an effect on the allocation of fishing possibilities between the Member States in Greenland waters in the future.
The allocation continues – and will continue – to be ruled, on the basis of the distribution keys, as before. The Member States that benefit from a temporary transfer cannot exploit the catches made for the changing of the basis of the allocation for the future. The determination of the fishing possibilities is made on the basis of scientific reports. One innovation of this agreement is precisely that all quotas are now subject to an annual revision, if scientific advice so requests.
Also, I cannot accept the idea that with this mechanism we are creating a precedent. The transfer clause exists and is implemented in all other third-country agreements with financial compensation, without any problem. The only agreement that does not have this kind of article is precisely the Greenland agreement. That is the situation we want to change now.
I want to say that in 2003 the commercial value of the catches, including the real catches of the transfers made to Norway, Iceland and the Faroes amounted to EUR 50 million. Compared to the current financial compensation of EUR 42.82 million, this is not satisfactory. In an agreement with financial compensation, it is unacceptable that the Commission does not have the means to ensure that Community funds are not wasted. Having said that, the Commission welcomes the last amendment – Amendment No 5. We are responsible for ensuring the sound financial management of Community funds. Amendment No 5 shows the willingness of the budgetary authority to provide the Commission with the legal basis to ensure such a ground management without prejudice to relative stability, as I have said before.
On Amendment No 3, we agree with the spirit thereof, but we believe that the Commission already complies with the transmission of this kind of information in line with both the current interinstitutional arrangements and, in particular, with the framework agreement between the Commission and the European Parliament. Therefore, Amendment No 3 is not necessary.
Finally, we cannot accept Amendment No 4. I recall in this respect the established principle regarding the nature of a protocol to a fisheries agreement. In light of the fact that this is an annex to the framework agreement, its periodic renewal does not require a new mandate.
Thank you, Commissioner.
The debate is closed.
The vote will be held tomorrow at 12 noon.
. In 2003, a new Protocol was agreed with Greenland, covering the period from 1 January 2004 to 31 December 2006, within the scope of the mid-term review of the Fourth Protocol, which lays down conditions provided for in the Fisheries Agreement between Greenland and the European Community.
This review introduces a range of adjustments, but does not alter the level of financial compensation, which remains at EUR 42 820 000 per year. The review does, however, make a clearer distinction between amounts set aside to compensate fisheries possibilities and support for structural reform. We welcome the increase in halibut quotas, which means that national fleets may now catch 800 tonnes of Greenland halibut. It should be noted, however, that, at the time of the decision, Portugal was excluded from this agreement, despite its historical fishing rights in the area.
Given the extent to which quotas are under-used, we must ensure that the principle of good financial management is applied, in other words, that the fisheries possibilities offered by the international fisheries agreements are used effectively, without undermining the principle of relative stability. The report and the Commission proposal open up the possibility of redistributing quotas that are not fully used in a given year. We feel, however, that the wording of Amendment No 5 is more acceptable, and that this Amendment should, accordingly, be approved in plenary.
The next item is the report (A5-0211/2004) by Mr Schmitt, on behalf of the Committee on Citizens’ Freedoms and Rights, Justice and Home Affairs, on the initiative of the Kingdom of Spain with a view to the adoption of a Council directive on the obligation of carriers to communicate passenger data.
Madam President, ladies and gentlemen, for me the report before us today and this agenda item are among the most difficult of the past legislative period. Not because the report is so wide ranging, but because the procedure has proved to be extremely difficult. Since the Kingdom of Spain’s initiative to oblige carriers to communicate passenger data was presented, that is since the first document appeared early last year, every month has brought unofficial new versions with the promise of another official one shortly. That dragged on really until the start of this year and since we are coming to the end of this legislative period, I presented a report at the beginning of February, based on the old proposal. Then in the middle of February, the Council suddenly produced a new document as a result of which I then had to prepare a completely new report.
To the point in hand, my group agrees with the starting point of saying that it may make sense to oblige carriers to communicate data on persons entering the EU from third countries to the competent border control authorities in advance. As presented, however, what the Council has produced is technically far from convincing. It is true that the Council went on to correct itself in many respects. Originally, for example, it wanted airlines to be obliged to report to the authorities anyone who failed to use their return ticket within 48 hours of the planned date. That means that any of us could be suspected of staying somewhere we were not entitled simply because we had not used our ticket, at least not at the planned time. On some points the Council has recognised that it is on the wrong track, but in my opinion it has still not provided the necessary tool. To this day, for example, there has been no dialogue with the carriers concerned as to how this might actually be done technically, what it will cost and who in the end will pay for it. I can only point out that if we want to prevent illegal immigration, we are dealing mainly with third countries that are not exactly wealthy. Think about those third countries, we also know that checking in there is in many cases still done manually, the boarding card is not printed out by computer, but you are given a pre-printed card and the seat number is stuck on to it. In those cases, airlines would be involved in considerable expense. I think that if we have such expectations we must first seek a dialogue with the carriers about how that might be jointly organised.
Secondly, it does not explain at all convincingly whether the border control authorities will really be able to do anything useful with the data provided. In other words, will it make controls easier and more effective? This question has not been examined at all, either in committee meetings or in the document. Moreover, this document contains no justification at all, the Council initiative is unreasoned, there is neither a general justification nor a detailed justification for the individual articles.
One very central point for which I have still not been given a satisfactory explanation is the question of whether the data collected really will make for more effective controls in the country of entry. That is why my report and the initiative having been rejected in committee, my group will be abstaining in the vote tomorrow, because our position is that basically we find the idea interesting and it may be expedient, but the technical side of it must be cleanly worked. So far, this Council initiative has not done that, and that is why I do not believe we should continue any further down this path. It is my sincere wish that we should take a final vote on this initiative tomorrow and not refer it back to committee. Tomorrow, at any rate, I shall not be proposing that we do this. I believe the road we should take together is that the Commission should submit a sound proposal based on the original Council document (it has already suggested as much itself in a committee meeting) and that we should then have an informed discussion and find a sensible solution.
. Madam President, I should like first of all to thank the rapporteur, Mr Schmitt, for the work put in with a view to producing his report and the draft resolution. You said that the expression of the initiative has changed several times and I think that, following my intervention, you are going to say that it has changed once more at the last minute.
In fact, in order to be quite clear, the Commission shares the objectives of strengthening controls at external frontiers and combating illegal immigration, which are clearly indicated in the text of the Spanish initiative. It is a matter of harmonising practices, which are already in place in several Member States, concerning the transmission of APIS type data, which is not to be confused with PNR type data. The personal information in question is in fact limited to elements entered in all passengers’ travel documents, which they have to present in any case when crossing external frontiers.
Furthermore, the level of data protection offered by the text on which the Parliament is being consulted is sufficiently high and has received the approval of the Article 29 Committee. However, at yesterday’s Justice and Internal Affairs Council, the draft directive was subject to a political agreement following the insertion of amendments proposed by the United Kingdom aimed at authorising the retention of data beyond the period of 24 hours initially laid down in the initiative and their use for more extensive purposes. These amendments, which change the scope of the directive, gave rise to doubts on the part of the Commission, which were expressed in a statement attached to the final text. In this statement, the Commission asserts that the directive should be interpreted in the light of the objectives imposed on it, namely the strengthening of controls at the frontiers and combating illegal immigration.
Also, in the statement, the Commission regrets that the provisions added at the request of the United Kingdom could not be examined as part of the measures that the Commission has undertaken to present for June 2004. These measures concern the protection of data and the exchange of information between law enforcement authorities in the light in particular of the statement adopted by the European Council on the fight against terrorism.
Moreover, the Commission is sensitive to the worries of carriers asked to take part in this joint effort. However, it is essential not to overstate the logistical and financial consequences which might result from the implementation of the measures put forward by this proposal. Apart from the fact that the personal data in question are limited to the information mentioned in passengers’ travel documents, which carriers are already obliged to check at the time of boarding, it should be noted that these data will only be transmitted, according to the provisions of the directive, at the request of the competent national authorities. In any case, the Commission is willing to enter into dialogue with the carriers on this matter.
Madam President, at a time when migration flow management and the fight against illegal immigration are becoming ever more complex, it is very difficult for us to accept this Spanish initiative in either substance or form. As regards the form, to accept this initiative would be to condone the Council’s working method, which consists in constantly amending texts proposed to Parliament. I applaud the work of the rapporteur and his admirable consistency. He was in fact given new versions when he had already drafted his report, so that the earlier text became null and void. This is quite unacceptable. Quite apart from the energy and time that have been wasted, such an attitude betrays a lack of coordination within the Council and contempt for Parliament and the representatives of the people of Europe, which gives us cause for dismay.
One may then question the result obtained. Is it really effective? Reading the last official text of the Spanish initiative, one comes across the words ‘obligation’ and ‘penalty’ in practically every paragraph. The objective is clearly defined; it involves the fight against illegal immigration. The penalties should, therefore, essentially concern smugglers of clandestine migrants. But no! Penalties and obligations apply to the airlines and we cannot accept that the states should abandon their responsibilities, handing them over to private companies in this way and then penalising them if the work is not done properly. In fact, obliging private companies to collect data with a view to controlling illegal immigration means requiring the carriers to take over the obligations of the states.
The objective of reducing illegal immigration is a legitimate one, but how can the proposed text be effective? There has been no demonstration of its actual operational usefulness, and the fact that only the air carriers are concerned has already weakened its objective. This text, if accepted as it stands, would completely disrupt the work of the airlines, since the transmission of data, which is obligatory for these companies, represents a considerable burden in terms of costs. In some countries, passports are not machine-readable; in other countries, the machines are not yet available: in order to rectify these failings, Member States do not provide for any system of compensation. Also, the system of penalties would be terribly onerous and would not take account of the efforts made by the penalised companies with a view to meeting these obligations.
In conclusion, then, illegal immigration must of course be combated, but there are, in my view, many other ways. We therefore, in fact, reject this initiative and we should like the Commission to make us a proposal in the future, a coherent proposal, and one that respects competences and the public’s rights and duties. We trust that the Commission will be able to do this.
Madam President, ladies and gentlemen, this House should not withhold its support for the report by the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, which rejects the outgoing Spanish Government's initiative. After all, we have already adopted two important decisions at 12 noon today. This House – with good reason – has already clearly rejected any communication of passenger data to the US border protection and security authorities, and, thank God, it has today also rejected collective expulsion through joint European flights.
Why, may I ask, should a measure raising so many concerns about data protection suddenly become quite unproblematical as soon as it 'only' affects the European Union? Or are all methods now supposed to be acceptable in combating 'illegal' immigration? Do fundamental rights not count any more?
The fundamental right to decide for oneself what is done with one’s personal data is a valuable asset, one with which we must not deal lightly. It is derived very clearly not only from the Member States' national constitutions but also from Article 8 of the Charter of Fundamental Rights of the European Union. The Community's Data Protection Directive sets high standards for the communication of personal data. The Spanish initiative, on the other hand, makes combating illegal immigration through stringent surveillance methods the primary goal – and it is unfortunate that the rapporteur supports this. Yet, as all experience has shown – and this must be made very clear – illegal immigration is tackled not through police repression but solely by establishing peaceful conditions worthy of human dignity in other parts of Europe and the world.
The intention to allow airline companies to collect and communicate passenger data is extremely problematical for a variety of reasons. Private companies would thus be granted sovereign rights which, until now, have been reserved solely for government agencies in the Member States – for example, in the event of imminent danger or other cases which must be specifically justified. I do not think we should have a situation in Europe in which the movements of millions of people are being spied on. What happens if the data are misused? Let us not even think about that.
The claim that this measure is designed to combat illegal immigration also lacks any credibility. I think it is patently absurd to assume that the poorest of the poor who come to Europe generally take the plane – the most expensive route. The reality is very different: the large numbers of people who drown as they attempt to cross the Mediterranean or border rivers – and this happens every day – tell a very different story.
I think it is important to call a halt at last to the authorities' data-collecting zeal, which is spiralling out of control. We should not be embarking on a course which, in the USA, is rightly criticised by all civil liberties organisations. Europe does not need uninterrupted surveillance of its passengers and borders. What Europe needs is genuine protection for the basic rights of every individual who resides here.
Madam President, Commissioner, it is better to stop half way than to persevere in an error. This is the feeling I am left with in this matter. Spain’s original proposal, to block illegal immigrants’ path to the mainland, was less fitting than the plan currently proposed. There is a similarity however in that the carriers are still subject to tough requirements. Requirements that are unjust. It cannot after all be the intention that duties of customs agencies are simply transferred to the carriers without proper debate, without a mandate. If that happens, it should happen so that the effort involved and the financial damage are kept to a minimum. This was still not the case in the last proposal either.
Even more important however is the point that carriers have to know where they stand, they have to know with what legislation they have to comply. It is the responsibility of the legislator to communicate this clearly and to remove any duplications or contradictions. This is a crucial point in the discussion of the requirements the American authorities are imposing on carriers. At the moment it seems as though airlines flying to the United States are working in a legal minefield. Any step to one side or the other can have undesirable and far-reaching consequences. It is not a worthwhile contribution to their position to impose a further set of requirements regarding the passing on of information. Which is why we are not sorry about the rejection of Spain’s initiative. While this may not necessarily create a clear situation for the airlines, it does prevent an accumulation of different obligations. It is up to the responsible agencies to lay down clear and uniform requirements of the information that airlines are to provide in the interest of everyone on this and the other side of the ocean.
The debate is closed.
The vote will be held tomorrow at 12 noon.
The next item is the debate on the report (A5-0205/2004) by Mr Coelho, on behalf of the Committee on Citizens’ Freedoms and Rights, Justice and Home Affairs, on the proposal for a regulation of the European Parliament and of the Council amending the Convention implementing the Schengen Agreement of 14 June 1985 on the gradual abolition of checks at common borders as regards access to the Schengen Information System by the services in the Member States responsible for issuing registration certificates for vehicles.
. Mr President, ladies and gentlemen, I would like first of all to thank the rapporteur, Mr Coelho, for his report. This proposal for a regulation follows the path laid out in 1999 by the directive on vehicle registration documents, aimed at combating the legal trafficking in stolen vehicles, and must improve the functioning of the internal market, offering the service responsible for registration of vehicles better access to the biggest European database of stolen vehicles, namely the Schengen Information System.
Very important financial interests are at stake, as we all know, because every year millions of cars are registered in the States of the Union and thousands of these are stolen. Furthermore, by introducing more effective mechanisms for combating vehicle theft, the proposal will have an impact on the security of citizens and consequently on the establishment of an area of freedom, security and justice.
Specifically, it provides for the possibility, before the registration of the vehicle, for the national services responsible, under certain conditions to consult the SIS database of stolen vehicles and registration documents and check whether the vehicle in question has already been registered in another State party to the Schengen Agreement. This information will make it more difficult for thieves to sell stolen vehicles in another ‘Schengen State’ and at the same time will increase the possibility of victims being able to recover their stolen vehicle.
The authorities currently lack the resources to verify the origin of at least a million vehicles registered every year. The proposal currently being debated will allow for systematic access to the database, and therefore search for vehicles and registration documents and, in order to have access to it, a series of common rules on transparency and a series of principles on data protection will have to be adhered to.
Compliance with those rules will be monitored in a similar way to other searches carried out within the same SIS database. For the sake of data protection, it has been proposed to provide different access for public services and for private services responsible for the registration of vehicles. Officials of the public services responsible should have the right to directly consult the Schengen database, while, despite carrying out a public administration function, when the services carrying out this activity are private, they will have restricted access to it, via the police, like the other existing vehicle registration services.
I would like once again to thank the rapporteur and Parliament for the work you have done.
.  Mr President, Madam Vice-President of the Commission, ladies and gentlemen, we must fight fraud and the illegal trade in stolen vehicles and this is the purpose of this proposal.
Car theft in the Member States has increased to one million, two hundred thousand vehicles per year. Indeed, this figure has been exceeded in previous years, and considerable losses have been incurred, totalling EUR 15 million. It is therefore essential that we fight this type of crime, which causes not only financial loss, but also physical and psychological damage, in view of the various forms of violence associated with car crime. Furthermore, as you have just stated, Commissioner, it affects the citizens’ sense of justice and security.
More than 3 300 vehicles are stolen every day, which corresponds to approximately one theft every 25 seconds. Since I began this speech, two vehicles have, in all likelihood, been stolen and I hope that neither of these belongs to any of the Members present. The purpose of modifying the Schengen Convention is to allow the public vehicle registration authorities direct access to certain categories of data contained in the Schengen Information System (SIS). Private vehicle registration services may only have the right to indirect access, via an authority with access to the SIS.
The SIS will thus become an even more important instrument in the fight against crime, enabling the authorities to check, quickly and efficiently, whether the vehicle whose registration has been requested has been stolen, misappropriated or lost. The functioning of the internal market will thus be improved, as the principle of free movement of goods is strengthened, and this, in turn, will help towards the progressive establishment of the area of freedom, security and justice and the implementation of the common transport policy.
Why direct access? In order to prevent, in good time, vehicles stolen in one country from being registered, and thereby legalised, in another. It is calculated that 30% to 40% of the vehicles concerned are stolen by criminal organisations, which then transform them and export them to other countries both inside and outside the EU. The whole operation usually takes less than 48 hours.
There are two key arguments in favour, the first of which is efficiency. Several million cars are registered in the EU. It would be too much for the police to check all these cars systematically in the SIS. Some 15 million vehicles per year are presented for registration. Direct access, accordingly, makes it quicker and easier to check the legal status of a vehicle, which means greater efficiency. The second argument in favour is transparency. Currently, Member States have all found some way to ensure that it can be checked at the moment of registration of the car whether it has been stolen. The information that they receive is reasonably reliable, yet these methods are relatively opaque and complicated. Including an article in the Schengen Convention would confer greater transparency on the entire process.
What kind of data are we speaking about? Access should only be given to data concerning vehicles with a cylinder capacity above 55 cc, and data concerning trailers and caravans with an unladen weight exceeding 750 kg. It is proposed to increase access to data that are not yet covered by the SIS, namely data concerning registration certificates and number plates that have been stolen misappropriated or lost. This is the only way in which the desired aims can be achieved.
The Spanish initiatives, which we welcome here, concerning the SIS’s new functions, in particular in the fight against terrorism, already provided for integrating these data in the SIS, but have yet to be adopted due to a parliamentary reserve by Denmark. We trust that those initiatives will be adopted as soon as possible. I propose the deletion, however, of the proposal on access to data concerning issued identity papers, in accordance with the advice of the Schengen Joint Supervisory Authority, along with data concerning blank official documents. The scope of such a concept would be too wide-ranging and too vague.
The set of data accessible to vehicle registration authorities is, therefore, clearly defined and limited to what is necessary and appropriate. Access to those data deemed too sensitive will thus be removed and will be limited to objects, in other words, the vehicles themselves. I should like to call on this House to endorse this initiative and to reject the proposal tabled by the shadow rapporteur, Mrs Pacciotti, of the Socialist Group, which advocates keeping the current system of indirect access in place. Should that proposal be adopted, nothing will change and we will not make any headway in combating these crimes.
I trust that I have set out the case clearly by giving evidence of the numbers involved, which are ample illustration of the need to establish new ways of combating automobile crime. The situation, as it stands, must not be allowed to continue. Mrs Paccioti fears that by allowing direct access we will increase the risk of the misuse of personal data. I have always advocated the most rigorous protection for the fundamental rights of our citizens, including the right to the protection of personal data. In view of amendments that I have tabled to the Commission’s original proposal – all of which have been approved by the Committee on Citizens’ Freedoms and Rights, Justice and Home Affairs – I do not believe that the protection of personal data is jeopardised. The access given to the public vehicle registration authorities will be clearly defined and limited to what is necessary and appropriate, in other words, solely concerning objects, in other words, the vehicles themselves, in order to ascertain from the system whether or not the vehicle in question has been stolen.
Mr President, to reject this step would, to my mind, be a bad decision, as we would remain ineffective in combating this type of crime. It would also send out the wrong signal to our citizens, who want to see closer cooperation and greater efficiency in combating crime and in ensuring their security.
– Mr President, I must thank the Commission representative and the rapporteur, who have been extremely clear in expounding their views.
It is surely inevitable that, when databases are set up to store a large amount of information, there is then a temptation to use them for a wide variety of purposes. This may be useful and legitimate on certain conditions, particularly with regard to the citizens’ fundamental right to the protection of their personal data, as enshrined in Article 8 of the Charter of Fundamental Rights of the European Union.
A demand has now arisen for vehicle registration agencies to be able to check whether a vehicle has been stolen and whether an applicant’s documents are genuine by obtaining all the necessary information stored in the Schengen Information System. Problems connected with the legal basis would seem to prevent the use of data relating to identity papers, according to the rapporteur, and so the information should be confined to data on motor vehicles. The draft regulation remains useful even with these limitations.
What I cannot agree with is that the information should not be supplied by the police or customs authorities who have responsibility for storing and processing Schengen data, but should be acquired directly by public registration agencies through direct access to the SIS database. This access by the huge number of vehicle registration bodies in the 25 Member States would be a serious threat to the protection of personal data stored in the Schengen system.
The nature of the services responsible for citizens’ security, the rules and controls to which they are subject, and the purposes for which they may use any data that may come to their knowledge are very different from those relating to administrative bodies, in the public sector or otherwise, that take care of vehicle registration. Besides, I cannot see what urgent need there is to allow direct access to Schengen data, given that this would not be allowed for any registration bodies that were private rather than public in nature under the rules of different countries. This would cause a disparity in rules that would increase confusion rather than make the provision more effective. It would be better, then, to regulate the use of Schengen data by vehicle registration agencies by allowing all of them the same indirect access, which would avoid any risk of abuse and would respect the principle of proportionality.
– Mr President, according to the report, this modest proposal is aimed, of course, at combating fraud and the illegal trade in stolen motor vehicles, and the means to be used is increased access to the Schengen Information System. I quote the report: ‘[The proposal] will make the SIS an even more prominent instrument to fight crime and… [promote] work towards the progressive establishment of the area of freedom, security and justice.’ Despite this, the legal basis for the proposal is transport policy – to which I am returning – namely Article 71. It pains me to say it, Commissioner and Mr Coelho, but this is a legal and juridico-political farce. I shall confine my remarks to three points.
First, regarding the Schengen project in general, which of course constitutes the most extensive system in world history of supervision and political and social control. From annual reports and surveys, we know that, in 2001, the Schengen Information System’s database contained more than ten million individual pieces of information. This most recently published figure is undoubtedly much larger today. Anyone with the slightest sense of justice must pose the following questions: Who may record what? Who may retrieve which information, and how may the information be used? A reading of the texts supplies no certain answers. The criteria are so elastic that it really is up to the system’s many users to define the limits; and the many users amount to approximately 125 000 terminals connected to the central database in Strasbourg. What, for example, is the meaning of Article 96 where, according to one of the conditions, people’s presence is assumed to constitute a threat to public order. Such uncertain criteria require thoroughgoing controls, but the system offers no real controls.
What is termed the Joint Supervisory Authority has, in several annual reports, expressed its lack of ability to function independently. The working conditions are so poor that the Supervisory Authority has declared that its supervision functions as an alibi for the use of police instruments. The Supervisory Authority possesses neither the independence nor the resources necessary for the system to function effectively and affords only modest guarantees in connection with the collection and exchange of information that takes place in the SIS and the even more advanced SIRNE system. This is the general background to the proposal, which is an extension of Schengen cooperation.
I turn now to my two supplementary questions to the acting Commissioner. The legal basis that I mentioned earlier completes the farce. It is Article 71, which deals with transport policy. It is absurd, regardless of the legal technicalities referred to by the Commission.
Finally, in my own little country, Denmark, we have a special regulation pertaining to the extension of Schengen cooperation or the Schengen regulations. How does the Danish protocol work in this area, Commissioner? The mysterious legal basis is possibly the explanation of why the Danish Council representative, with whom I talked today, simply declared himself unfamiliar with the proposal. No wonder, either, if the proposal is camouflaged as transport policy.
Mr President, I would like to thank Mr Coelho for his work in bringing this report before Parliament. I am sure that, like me, he is deeply impressed with the vast amount of support he has received from his colleagues in the PPE-DE Group and that side of the House in the list of speakers before us tonight.
Notwithstanding that, this is an important issue. He has told us of the 1.2 million vehicles stolen in the European Union. Clearly, in every country there is a percentage of criminals who do not abide by laws and regulations. Presumably – and he may know better than I – these thieves have differing motives for their crimes. We must remember that a fraction – albeit a very small one – of these car thieves have very serious ulterior motives. Whether they are involved in illegal drugs, the supplying of illegal weapons or international terrorism, these are international issues which cross European borders.
Colleagues have expressed worries about data protection and concerns as to whether there are sufficiently robust safeguards contained in the Schengen Agreement. From the United Kingdom's point of view, it means that there will now be access to international data that will help in the fight against international cross-border crime, which we all take very seriously.
There are also those who are concerned about the idea of direct access to the data and the question as to whether there are sufficient guarantees for the protection of the data and the protection of citizens, and whether we are setting a dangerous precedent here. I share and understand those concerns. Nevertheless, as responsible citizens and elected representatives of the people, we need to do what we can in the fight against serious crime. The theft of vehicles is of course very important, but it is what it leads on to and all other aspects connected with it that must focus our attention.
The debate is closed.
The vote will take place tomorrow, Thursday, at 12 noon.
The next item is the debate on the report (A5-0144/2004) by Mr Marinho, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the Communication from the Commission to the Council and the European Parliament entitled ‘Towards more accessible, equitable and managed asylum systems’.
.  Mr President, I am aware, as we all are, of the serious problems that currently beset the traditional European system of providing asylum. In a world that is becoming ever smaller and better connected by sophisticated methods of communication, a world in which islands of wealth, peace and well-being are surrounded by poverty, war and destitution, considerable migratory pressures from the less-favoured regions are inevitably brought to bear on wealthier parts of the world. This vast migratory mass, which is mainly driven by economic motives, is jeopardising the asylum system, as many economic migrants, without any other legal means of entering rich countries, try to take the asylum route to gain access to EU territory.
I therefore welcome the Commission’s two communications. We must establish the asylum system called for at the Tampere European Council. New policies, however, must be drawn up to take account of new realities, such as the mixed flows of refugees and economic migrants, substantially greater now than at the time of the Tampere Council. Asylum seekers will, of course, continue to arrive in numbers at the EU’s external borders and it is for them that much of the current Tampere system is designed. It is, accordingly, essential to maintain what is already in the and to adopt directives still awaiting the Council’s assent, in order to finalise the first part laid down by Tampere on the status of refugees and on asylum procedures, and, in so doing, to move on to the second stage of development.
The Council must, therefore, be urged to adopt at the earliest opportunity the directives to which I have just alluded, which were repeatedly requested at the Laeken, Seville and Thessaloniki Councils. The current system clearly has its shortcomings. Many asylum seekers do not actually need asylum. In fact, most of those in genuine need remain in their regions of origin or in border areas, where they are subjected to persecution, distress, indignity, hunger and death.
I therefore endorse the Commission’s position that we must look into new methods of asylum that are better suited to the reality of the situation. A new policy must be established to process asylum seekers at the point of arrival in the EU, by means of a Community-wide resettlement scheme and by means of protected entry procedures. Asylum and immigration are two distinct, yet intrinsically linked phenomena, which must be addressed together.
I should like to reiterate our call for economic aid to be increased, with no provisos attached, for the regions of origin of migratory flows, with the aim of reducing those flows and of promoting solidarity with the poorest countries and with the people who are most in need. I therefore call on the EU to establish a policy of legal immigration, in which the only means of entering EU territory legally for economic migrants is to ask for asylum, as this is jeopardising the very survival of the system. Europe, Mr President, is the land of asylum and the system must be protected if we are to keep up this humanitarian tradition.
. Mr President, ladies and gentlemen, I would first of all like to thank Parliament for this opportunity to discuss these essential issues.
As you know, in application of the previous communication, the Thessalonica European Council gave the Commission another mandate to explore all the parameters guaranteeing the ordered and managed entry into the European Union of persons needing international protection by means of asylum, and the means and resources for increasing the capacity for protection in the regions of origin, and to present a report to the Council before June 2004.
There are naturally clear links between the two communications – in relation to asylum, that of 2003, and the next Commission communication – and your report and today's debates will greatly enhance the work we are carrying out within the Commission and which we will present shortly.
I would like to begin by saying that I am pleased that the report approves the analysis of the deficiencies of the current protection regime of the asylum system, which undermine the credibility and integrity of the institution of asylum and public support for it. Within this context, it is essential to reach an agreement on the directive on asylum procedures, which in reality is the only extraordinary measure still outstanding.
I would like to take this opportunity to stress that the new approach we are exploring in the communication, the subject of your report, indicates a change of focus: to move away from what we can do to reduce numbers of applications but rather to make progress towards what we can do to improve our work, that is to say, in order to better protect a number of refugees – which we suspect will be greater at global level – trying to find new ways to improve accessibility, fairness and management of the international protection system. It is also therefore a question of a better use of funds and of the budgets available to us.
Within this context, I would like to take this opportunity to sincerely thank the rapporteur and the European Parliament for the very constructive role they have played in order to move forward the Aeneas programme, which will contribute to helping third receiving countries, providing them with financial and technical assistance so that they can deal with the pressures they are under when dealing with refugees over long periods of time.
Nevertheless, financial and technical assistance alone is not enough. It is necessary to share burdens and responsibility if the European Union wants to demonstrate that its desire for international protection to become more equitable is a genuine one. Within this context, we could offer to relieve some of the pressure on receiving countries, offering places for resettling refugees within the European Union.
The next communication will go into more detail on the reasoned analysis and the parameters for a possible resettlement plan within the European Union, and it is clear that such considerations must be contained within a global context in which the UNHCR (United Nations High Commissioner for Refugees) will obviously play an important role, given the links with the current global debates on the strategic use of resettlement.
Mr President, ladies and gentlemen, I would like to thank you for the report produced by Parliament and of course – and I address this in particular to the rapporteur – it will be taken into account in the next Commission communication.
. Mr President, when we talk about asylum, we must point out that we are talking about a right which assists any person with a justified fear of persecution and that international law, Community law and internal legislations legally oblige the European Union and its Member States to respect that right. And it is essential that the institution of the right to asylum is not affected by the crisis currently facing the asylum system, possibly as a result of abuses of its use.
I would like to congratulate the institutions because, finally, five years after the Tampere European Council, we are tackling the creation of a European asylum system which must involve common standards for reception, the processing of applications and assistance for asylum seekers.
The European Union should, firstly, adapt the conditions in which asylum seekers are currently received to Europe's own standards in terms of individual rights and guarantees, hygiene and welfare. Secondly, we should take this opportunity to adapt to the current reality and include amongst cases granted asylum those of women and children threatened with genital mutilation, child soldiers and the victims of new forms of slavery.
As draftsman of the opinion for the Committee on Development and Cooperation, I am pleased that the improvement of asylum systems and the possible establishment of a common European system is not being carried out from a policing point of view, but also by taking account of political aspects and the development and human rights problems which are at the root of both asylum applications and the mass economic migration which is sometimes disguised as asylum.
The Commission's approach should include measures for creating systems of freedoms which respect human rights in the countries of origin, and the establishment of the essential security conditions in neighbouring countries. This would reduce the pressure from genuine asylum seekers at European borders.
For bogus asylum seekers, the tendency for economic migrants to use the institution of asylum can only be stopped if we fund cooperation projects in the countries of origin which offer prospects for development. For a long time the Socialist Group has supported co-development measures, in other words, specific development of the places of origin of migration in order to facilitate return and discourage immigration or the abuse of asylum.
I hope that the next Parliament will have the opportunity to give its opinion on the definitive establishment of a common asylum system.
Mr President, Madam Vice-President of the Commission, ladies and gentlemen, as the rapporteur, Mr Marinho, pointed out, people have always sought, and continue to seek – and in ever-increasing numbers – better opportunities or protection outside their country or origin, in their attempts to flee persecution, war, human rights violations, or simply poverty and unemployment.
In accordance with the Treaties of Amsterdam and Nice, and in line with the outcome of the Tampere Summit, we have adopted various legal measures and instruments concerning the three categories, namely, asylum seekers, temporarily displaced persons and economic migrants. Member States, as the rapporteur has stated, are currently facing a crisis in the asylum system caused by abuses of the various procedures with the increase in mixed flows, a problem that is often exacerbated by the operations of trafficking networks. This phenomenon has had terrible consequences, which have been reflected in public unease.
Consequently, it is essential that we establish a policy that encompasses three key elements: firstly, the application of the Geneva Convention; secondly, the legitimate aspirations of citizens of third countries to seek better living conditions; and thirdly, the capacity of each Member State, and that of the EU as a whole, to welcome refugees. At the root of this balanced policy must always be a joint framework of related measures established following detailed examination at Tampere. We must also adopt harmonised, transparent, efficient and swift procedures.
The Commission has drafted proposals and obtained Parliament’s opinion in all the areas of asylum policy referred to in the Tampere conclusions. The Council, on the other hand, has missed the deadlines set by the Tampere, Laeken, Seville and Thessaloniki European Councils and, five years on, we still await its decisions. The Thessaloniki European Council reminded the Council of the need to ensure that the still-outstanding proposals for directives on minimum standards for asylum and immigration were adopted at the earliest opportunity. The Commission was called on to explore all parameters in order to ensure more orderly and managed entry into the EU of persons in need of international protection, and to examine how the regions of origin may better ensure the safety of those persons.
Today’s debate concerns the report by Mr Marinho, whom I should like to congratulate on the quality of his work. The report is based on two Commission communications, which, although they are prompted by different considerations, are, nonetheless, both concerned with the premises and the basics aims of a possible new approach to more accessible, equitable and managed asylum systems, and they explore new paths which will complement the progressive approach established at Tampere.
In my opinion, Mr President, for a coherent overall approach to be sustained as regards the establishment of a common EU policy on asylum and immigration, the following key elements must be present: the existence of paths of legal immigration, a policy on integration, joint management of migratory flows, more rigorous controls of external borders, a European asylum system, negotiations on readmission agreements and common policy on return, the need to combat human trafficking and illegal immigration effectively and to support the victims of such crimes.
Mr President, the Marinho report on asylum systems in Europe seems to me to miss the point. What in fact was the question asked? It was first and foremost a matter of what response should be given to the report presented by the British Government to the European Council in spring last year entitled ‘New international approaches to asylum processing and protection’. This report, which made a good deal of sense, posed the huge question as to the need to regain control of asylum systems which are currently creaking under the pressure of immense migratory flows. It was followed by a communication from the Commission making simple questions complex and confusing the issue with the title ‘Towards more accessible, equitable and managed asylum systems’, which utterly twists the meaning of the British report. It is remarkable that the European Parliament report being examined today makes frequent reference to the Commission communication, but does not even mention the British Government’s report in its citations. Such disdain for a Member State strikes me as scarcely tolerable. I shall, therefore, base my remarks on this report.
It makes four points: one, financial aid to refugees is poorly distributed; two, the current asylum system is of no benefit to the great majority of refugees, the most vulnerable, who are still in place with little protection; three, the very great majority of asylum seekers in the European Union do not meet the criteria needed to obtain the status of refugee or additional protection; four, those denied the right of asylum usually stay here illegally without being sent back to their countries of origin.
Faced with these challenges, the British report asks in particular for the creation of protection zones in the regions of origin in order to provide accessible refuges and the establishment of transit processing centres outside the EU, where the refugees admitted could be offered access to the participating countries and the others would be sent back to their countries of origin. The report submitted to us today is no more than evasive in its response to these questions and proposals. In particular, in its paragraph 16, it rejects the idea of protection zones or transit centres outside the EU as not offering sufficient protection, and, in paragraph 8, it proposes, as a response to the multiplication of false applications for asylum, expanding the possibilities for legal immigration, which – as Mr Marinho has just pointed out – would in actual fact be an even worse remedy.
Overall, Mr President, this report does not seem to have taken account of either the dramatic problem faced by our societies, whose survival is now at stake, or the need for in-depth revision of our asylum procedures and for our efforts to be directed, as a matter of priority, towards the political stabilisation and economic development of the countries from which these people are driven, in their despair, to emigrate.
The debate is closed.
The vote will take place tomorrow, Thursday, at 12 noon.
The next item is the debate on the report (A5-0143/2004) by Mr Scarbonchi, on behalf of the Committee on Development and Cooperation, on budgetisation of the European Development Fund (EDF).
.  Mr President, since 1959, the intergovernmental fund intended to finance cooperation between the European Union and the ACP countries, known as the EDF, which covers a period of five years as part of the Cotonou agreements, has operated on the basis of contributions from the states involving cost sharing. France and Germany today provide almost 42% of the total financing. The fund is managed by the Commission, with delegation to the beneficiary countries.
For the period 2003-2007, over EUR 15 billion are available for new commitments, more than 10 billion for payments. It should be noted, which is scandalous, that a balance of 11 billion euros are available because they have not been used under the terms of the sixth, seventh and eighth EDF. After numerous vain attempts on its part, the Commission felt that, as the ninth EDF was due to expire in 2007, when the enlargement of the EU would already have taken place and as the debate on the financial framework after 2006 had started, it was time for another debate on the inclusion of the EDF in the budget. The Commission is therefore in line with the constant concern expressed for years by Parliament, mindful of budgetary discipline, about the rapid and effective application of resources and the role of codecision which would be devolved to it by inclusion in the budget, whereas today its role in this area is non-existent and it can quite simply not perform its budgetary control task.
In view of the current malfunctions, what are the advantages of inclusion in the budget? Firstly, providing democratic legitimacy thanks to parliamentary control over the financing of the EDF. Secondly, ending the clumsiness of the procedures, rationalising them, simplifying them, coming closer to the beneficiaries, accelerating the rate of cash withdrawal, improving the effectiveness of the aid. Thirdly, introducing transparency. The complexity of the current system makes it totally opaque as regards the use of the funds. Fourthly, as regards the balance to be liquidated, the EUR 11 billion I mentioned earlier, sensible improvements could be brought in by inclusion in the budget. Fifthly, ensuring that all states contribute. As you know, if the EDF stays outside the budget, the total value of the tenth EDF risks being limited by the low contributions made by the ten new members of the European Union. On the other hand, if the EDF is included in the budget, the contributions of Member States will be set by budgetary rules. Sixthly, preventing delays in the entry into force of the EDF owing to the obligation of Member States and the ACP countries to ratify the Cotonou financial protocol. If the EDF is included in the budget, ratification disappears, hence a gain in time in the use of the EDF funds.
Of course, there are risks and the ACP countries, like some Member States of the Union, are particularly sensitive to these risks. The risks are: ensuring a fixed level of financing, fearing that the funds reserved for the ACP countries are devoted to other uses or transferred to other applications, as was seen for Iraq or Afghanistan, as could be seen for the reconstruction of a state. This worry is real and it will be noted that the budget has technical means of safeguarding the credits allocated to the EDF. The financial projections set ceilings for the heads for several years and it would therefore be sufficient to create a sub-head, as there are today for headings 1 and 7, in order to prevent and limit this risk.
Next, there is the whole problem of multiannual planning. The EDF covers five years. Over five years, these funds may be used or carried forward. The fear of the ACP countries is that, under the terms of inclusion in the budget, after one year, unused funds would be lost. This is why we are asking, with the agreement of the Commission, for a regulation to be drawn up establishing the multiannual nature of the EDF and allowing the funds to be used according to technical criteria to be put in place and which are practically already in existence today. This is important, because it would make it possible to reassure the ACP countries which are afraid not only that the total amount of the EDF will drop, but also that they will lose a large part of the funds previously allocated to them.
Next, and this is important psychologically, in human terms, politically and technically, the ACP countries must be involved in the management of these European Development Funds. How? We propose in Article 11: quite simply by giving the ACP Parliamentary Assembly and the ACP countries the ability to question, the ability to verify and the ability to protest with regard to the use of these funds, which would be done under the control of the European Parliament and in codecision with the Commission.
This involves elements that I should like briefly to present to you. Everyone knows this dossier well. If it is approved tomorrow and above all if it is accepted by Member States in the future, which is going to be a difficult task, as will getting it accepted by the ACP countries, it would be a true revolution, since it would finally mean the third EU policy not included in the budget being incorporated into its framework, something that we consider to be of benefit to us, to the ACP countries and above all to development policy, which certainly needs it.
. Mr President, I would firstly like to say that the Commission values Parliament's report and I would like to thank the rapporteur, Mr Scarbonchi, for the excellent work he has done.
I would like to say that the budgetisation of the EDF can promote the efficiency and flexibility of our development aid as a contribution to the eradication of poverty. It will put an end to the peculiar situation of administrating the aid to these countries by means of two different systems and we will thereby be able to increase the efficiency of the funds. Furthermore, it will allow us to establish political and budgetary normality, and simplify and harmonise the procedures, also allowing us to strengthen democratic responsibility, by making it possible for the European Parliament to play its full role as budgetary authority in this important area.
Budgetisation does not jeopardise the qualitative achievements of the Cotonou Agreement. Nevertheless, we understand the concern of the ACP countries about the risks relating to it, in particular with regard to the future level of aid.
We entirely agree with Parliament that there should be no reduction in the funds intended for cooperation with the ACP countries, and the Commission's communication clearly stipulates that the aid to these countries must be maintained, as a minimum, at its current level, and furthermore evolve in accordance with the whole of the heading and, at least, the European Union's gross domestic product.
We also agree with Parliament that we should provide the ACP countries with a degree of protection in order to prevent the funds made available to them from being used for other purposes. We believe that the best solution to this problem is legislation decided jointly between Parliament and the Council with a reference sum for a period of one year.
The Commission’s Communication on budgetisation has given rise to an intense debate, within various bodies, with the ACP countries, with the Member States of the Union, in Parliament and in the ACP-EU Joint Parliamentary Assembly, and has brought cooperation with these countries to the forefront of political debate at a time when the financial perspectives for the period are being debated.
The Council has not yet adopted a definitive position on the issue and the choice between budgetisation or EDF remains open. But it is necessary to reach a Community position on budgetisation during this year, since the negotiations on the revision of the Cotonou Agreement are expected to be held between May 2004 and February 2005.
I would like once again to thank the rapporteur for his work and guarantee that the Commission believes that the level of aid for ACP countries must be maintained and that if there is new support for other countries or if the Commission's efforts are increased in other geographical areas, other than the ACP countries, it must not be at the expense of the ACP countries, but quite simply the global volume of the funds intended for these extremely important European Union policies will be increased.
. – Mr President, firstly I would like to thank and congratulate the rapporteur for an excellent report and for the fact that most of the amendments put forward by the Committee on Budgets have been included in it.
The European Development Fund came from the desire on the part of the Member States to help regions in Asia, the Caribbean and the Pacific develop. At present all EU Member States participate in the funding, although the way they do differs slightly from how they contribute proportionately to the European Union budget. The management of the European Development Fund is confusing. The agreement on the fund has to be ratified by all EU countries and two thirds of the recipient countries. This generally takes years. As a result there have been delays in its implementation and fluctuations in the degree of financing. The funds are managed by the Commission, but the authorities in the ACP countries implement the projects. One problem is the weak administrative capacities of the recipient countries. There is poor parliamentary control. The European Parliament grants discharge, but it is difficult to clarify administrative procedures and clear accounts. A consequence of this confused system of management is inefficiency.
Because each development fund is meant to be used in its entirety, the result is that what is left over from previous funds is transferred to subsequent funds. At the same time there has been an increase in outstanding commitments, which now stand at EUR 11 billion. At the same time the same countries are being granted development aid out of EU budget funds, to the tune of approximately EUR 700 million in 2002, for example. These funds are managed in accordance with the EU’s Financial Regulation. They are made available during the budget procedure, the Commission is responsible for how they are used, and the financial statements come under scrutiny during the discharge procedure.
It is important for EU development cooperation and in the interests of the ACP countries that the management of the European Development Fund can be simplified and made to work more efficiently. That is why the Commission’s initiative to integrate the EDF into the EU budget is right. That way administration would be simplified and made to work more efficiently, the funding procedure would be stabilised, and future financing via the EU would be harmonised as one whole process. For that reason, the Committee on Budgets supports the Commission proposal on this matter.
Mr President, Commissioner, this is not the first time that this Parliament has called for integration of the European Development Fund in the EU budget. This is an item that has been put on the agenda with clockwork regularity over the past 25 years. But given the point at which we now find ourselves, Europe must not and cannot let this go. It will not be up to us here in Parliament. If the Council adopts the advice of Parliament, the European Union will be another step closer to a really democratic and transparent policy.
It is out of date for the EDF not to fall within the power of the Budgetary Authority. It is also out of date for Parliament not to have any say in the level of the funding, the programming or the allocations for each country, region or sector. We are after all talking about half of the total EU development aid budget! Currently the EDF escapes our parliamentary control almost entirely and this lack of control is by no means redressed by the only power that the Parliament does have in respect of the EDF, that of granting discharge.
Apart from this democratic deficit, there is a second drawback to keeping the EDF outside the budget, which is the duplications that occur in the annual budgets of the Union and the EDF. The funding of food aid, humanitarian aid and thematic operations in ACP (African, Caribbean and Pacific) countries often comes out of the Community budget. This duplication means that one monetary flow of aid passes from the same donor to the same beneficiary under two different procedures. That really should convince the Council. It is also inconsistent with the reforms that began some years ago in the external relations sector of the Commission.
Budgetisation of the EDF requires a change in the administrative procedures and a change of mentality. I expressly seek the guarantee from the European Commission and the Commissioner that this will be carried out with care and that the Cotonou Agreement will remain the framework for the budgetised EDF, so that we do not lose the benefits of the present system, such as reciprocal involvement of the ACP countries and Europe and the multi-annual programming of the budget. However, in view of the benefits of integration of the EDF in the budget, this must not be an impediment to seizing this opportunity.
As regards content, integration of the EDF in the Community budget means that as a Parliament we can really work on achieving the millennium goals. I repeat, half of our entire budget is in the EDF. It must be stipulated in the budgets of the ACP countries that a minimum of 35% of the funds are to go to social welfare, 20% of which to education and healthcare. We must ensure, though, that specific allocations for countries and regions remain the basis and that movement of investments only takes place in consultation with the ACP countries.
Finally, I would point out that on integration of the EDF in the budget the coherence principle must be strictly maintained, so that aid and hands are put to work combating poverty. Mr President, Commissioner, this Commission proposal is eminently suitable for making the overall effort of Europe for the poorest countries, the ACP countries, very much more effective, more serious and more democratically controlled. I hope that you, with our support, will be successful in the Council. I would expect all countries to see the benefits that I have enumerated here.
Mr President, Mr Scarbonchi’s report poses a series of good questions. For several years, we, the Greens, have been fighting for parliamentary control and transparency, the guarantees of democracy. It is normal that the allocation and use of credits should be controlled by a body that is representative and democratic – characteristics that the EDF has not, it is true to say, manifested up to now.
Inclusion in the budget is one of the ways in which control of this programme may be guaranteed. It gives rise, however, to new problems. How to prevent the risk of transferring one budget heading to another, if there is no provision for some sort of ring-fencing? How to combine the Parliament’s annual budgetary compartmentalisation with the EDF’s five-year budget? The report does not provide enough solutions; it is a pity, since the flaws will affect the quality of control.
Furthermore, mention cannot be made of the EDF without referring to other risks of misinterpretation. How do we prevent this programme, controlled exclusively by European institutions, from favouring, for example, European enterprises in the ACP countries? How do we prevent the development of large projects favouring powerful states being preferred to the initiatives of less influential states or micro-projects closer to the needs of the population? Worse still, how are we to ensure that it will not be used as a roundabout means of financing armies on the pretext of keeping the peace? All this would divert the EDF from its purpose, which is development.
Quite to the contrary, it would make more sense to use the EDF for actions aimed at improving public health or environmental protection policies, for example. To work for development, in fact, it would be more logical to delegate control to the joint ACP/EU Parliamentary Assembly. This would give us a real advance, guaranteeing real democratic control. In fact, who is better placed to rule on the allocation and use of credits than the joint Parliamentary Assembly, in terms of both political legitimacy and capability? It still needs to be given the means and the responsibilities. All those Members who have spoken have said how dear democratic principles are to them. It is for the sake of their defence and their effectiveness that we cannot content ourselves with simple control by Parliament. We shall, however, support this report as the symbol of a first step, one that is decisive, but doubtless insufficient.
Mr President, I regret that this debate is taking place now while the ACP countries are still establishing their position on budgetisation. It sends the wrong signal to take the decision to budgetise without a full exchange of views with our partners, specifically because it is not clear how this partnership will be maintained once the EDF is budgetised. It is crucial that these concerns are addressed in an open constructive dialogue with our ACP partners and that all options are fully explored before reaching a decision.
Mr Scarbonchi and the Commission have already mentioned the evident benefits of budgetisation for the EU. I am not quite as confident as the Commission about the gains for the ACP countries, for instance concerning the level of funding, the predictability and multiannuality of the funds. What is the future of the ACP-EU partnership under budgetisation?
Several ways of ring-fencing the Development Fund in the EU budgets have been proposed. They all imply special budgetary procedures, revision of EU financial regulations and of budgetary principles. How can we ensure that the necessary modifications for the adequate protection of funds will be adopted? Why does the Commission communication make no explicit analysis of the possible impact of budgetisation on future levels of commitments or disbursements?
Transfers and reallocation of resources between heading and subheading are possible under Article 274 of the EC Treaty. Will the budgetary authority protect the EDF once it is included in the budget, or will it address new emerging EU concerns, such as the new objectives stated in the recent declaration on combating terrorism?
These are some of the questions I would like to have answered before I can make up my mind on this important issue. As I have said, I would like to have this debate knowing the position of the ACP countries.
Mr President, my congratulations and thanks to the rapporteur. First of all, no-one here this evening should claim that budgetisation is a silver bullet for the ACP for the delivery of the EDF. However, at the outset we should say that budgetisation would mean that we would no longer stash away hundreds of millions of euro, as has happened under the EDF – money meant for countries which for various reasons were not efficient spenders. It is the case that we should not underestimate, as Mrs Sandbæk has said, the ACP's concerns, but it is wrong for Mrs Sandbæk to say that there is no dialogue on budgetisation. It is happening, the ACP are preparing documents and there is clear discussion going on.
For some of the issues that have been raised, guarantees must be offered that resource levels for the ACP will be maintained and increased, and that means a five-year financial framework has to be jointly agreed with the ACP. We can fairly assume now that there is agreement between Parliament, the Commission and the ACP that there has to be ring-fencing over a five-year financial framework. The suggestion I made some time ago that we should have a sub-heading has not found favour. We might still choose to push that with the Commission, but certainly ring-fencing is something that is agreed.
I believe that as things stand the ACP can now hold its own in the budgets on the basis that it is by no means the worst-performing region that we deal with under external relations. It is quite condescending to presume or to suggest that the ACP could not manage that relationship under the budgets.
Concerns are raised about multiannual funding of projects. Currently under the budget the so-called sunset clause applies and there will undoubtedly be pressure on the ACP to complete over a three-year timescale. But I personally have no difficulty with a three-year timescale. Very often I have been more worried than I like to say about projects which have ceased to be effective, which needed to be terminated and closed down, so a three-year period is something that we can work with quite easily.
The ACP is concerned about how co-management will be effective and about the role of the NAOs. It seems to me that the main priority for the ACP is not just about how they maintain administration of ACP aid, but how they maintain ownership of their own priorities and their own development strategies. There should be no fundamental problem with the Commission delegation signing contracts – why should that be a problem, because that would certainly speed up the process? I have seen far too many NAOs drowning under tenders and contracts. Far better for them to have the wherewithal to deal with development priorities.
Finally, the principles of partnership are at the heart of the Cotonou Agreement. We want the ACP to be the centre of the dialogue and, as others have said, the Joint Parliamentary Assembly has an important role to play and assists us in focusing the Commission's mind on the views of the ACP and of ACP parliamentarians.
Mr President, I am pleased to endorse your congratulations and I thank the rapporteur for his report, because integration of the European Development Fund in the budget is a long-cherished wish. Not only because of the lack of transparency, both in the decision-making and in the execution. We have to concede that the procedures were particularly cumbersome and we have found that hopeless delays have therefore occurred, to such an extent in fact that a backlog of EUR 11 billion in allocated funds has arisen for which the payments have yet to be made. It is especially shocking for public opinion to discover that poverty in the developing countries is increasing all the time and that there is no efficient way of channelling the money and of supporting the necessary projects directly and efficiently.
We consider this budgetisation highly desirable, although we are aware that it is not a magic wand. So far it has been a matter of voluntary contributions and we wonder whether we will secure the guarantees that the funds will be kept up. The Commissioner has certainly promised us that this will be the case, but provision still has to be made for the relevant mechanisms. Securing the level of the funds is one thing, but the guarantee that we will now really have a say in the assessment that the millennium goals will be taken seriously is another.
For me it is not at all a question of reducing the autonomy of the ACP countries in this respect. Any intervention would after all have to take place on the basis of a jointly agreed Country Strategy Paper and a Community action plan in which we must take the participation of the ACP countries seriously. I understand the disquiet of our ACP partners in part, but it would nonetheless be a disappointment if budgetisation were to be to the benefit of transparency but there were to be no efficiency in the spending of the funds. I therefore hope that we shall succeed both in maintaining the level and increasing the efficiency and the transparency.
Mr President, ladies and gentlemen, I have been a Member of this House for fifteen years, and for fifteen years, my group has been demanding the budgetisation of the EDF. It is an untenable situation that a fund with an overall budget of this level is not subject to any democratic parliamentary control. I believe it is essential to establish this control. Mr Scarbonchi's report identifies an adequate range of options to safeguard this control without inflicting any damage on the ACP countries, because special consideration must undoubtedly be given to ensuring that no ACP country is put at a disadvantage.
Until now, the Council has been engaged in a kind of poker game over this issue, which is why the entry into force of the 9th EDF was delayed until 2003. It is absolutely essential that Parliament, in partnership and cooperation with the Joint Parliamentary Assembly, should be able to exert its influence. Implementing the objectives defined in the Cotonou Agreement must naturally be given priority, but the European Parliament can exercise accountability towards the public as well, which has not happened before.
Let me sum up some of the demands set out in the report and which are indispensable: firstly, to safeguard the principles of partnership with the ACP countries, which I think is a given; secondly, to establish legal certainty and predictability, especially for the poorest of the poor, by which is meant the least developed countries, who – with some justification – are concerned that they may go away empty-handed.
The task is to facilitate medium-term financial planning and not cling to the principle of annuality, which would make longer-term development cooperation impossible. Above all, of course, as various speakers have said, levels of development funding for ACP countries must be guaranteed. Even more important, however, is to prevent these funds being siphoned off to meet needs elsewhere. Instead, the resources must genuinely be committed to, and available to, the ACP countries and their use must be agreed with them on the basis of partnership. Provided that these criteria are met, I believe we will also clear up any preconceptions and reservations. To this end, we are hoping for support not only from the Commission but also, and above all, from the Council.
The debate is closed.
The vote will take place tomorrow, Thursday, at 12 noon.
The next item is the debate on the report (A5-0125/2004) by Mrs Maes, on behalf of the European Parliament's delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee on a directive of the European Parliament and of the Council on the safety of third countries’ aircraft using Community airports.
.  Mr President, Commissioner, ladies and gentlemen, we have reached the conclusion of a directive that has been in progress for years and that has actually always been disaster-driven. I hope that this is not the case for the future and the ultimate result.
It was in 1996 that the Commission first submitted a proposal for a directive designed to improve the safety of aviation in our Community, to include aircraft from third countries. At the time the procedure could not be brought to a successful conclusion because of a dispute between the United Kingdom and Spain over Gibraltar. It was not therefore until after the disaster of 11 September 2001, when a crisis broke out in aviation, that everyone appreciated the fact that now they did have to set to work to guarantee safety and to reassure citizens.
We then worked with all possible speed and following the first reading in Parliament on 3 September 2002 the Commission submitted an amended proposal on 26 November, which included 13 of the 19 amendments adopted by Parliament. That was not bad. The Council adopted its common position on this in June and Parliament concluded its second reading on 9 October with the adoption of five amendments. For example, concerning the requirements for the annual report, the power of the Commission to impose measures imposed by a Member State, such as denial of access to the territory or operational conditions for a company, and to extend them to the whole Community, and the speeding up of the implementation procedures.
Then there came another disaster which moved things up a gear. This time it was the Flash Airlines accident, in which 149 people died at Sharm el-Sheikh. We were then very quickly able to hold a trialogue, at which the issue of transparency in particular, which was now also being raised in all circles and by public opinion, was discussed. We subsequently adopted a compromise Council proposal on condition that a few further changes would be made. Initially the Council was not very keen on this, but we were nonetheless able to bring the process to a successful conclusion and we are happy with that.
There will be an annual report with aggregated data, which will contain all the information. At the insistence of Parliament the report will also be accessible to interested parties. It must also be simple and easy to understand and it must be made clear whether there is any question of an increased safety risk for travellers. We emphasised this sensitive point strongly. I am therefore pleased that the powers of the Commission with regard to States or companies failing to apply international safety standards have been significantly improved. According to the common position of the Council, there could however only be a question of recommendation. We have now however succeeded in substantially strengthening the powers of the Commission in this regard. We are pleased with the procedure that is being followed in this, because it is precisely this procedure that gives us the guarantee that it will be possible to work very clearly, transparently and in public.
Of course we are not blind to the fact that the whole process is far from complete. I would remind the Commissioner of her own words in connection with charter companies. Often we do not know who is providing the air travel of travellers who have otherwise been informed of all the details of their journey. A further new initiative will be necessary here. I also think that we must take account of the comments of the people who are currently carrying out the SAFA procedure. I find them in a report on the Belgian aviation inspections according to the SAFA procedures. It is said in the report that we must not expect too much of them, because there is really too little time to carry out these inspections with any thoroughness and regularity.
I therefore think that the further implementation of the procedure and the directive, and also the way in which the public and the persons concerned around the airports are informed and may be able to play a part in raising the alarm, will give rise to further refinement of the procedures. I hope that the other directives to be adapted will contain the same guarantees, so that this directive offers the full guarantee that all travellers boarding an aircraft, be it from a third country or from a Member State, have the same guarantees with regard to their safety. Political will is needed for this and, I hope, not new disasters.
. Mr President, ladies and gentlemen, I would like firstly to thank Mrs Maes for the wonderful work she has done throughout this time, as rapporteur on a Directive which was originally presented in 1997, but which was blocked as a result of the differences between the United Kingdom and Spain with regard to the issue of Gibraltar.
Mrs Maes, the United Nations has stated very clearly that Gibraltar is a colony. It is rather shocking that in Europe, in European territory, we still have a colony, but the United Nations says it, no less. Anyway, I mean to say that we must understand the problems which are hidden behind other problems we are faced with on occasions.
Thanks not to the problem of September 2001, however, but rather to the United Kingdom and Spain once again putting this issue to one side and accepting a formula which does not prejudge anything, either in favour of one country or the other – it simply leaves the dispute between the two countries frozen, despite the progress made within the European Union and the other countries, including those two – we were able to unblock this issue.
This is an issue which affects not just this proposal, but a whole series of other proposals relating to the air sector. When I arrived I found that there were nine or ten, then the whole of the ‘Single Sky’, but in the end, in 2000 we managed to unblock everything and we have been able to bring it forward.
In fact, on 3 January this issue arose once again in an extremely brutal manner, following the Flash Airlines tragedy which led to numerous deaths.
Once again, we realised that we should act more quickly. But, finally, we have done so. At that point we were in the conciliation process, we had made a lot of progress, and unquestionably what it did was facilitate the conciliation and I would like to thank the European Parliament's delegation to the Conciliation Committee as well as the Council for the work they have done and which has allowed us, I believe, to achieve a good conciliation.
This conciliation will provide inspectors, national authorities and the Commission with the resources needed to identify foreign transporters who do not respect international safety rules and deny them access to Community airports if necessary, as well as overflying of European airspace.
I would like to say that, before being approved, this Directive is already having an effect. Specifically, a few weeks ago, one of the countries of the European Union, within the framework of the SAFA programme, which now exists within the context of the ECAC, detected serious deficiencies in a third country airline and has denied it access to its airports.
Well, this measure has been communicated to us, to the Agency, to the Commission, and we have also communicated it to the countries of the Union and a further four countries have followed that country in its decision to exclude this air company from its territories.
I would like to reply to Mrs Maes by saying that, before the end of this Commission’s term of office, before relinquishing my duties, I hope to have presented the modification which clarifies the companies with which charter flights are carried out and, possibly, any change which may provide guarantees and rights for customers.
I would like to thank the honourable Members and the Council for the work they have done, and I hope that tomorrow you can support the result of this conciliation, the application of which, I will insist, is extremely urgent, not only an informal application as is the case at the moment, since it is already being applied, but in a full sense so that it may have full effect.
Mr President, Commissioner, ladies and gentlemen, I would like to begin by thanking the rapporteur for the good cooperation. Safety is the key issue in air travel – as it is in other sectors, but it is particularly so in air travel, not only since the tragic accident at Sharm-el-Sheik. As air travel is global, more and more third-country aircraft are using EU airports. One black sheep is enough to undermine safety. The directive which we will adopt tomorrow is therefore extremely important in the transport policy context and, indeed, in the eyes of the general public.
We are finally establishing uniform Europe-wide procedures for safety checks on third-country aircraft, thus guaranteeing a high level of safety. In my view, the following points are important: firstly, the carrying out of uniform apron checks on aircraft about which a particular suspicion exists, as well as spot-check inspections in the case of aircraft in which defects have already been identified frequently in the past, and on all others; and secondly, the collection and dissemination of all relevant information on safety, as well as on specific incidents and the measures implemented. This transparency will result in the existence of black lists or white lists sooner or later. Naturally, I would prefer white lists, which is what the French Government once proposed, as a kind of quality seal for the safe airlines and also organisers of package travel, which would benefit all passengers and ensure greater transparency. Thirdly, measures adopted at national level, such as flight bans and so on, can be extended to all Member States in line with the relevant procedure. In my view, given the ever-increasing volume of air traffic, these efforts to achieve harmonisation come at the right time.
The debate is closed.
The vote will take place tomorrow, Thursday, at 12 noon.
The next item is the debate on the recommendation for second reading (A5-0217/2004), on behalf of the Committee on Regional Policy, Transport and Tourism, on the common position of the Council with a view to adopting a European Parliament and Council regulation amending Council Regulation (EEC) No 95/93 on common rules for the allocation of slots at Community airports (Rapporteur: Mr Stockmann).
.  Mr President, Commissioner, ladies and gentlemen, the EU Transport Ministers finally agreed on a Common Position on the reform of the Slot Regulation at the end of last year. I say 'finally' because Parliament had waited for more than one and a half years. Nonetheless, the Common Position takes into account many, although not all, of Parliament's amendments. Let me give you some examples.
Firstly, the coordinator's independence remains untouched. In this context, we felt it was important to ensure a separation between coordinators and any individual party, to guarantee coordinators' financial independence, and above all to protect coordinators from claims for damages. The Council took up this issue. Coordinators are protected from claims for damages, except in cases of gross negligence or wilful misconduct. This ensures their independence and means that they are not susceptible to undue financial pressure.
At the same time, the coordinators' powers to impose penalties in the event of misuse of slots have been expanded. The most important advance for the future is, of course, the Transport Ministers' recognition of the new definition of slots as usage rights. This change in the system is essential, in my view, also for the second phase of the future Slot Regulation.
The Council also followed our decision and has maintained flexibility and planning certainty for airlines. For example, the re-timing of grandfather rights continues to be possible, either for operational reasons or if re-timing of a series of slots brings the operator closer into line with the slots originally applied for. Here, we believe, the Commission was too restrictive. In addition, the range of exemptions to the 'use-it-or-lose-it' rule has been broadened. Now, unforeseeable events, such as 11 September, and unavoidable circumstances outside the air carrier's control do not lead to the withdrawal of a slot.
These few examples show that from Parliament's perspective – from our perspective – we have achieved a great deal. We therefore intend to, and should, vote for the Common Position without amendment so that the Regulation can finally be adopted.
One point is of major importance to me, and that is the famous Article 8a of the Regulation, which deals with slot mobility. Here, the Transport Ministers deleted the prohibition of slot trading. This means that there is still a black hole in the Regulation into which slots disappear. It means that slots will continue to be traded in an untransparent and uneven way – not only at Heathrow. This is an untenable situation for the internal market. I therefore urge the Commission to present a new proposal before the end of the year. This proposal must set clear and transparent rules for slot trading on a Europe-wide basis. Only then will the reform of the slot allocation system genuinely be complete.
I would like to thank all my fellow Members for their good cooperation.
. Mr President, ladies and gentlemen, I believe we have made a lot of progress with regard to the proposal to review the current Community rules on the allocation of slots at airports. I would also like to say that I have previously expressed my pleasure at the pragmatic approach Parliament has always taken to this issue and I would like to congratulate the rapporteur, Mr Stockmann, on the excellent work he has done.
I do not like all the content of the Council's common position either – the honourable Member is well aware of this – and, specifically, I do not like the fact that the Council has not accepted the small elements which had been introduced into the issue of the marketing of slots, which clarified the current situation. But if I had not demonstrated this pragmatism as well, we would unfortunately still be deadlocked.
As the honourable Member has said quite rightly and as we all know, there are very positive elements in the document from a technical point of view, and it is therefore worthwhile ensuring that it goes ahead. The most important thing is that we finally know what a slot is, because, until now, we did not know what its legal nature was. We were not very sure what it was that has such great value – and we have seen this in the event of the sale, purchase or bankruptcy of air companies. They are called Grandfather rights, but what type of rights? Now we know what type of rights we are talking about. The clarification of the legal nature of slots will allow us to take the next step, Mr Stockmann, which I hope to have presented before the end of the year. And, in this regard, I made a statement to the meeting of the Council when it adopted the common position, which I accepted, to the effect that before the end of the year we will present a legislative proposal providing for the appropriate clarification and regulation of the market, of the exchange and the negotiation of these rights.
Today we are approving the nature of those rights. With this proposal we will be able to establish, as well as the current system, which does not theoretically allow for any type of negotiation of those rights, the clarification of how those rights can be negotiated within a transparent system, bearing in mind that there are public service aspects clearly associated with the use of those slots in different airports.
In any event, to this end, we have already begun the preparatory work and we are consulting the States of the Union, as well as the different interested parties. We did this before making this proposal. The responses we received at that time were not the most appropriate. I hope that we will receive them now and we will be able to present that document before the end of the year and, in any event, I believe, Mr Stockmann, that the step forward we are taking today is extremely important and that it greatly improves both the legal aspect and a technical aspect. We are finally stating what a slot is, which is no small issue given their economic value at the moment.
Mr President, Madam Vice-President, Mrs Maes, Mr Stockmann, Commission staff, ladies and gentlemen, we are indeed a cosy huddle of experts.
My group endorses the rapporteur's recommendation that the Common Position be adopted. We would also like to thank the rapporteur for his work with the Council behind the scenes. It is important to bring this matter to a conclusion. Commissioner, Madam Vice-President, I think it is essential that in reforming the Slot Regulation, we agree on the new definition of slots as usage rights. A slot only entitles carriers to use airport facilities for takeoffs and landings at specified dates and times. These usage rights do not represent any kind of property right, neither to airports, nor to air carriers. Slots are a general good. That is the key issue.
I am most grateful to you, Madam Vice-President, for stating that you will endeavour to present a revised version of the new Regulation by November. I personally believe – and here, I follow the line adopted by the rapporteur in his report – that it is essential to make it very clear that slots do not belong to the airport or to airlines, which means that they cannot be traded. We can devise all sorts of trading rules and amendments, but let me say this: the British Airways slots at Heathrow are not British Airways property that can be traded for generous sums of money. The slots are a general good – in Frankfurt, Paris or at any other airport. I am most grateful that the Council, Parliament and the Commission have agreed to strengthen the role and independence of coordinators, for the coordinators' role is to ensure the effective use of airports and airspace in the common interest, not to create advantages or disadvantages for the airlines or airports. The aim must be to ensure the best possible use of the airports for airlines and passengers in economic and environmental terms. I am therefore grateful to Mr Stockmann for concluding this matter successfully before the end of this legislative period. We should all vote in favour of his report tomorrow.
. Mr President, Mr Jarzembowski, we all agree that slots are public assets. We are talking about the system for allocating a public asset – what in Spain we call a [concession], a right to use a public asset which is allocated within certain contexts and circumstances. Once we have defined what it consists of, perhaps we will be able to establish that the holder negotiates this public asset, or this right, for an undefined or limited period. That is what we have. In fact, it is a practice which, in a hidden fashion, is currently being employed in some European airports.
The aim of the next proposal is to introduce transparency into these exchanges, into these negotiations, always maintaining the status of public asset. Since a slot is considered a public asset, the public authority always has prerogatives which are being maintained in all cases. These include the power to regulate how these exchanges are carried out, under what conditions etc. That is what we will have to resolve in the next initiative.
If I am not mistaken, I believe that these two initiatives which we have discussed today – the conciliation on the safety of third party aircraft and the second reading on the proposed common rules for the allocation of slots – are the last two initiatives on the air sector which we will approve during this Parliament.
Only three of the usual hard-workers of the ‘House’ are here – in the end, it is always the same people who find ourselves in these discussions – but they are three very important people with whom I have worked and collaborated over all these years wonderfully well, to provide enormous impetus for the European air sector, including, amongst other things, the ‘Single Sky’, certain aspects of safety, the Air Safety Agency, the rights of passengers and slots. I would like to express my gratitude to them in particular.
I would like to thank them for the work we have done, their very positive cooperation throughout all this time and I would also like to take this opportunity to thank the services of the Commission for their wonderful work, which has allowed and facilitated this cooperation, and the Council as well, of course, which has allowed us to move forward.
Meanwhile, before the end of this Parliament's term of office, it is possible that we will have some good news about the negotiations with the United States in the sector of the trans-Atlantic common aviation zone or at least with regard to the first steps. I know that the Transport Secretary, Mr Minetta, is going to appear before this Parliament and I believe that that will also help the debates.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow, Thursday, at 12 noon.
We have come to the end of the agenda. You have the floor, Mr Jarzembowski.
Mr President, in light of the time saved, please allow me to make two comments: firstly, Madam Vice-President, you are quite right. It is essential to take grandfather rights into account in relation to slots, but this must not lead to slots being bought and sold.
Secondly, we are pleased that Mr Minetta is coming and we are pleased that the talks about common airspace are progressing, but I would remind you of the fabled proverb: ‘Beware of Greeks bearing gifts!’ It also applies to the Americans. As one of the longest-serving Members of this House, let me say that it was a pleasure working with you, especially on the issue of air travel, over such a long period. Many thanks, Madam Vice-President.
Thank you very much, Mr Jarzembowski.
The next sitting will take place tomorrow, Thursday(1).